 



Exhibit 10.1
 
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of June 1, 2006
among
AMB PROPERTY, L.P.,
THE BANKS LISTED HEREIN,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
J.P. MORGAN EUROPE LIMITED,
as Administrative Agent for Alternate Currencies
BANK OF AMERICA, N.A.,
as Syndication Agent,
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners
EUROHYPO AG, NEW YORK BRANCH,
WACHOVIA BANK, N.A.
and
PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agents
THE BANK OF NOVA SCOTIA, ACTING THROUGH ITS SAN FRANCISCO AGENCY,
WELLS FARGO BANK, N.A.,
ING REAL ESTATE FINANCE (USA) LLC
and
LASALLE BANK NATIONAL ASSOCIATION,
as Managing Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
       
 
       
SECTION 1.1. Definitions
    2  
SECTION 1.2. Accounting Terms and Determinations
    33  
SECTION 1.3. Types of Borrowings
    34  
 
       
ARTICLE II THE CREDITS
       
 
       
SECTION 2.1. Commitments to Lend
    34  
SECTION 2.2. Notice of Borrowing
    35  
SECTION 2.3. Swingline Loan Subfacility
    37  
SECTION 2.4. Money Market Borrowings
    39  
SECTION 2.5. Notice to Banks; Funding of Loans
    44  
SECTION 2.6. Notes
    46  
SECTION 2.7. Method of Electing Interest Rates
    47  
SECTION 2.8. Interest Rates
    48  
SECTION 2.9. Fees
    50  
SECTION 2.10. Maturity Date
    51  
SECTION 2.11. Optional Prepayments
    51  
SECTION 2.12. Mandatory Prepayments
    53  
SECTION 2.13. General Provisions as to Payments
    53  
SECTION 2.14. Funding Losses
    54  
SECTION 2.15. Computation of Interest and Fees
    55  
SECTION 2.16. Use of Proceeds
    55  
SECTION 2.17. Letters of Credit
    55  
SECTION 2.18. Letter of Credit Usage Absolute
    59  
SECTION 2.19. Special Provisions Regarding Alternate Currency Loans
    60  
SECTION 2.20. Letters of Credit Maturing after the Maturity Date
    61  
 
       
ARTICLE III CONDITIONS
       
 
       
SECTION 3.1. Closing
    61  
SECTION 3.2. Borrowings
    63  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 4.1. Existence and Power
    65  

ii



--------------------------------------------------------------------------------



 



         
SECTION 4.2. Power and Authority
    65  
SECTION 4.3. No Violation
    66  
SECTION 4.4. Financial Information
    67  
SECTION 4.5. Litigation
    67  
SECTION 4.6. Intentionally Omitted
    68  
SECTION 4.7. Environmental
    68  
SECTION 4.8. Taxes
    68  
SECTION 4.9. Full Disclosure
    68  
SECTION 4.10. Solvency
    69  
SECTION 4.11. Use of Proceeds
    69  
SECTION 4.12. Governmental Approvals
    69  
SECTION 4.13. Investment Company Act; Public Utility Holding Company Act
    69  
SECTION 4.14. Principal Offices
    69  
SECTION 4.15. REIT Status
    69  
SECTION 4.16. Patents, Trademarks, etc
    69  
SECTION 4.17. Judgments
    70  
SECTION 4.18. No Default
    70  
SECTION 4.19. Licenses, etc
    70  
SECTION 4.20. Compliance With Law
    70  
SECTION 4.21. No Burdensome Restrictions
    70  
SECTION 4.22. Brokers’ Fees
    70  
SECTION 4.23. Intentionally Omitted
    71  
SECTION 4.24. Insurance
    71  
SECTION 4.25. Organizational Documents
    71  
SECTION 4.26. Unencumbered Properties
    71  
 
       
ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS
       
 
       
SECTION 5.1. Information
    72  
SECTION 5.2. Payment of Obligations
    75  
SECTION 5.3. Maintenance of Property; Insurance; Affiliate Transfers
    75  
SECTION 5.4. Maintenance of Existence
    75  
SECTION 5.5. Compliance with Laws
    75  
SECTION 5.6. Inspection of Property, Books and Records
    76  
SECTION 5.7. Existence
    76  
SECTION 5.8. Financial Covenants
    76  
SECTION 5.9. Restriction on Fundamental Changes
    78  
SECTION 5.10. Changes in Business
    78  
SECTION 5.11. General Partner Status
    79  
SECTION 5.12. Other Indebtedness
    80  

iii



--------------------------------------------------------------------------------



 



         
SECTION 5.13. Forward Equity Contracts
    80  
SECTION 5.14. Capital Funding Loans
    80  
 
       
ARTICLE VI DEFAULTS
       
 
       
SECTION 6.1. Events of Default
    82  
SECTION 6.2. Rights and Remedies
    85  
SECTION 6.3. Notice of Default
    86  
SECTION 6.4. Actions in Respect of Letters of Credit
    86  
SECTION 6.5. Distribution of Proceeds after Default
    89  
 
       
ARTICLE VII THE AGENTS
       
 
       
SECTION 7.1. Appointment and Authorization
    89  
SECTION 7.2. Agency and Affiliates
    89  
SECTION 7.3. Action by Agents
    89  
SECTION 7.4. Consultation with Experts
    90  
SECTION 7.5. Liability of Agents
    90  
SECTION 7.6. Indemnification
    90  
SECTION 7.7. Credit Decision
    91  
SECTION 7.8. Successor Agents
    91  
SECTION 7.9. Consents and Approvals
    92  
 
       
ARTICLE VIII CHANGE IN CIRCUMSTANCES
       
 
       
SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair
    93  
SECTION 8.2. Illegality
    93  
SECTION 8.3. Increased Cost and Reduced Return
    94  
SECTION 8.4. Taxes
    96  
SECTION 8.5. Base Rate Loans Substituted for Affected Euro-Dollar Loans
    99  
 
       
ARTICLE IX MISCELLANEOUS
       
 
       
SECTION 9.1. Notices
    99  
SECTION 9.2. No Waivers
    100  
SECTION 9.3. Expenses; Indemnification
    100  
SECTION 9.4. Sharing of Set-Offs
    102  
SECTION 9.5. Amendments and Waivers
    102  
SECTION 9.6. Successors and Assigns
    103  
SECTION 9.7. Collateral
    106  
SECTION 9.8. Governing Law; Submission to Jurisdiction; Judgment
       

iv



--------------------------------------------------------------------------------



 



         
Currency
    106  
SECTION 9.9. Counterparts; Integration; Effectiveness
    108  
SECTION 9.10. WAIVER OF JURY TRIAL
    108  
SECTION 9.11. Survival
    108  
SECTION 9.12. Domicile of Loans
    108  
SECTION 9.13. Limitation of Liability
    108  
SECTION 9.14. Recourse Obligation
    108  
SECTION 9.15. Confidentiality
    109  
SECTION 9.16. Bank’s Failure to Fund
    109  
SECTION 9.17. Banks’ ERISA Covenant
    115  
SECTION 9.18. No Bankruptcy Proceedings
    115  
SECTION 9.19. Optional Increase in Commitments
    115  
SECTION 9.20. Managing Agents, Documentation Agents and Co-Agents
    116  
SECTION 9.21. USA PATRIOT Act
    116  

v



--------------------------------------------------------------------------------



 



         
SCHEDULE 1.1
       
SCHEDULE 4.4 (b)
       
SCHEDULE 4.6
       
SCHEDULE 5.11(c)(1)
       
SCHEDULE 5.11(c)(2)
       

vi



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     THIS THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Agreement”) dated as of June 1, 2006 among AMB PROPERTY, L.P. (the “Borrower”),
the BANKS listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, BANK
OF AMERICA, N.A., as Syndication Agent, J.P. MORGAN SECURITIES INC. and BANC OF
AMERICA SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners, EUROHYPO
AG, NEW YORK BRANCH, WACHOVIA BANK, N.A. and PNC BANK, NATIONAL ASSOCIATION as
Documentation Agents THE BANK OF NOVA SCOTIA, ACTING THROUGH ITS SAN FRANCISCO
AGENCY, WELLS FARGO BANK, N.A., ING REAL ESTATE FINANCE (USA) LLC and LASALLE
BANK NATIONAL ASSOCIATION, as Managing Agents.
W I T N E S S E T H
          WHEREAS, the Borrower, the Administrative Agent’s
predecessor-in-interest by merger and certain of the Banks entered into a
Revolving Credit Agreement, dated as of May 24, 2000 (the “Original Credit
Agreement”);
          WHEREAS, the Borrower, the Administrative Agent and certain of the
Banks entered into a Second Amended and Restated Revolving Credit Agreement,
dated as of December 11, 2002 (the “Existing Credit Agreement”), pursuant to
which the parties thereto amended and restated the terms and conditions
contained in the Original Credit Agreement;
          WHEREAS, the Borrower, the Administrative Agent and certain of the
Banks entered into an Amendment to Second Amended and Restated Credit Agreement,
dated as of July 10, 2003 (the “First Amendment”), pursuant to which the parties
thereto amended certain terms and conditions contained in the Existing Credit
Agreement; and
          WHEREAS, the parties hereto have agreed to amend and restate the terms
and conditions contained in the Existing Credit Agreement, as modified by the
First Amendment, in their entirety as hereinafter set forth.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 



--------------------------------------------------------------------------------



 



          I. The Existing Credit Agreement is hereby modified so that all of the
terms and conditions of the aforesaid Existing Credit Agreement, as modified by
the First Amendment, shall be restated in their entirety as set forth herein,
and the Borrower agrees to comply with and be subject to all of the terms,
covenants and conditions of this Agreement.
          II. This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and assigns, and shall be
deemed to be effective as of the date hereof.
          III. Any reference in the Notes, any other Loan Document or any other
document executed in connection with the Existing Credit Agreement, the First
Amendment or the Original Credit Agreement shall be deemed to refer to this
Agreement.
          The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1. Definitions. The following terms, as used herein, have
the following meanings:
          “Absolute Rate Auction” means a solicitation of Money Market Quotes
setting forth Money Market Absolute Rates pursuant to Section 2.4.
          “Adjusted EBITDA” means EBITDA for such period minus an amount equal
to appropriate reserves for replacements of Ten Cents ($0.10) (or in the case of
any Real Property Asset owned by an Investment Affiliate or by a Consolidated
Subsidiary, Borrower’s Share of Ten Cents ($0.10)) per square foot per annum for
each Real Property Asset (provided that, as to any Real Property Asset acquired
during such period such Ten Cents ($0.10) per square foot adjustment shall be
pro-rated for the period of ownership). Adjusted EBITDA includes rental income
actually earned and shall exclude the application of FAS 141, and non-cash
expenses related to employee and trustee stock and stock options.
          “Adjusted Interbank Offered Rate” as applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the Interbank Offered
Rate applicable during such Interest Period by (ii) 1.00 minus the Euro-Dollar
Reserve Percentage.

2



--------------------------------------------------------------------------------



 



          “Administrative Agent” shall mean (i) with respect to Notices of
Borrowing and the administration of Loans denominated in an Alternate Currency,
Alternate Currency Letters of Credit, and interest and fee payments with respect
to Loans and Letters of Credit denominated in an Alternate Currency, J.P. Morgan
Europe Limited; and (ii) for all other purposes under this Agreement, JPMorgan
Chase Bank, N.A., in each case in its respective capacity as Administrative
Agent hereunder, and its respective permitted successors in such capacity in
accordance with the terms of this Agreement.
          “Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.
          “Affiliate”, as applied to any Person, means any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote ten percent (10.0%) or more of the equity
Securities having voting power for the election of directors of such Person or
otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting equity Securities or by
contract or otherwise.
          “Agents” shall mean the Administrative Agent and the Syndication
Agent, collectively.
          “Agreement” shall mean this Amended and Restated Revolving Credit
Agreement as the same may from time to time hereafter be modified, supplemented
or amended.
          “Alternate Currency” means the lawful currency of any of (i) the
United Kingdom (British Pounds Sterling) or (ii) the European Economic Union
(Euros) or (iii) Japan (Yen). For all purposes of this Agreement, including
without limitation the calculation of the Dollar Equivalent Amount at any time
and from time to time, each Alternate Currency will be marked-to-market on the
last Business Day of each month.
          “Alternate Currency Letter of Credit” means a Letter of Credit
denominated in Alternate Currency.

3



--------------------------------------------------------------------------------



 



          “Applicable Fee Percentage” means the respective percentages per annum
determined, at any time, based on the range into which Borrower’s Credit Rating
then falls, in accordance with the table set forth below. Any change in
Borrower’s Credit Rating causing it to move to a different range on the table
shall effect an immediate change in the Applicable Fee Percentage. Borrower
shall have not less than two (2) Credit Ratings at all times. In the event that
Borrower receives only two (2) Credit Ratings (one of which must be from S&P or
Moody’s), and such Credit Ratings are not equivalent, the Applicable Fee
Percentage shall be determined by the higher of such two (2) Credit Ratings. In
the event that Borrower receives more than two (2) Credit Ratings, and such
Credit Ratings are not all equivalent, the Applicable Fee Percentage shall be
determined by the highest Credit Rating, provided that said highest rating shall
be from S&P or Moody’s; provided, further, that if the highest rating is not
from S&P or Moody’s, then the Applicable Fee Percentage shall be determined by
the highest Credit Rating from either S&P or Moody’s.

          Range of     Borrower’s     Credit Rating   Applicable (S&P/Moody’s  
Fee Percentage Ratings)   (% per annum)
<BBB-/Baa3 or unrated
    0.25  
 
       
BBB-/Baa3
    0.20  
 
       
BBB/Baa2
    0.15  
 
       
BBB+/Baa1
    0.15  
 
       
A-/A3 or better
    0.125  

          “Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such

4



--------------------------------------------------------------------------------



 



Floating Rate Indebtedness, at the time of calculation, by Borrower’s entering
into any unsecured interest rate hedging device either not requiring an upfront
payment or if requiring an upfront payment, such upfront payment shall be
amortized over the term of such device and included in the calculation of the
interest rate (or, if such rate is incapable of being fixed by entering into an
unsecured interest rate hedging device at the time of calculation, a fixed rate
equivalent reasonably determined by Administrative Agent) or (B) the floating
rate applicable to such Floating Rate Indebtedness at the time in question.
          “Applicable Lending Office” means with respect to any Bank, (i) in the
case of its Base Rate Loans and Swingline Loans, its Domestic Lending Office,
(ii) in the case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and
(iii) in the case of its Money Market Loans, its Money Market Lending Office.
          “Applicable Margin” means with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the table set forth
below. Any change in Borrower’s Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin.
Borrower shall have not less than two (2) Credit Ratings at all times. In the
event that Borrower receives only two (2) Credit Ratings (one of which must be
from S&P or Moody’s), and such Credit Ratings are not equivalent, the Applicable
Margin shall be determined by the higher of such two (2) Credit Ratings. In the
event that Borrower receives more than two (2) Credit Ratings, and such Credit
Ratings are not all equivalent, the Applicable Margin shall be determined by the
highest Credit Rating, provided that said highest rating shall be from S&P or
Moody’s; provided, further, that if the highest rating is not from S&P or
Moody’s, then the Applicable Margin shall be determined by the highest Credit
Rating from either S&P or Moody’s.

                  Range of   Applicable     Borrower’s   Margin for   Applicable
Credit Rating   Base Rate   Margin for Euro (S&P/Moody’s   Loans   Dollar Loans
Ratings)   (% per annum)   (% per annum)
<BBB-/Baa3 or unrated
    0.00       1.00  
 
               
BBB-/Baa3
    0.00       0.80  
 
               
BBB/Baa2
    0.00       0.60    
BBB+/Baa1
    0.00       0.425  
 
               
A-/A3 or better
    0.00       0.375  

5



--------------------------------------------------------------------------------



 



          “Assignee” has the meaning set forth in Section 9.6(c).
          “Balance Sheet Indebtedness” means with respect to any Person and
assuming such Person is required to prepare financial statements in accordance
with GAAP, without duplication, the Indebtedness of such Person which would be
required to be included on the liabilities side of the balance sheet of such
Person in accordance with GAAP excluding, in the case of Borrower or General
Partner, the Balance Sheet Indebtedness of any Consolidated Subsidiary.
Notwithstanding the foregoing, Balance Sheet Indebtedness shall include current
liabilities and all guarantees of Indebtedness of any Person.
          “Balloon Payments” shall mean with respect to any loan constituting
Balance Sheet Indebtedness, any required principal payment of such loan which is
either (i) payable at the maturity of such Indebtedness or (ii) in an amount
which exceeds fifteen percent (15%) of the original principal amount of such
loan; provided, however, that the final payment of a fully amortizing loan shall
not constitute a Balloon Payment.
          “Bank” means each entity (other than Borrower) listed on the signature
pages hereof, each Assignee which becomes a Bank pursuant to Section 9.6(c), and
their respective successors and each Designated Lender; provided, however, that
the term “Bank” shall exclude each Designated Lender when used in reference to a
Committed Loan, the Commitments or terms relating to the Committed Loans and the
Commitments and shall further exclude each Designated Lender for all other
purposes hereunder except that any Designated Lender which funds a Money Market
Loan shall, subject to Section 9.6(d), have the rights (including the rights
given to a Bank contained in Sections 9.3 and 9.5 and otherwise in Article 9)
and obligations of a Bank associated with holding such Money Market Loan. For
purposes of this Agreement, neither J.P. Morgan Securities, Inc. nor Banc of
America Securities LLC shall constitute a “Bank.”
          “Bankruptcy Code” shall mean Title 11 of the United States Code,
entitled “Bankruptcy”, as amended from time to time, and any successor statute
or statutes.

6



--------------------------------------------------------------------------------



 



          “Base Rate” means, for any day, a rate per annum equal to the higher
of (i) the Prime Rate for such day and (ii) the sum of 0.50% plus the Federal
Funds Rate for such day. Each change in the Base Rate shall become effective
automatically as of the opening of business on the date of such change in the
Base Rate, without prior written notice to Borrower or Banks.
          “Base Rate Loan” means a Committed Loan to be made by a Bank as a Base
Rate Loan in accordance with the provisions of this Agreement.
          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.
          “Borrower” means AMB Property, L.P., a Delaware limited partnership.
          “Borrower’s Share” means Borrower’s and General Partner’s direct or
indirect share of a Consolidated Subsidiary, a Joint Venture Subsidiary or an
Investment Affiliate as reasonably determined by Borrower based upon Borrower’s
and General Partner’s economic interest (whether direct or indirect) of such
Consolidated Subsidiary, Joint Venture Subsidiary or Investment Affiliate, as of
the date of such determination.
          “Borrowing” has the meaning set forth in Section 1.3.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
          “Capital Leases” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Capital Funding Loan” shall have the meaning set forth in
Section 5.14 hereof.
          “Cash or Cash Equivalents” shall mean (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c)

7



--------------------------------------------------------------------------------



 



marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S & P, Moody’s or Fitch (or, if at
any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent ); (d) domestic corporate bonds, other than domestic corporate bonds
issued by Borrower or any of its Affiliates, maturing no more than two (2) years
after the date of acquisition thereof and, at the time of acquisition, having a
rating of at least A or the equivalent from any two (2) of S & P, Moody’s or
Fitch (or, if at any time no two of the foregoing shall be rating such
obligations, then from such other nationally recognized rating services
acceptable to Administrative Agent); (e) variable-rate domestic corporate notes
or medium term corporate notes, other than notes issued by Borrower or any of
its Affiliates, maturing or resetting no more than one (1) year after the date
of acquisition thereof and having a rating of at least AA or the equivalent from
two of S & P, Moody’s or Fitch (or, if at any time no two of the foregoing shall
be rating such obligations, then from such other nationally recognized rating
services acceptable to Administrative Agent); (f) commercial paper (foreign and
domestic) or master notes, other than commercial paper or master notes issued by
Borrower or any of its Affiliates, and, at the time of acquisition, having a
long-term rating of at least A or the equivalent from S & P, Moody’s or Fitch
and having a short-term rating of at least A-1 and P-1 from S & P and Moody’s,
respectively (or, if at any time neither S & P nor Moody’s shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to Administrative Agent); (g) domestic and foreign
certificates of deposit or domestic time deposits or foreign deposits or
bankers’ acceptances (foreign or domestic) in Dollars, Hong Kong Dollars,
Singapore Dollars or an Alternate Currency that are issued by a bank (I) which
has, at the time of acquisition, a long-term rating of at least A or the
equivalent from S & P, Moody’s or Fitch and (II) if a domestic bank, which is a
member of the Federal Deposit Insurance Corporation; (h) overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments, provided that the collateral
supporting such repurchase agreements shall have a value not less than 101% of
the principal amount of the repurchase agreement plus accrued interest; and
(i) money market funds invested in investments substantially all of which
consist of the items described in clauses (a) through (h) foregoing.
          “Closing Date” means the date on or after the Effective Date on which
the conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
as it may be further amended from time to time, any successor statutes thereto,
and

8



--------------------------------------------------------------------------------



 



applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
          “Commitment” means with respect to each Bank, the amount set forth
under the name of such Bank on the signature pages hereof as its commitment for
Loans in Dollars or Alternate Currency (and, for each Bank which is an Assignee,
the amount set forth in the Transfer Supplement entered into pursuant to
Section 9.6(c) as the Assignee’s Commitment), as such amount may be reduced from
time to time pursuant to Section 2.11(e) or in connection with an assignment to
an Assignee, and as such amount may be increased pursuant to Section 9.19 or in
connection with an assignment from an Assignor. The initial aggregate amount of
the Banks’ Commitments is $550,000,000.
          “Committed Borrowing” has the meaning set forth in Section 1.3.
          “Committed Loan” means a loan made by a Bank pursuant to Section 2.1,
as well as Loans required to be made by a Bank pursuant to Section 2.17 to
reimburse a Fronting Bank for a Letter of Credit that has been drawn down;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Committed
Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.
          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity which is consolidated with Borrower or General Partner in accordance with
GAAP.
          “Consolidated Tangible Net Worth” means, at any time, the tangible net
worth of Borrower, on a consolidated basis, determined in accordance with GAAP,
plus preferred units issued by Consolidated Subsidiaries, plus all accumulated
depreciation and amortization of Borrower plus Borrower’s Share of accumulated
depreciation and amortization of Investment Affiliates, deducted, in either
case, from earnings in calculating Net Income.
          “Construction Asset” has the meaning set forth in the definition of
the term “Construction Asset Cost”.
          “Construction Asset Cost” shall mean, with respect to a Real Property
Asset (or, in the case of any Real Property Asset to be developed in phases, any
phase thereof) in which Development Activity has begun (as evidenced by
obtaining a permit to commence construction of the applicable industrial or
retail improvements by the applicable governmental authority) but has not yet
been substantially completed (substantial completion shall be deemed to mean not
less than 90% completion, as such completion shall be evidenced by a certificate
of occupancy or its equivalent and

9



--------------------------------------------------------------------------------



 



the commencement of the payment of rent by tenants of such Real Property Asset
or phase) (a “Construction Asset”), (i) in the case of the development and
construction by the Borrower described in clause (a) of the definition of
Development Activity, the aggregate, good faith estimate of the total cost to be
incurred by the Borrower in the construction of such improvements (including
land acquisition costs); (ii) in the case of the development and construction by
a Joint Venture Subsidiary or a Consolidated Subsidiary of the Borrower
described in clause (a) of the definition of Development Activity, an amount
equal to Borrower’s Share of the aggregate, good faith estimate of the total
cost to be incurred by such Joint Venture Subsidiary or such Consolidated
Subsidiary, as applicable, in the construction of such improvements (including
land acquisition costs); (iii) in the case of the financing of any development
and construction by the Borrower, the amount the Borrower has committed to fund
to pay the cost to complete such development and construction, (iv) in the case
of the financing of any development and construction by a Joint Venture
Subsidiary or a Consolidated Subsidiary of the Borrower, an amount equal to
Borrower’s Share of the amount such Joint Venture Subsidiary or such
Consolidated Subsidiary, as applicable, has committed to fund to pay the cost to
complete such development and construction; (v) in the case of the incurrence of
any Contingent Obligations in connection with any development and construction
by the Borrower, the amount of such Contingent Obligation of the Borrower,
(vi) in the case of the incurrence of any Contingent Obligations in connection
with any development and construction by a Joint Venture Subsidiary or a
Consolidated Subsidiary of the Borrower, an amount equal to Borrower’s Share of
the amount of such Contingent Obligation of such Joint Venture Subsidiary or
such Consolidated Subsidiary, as applicable.
          “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
Applicable Interest Rate, through (i) in the case of an interest or interest and
principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or

10



--------------------------------------------------------------------------------



 



determinable amount of the primary obligation in respect of which such guaranty
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as recorded on the balance sheet and on the footnotes to the most
recent financial statements of Borrower required to be delivered pursuant to
Section 5.1 hereof. Notwithstanding anything contained herein to the contrary,
guarantees of completion shall not be deemed to be Contingent Obligations unless
and until a claim for payment or performance has been made thereunder, at which
time any such guaranty of completion shall be deemed to be a Contingent
Obligation in an amount equal to any such claim. Subject to the preceding
sentence, (i) in the case of a joint and several guaranty given by such Person
and another Person (but only to the extent such guaranty is recourse, directly
or indirectly to Borrower), the amount of the guaranty shall be deemed to be
100% thereof unless and only to the extent that such other Person has delivered
Cash or Cash Equivalents to secure all or any part of such Person’s guaranteed
obligations, (ii) in the case of joint and several guarantees given by a Person
in whom Borrower owns an interest (which guarantees are non-recourse to
Borrower), to the extent the guarantees, in the aggregate, exceed 15% of Total
Asset Value, the amount which is the lesser of (x) the amount in excess of 15%
or (y) the amount of Borrower’s interest therein shall be deemed to be a
Contingent Obligation of Borrower, and (iii) in the case of a guaranty (whether
or not joint and several) of an obligation otherwise constituting Indebtedness
of such Person, the amount of such guaranty shall be deemed to be only that
amount in excess of the amount of the obligation constituting Indebtedness of
such Person. Notwithstanding anything contained herein to the contrary,
“Contingent Obligations” shall be deemed not to include guarantees of Unused
Commitments or of construction loans to the extent the same have not been drawn.
All matters constituting “Contingent Obligations” shall be calculated without
duplication.
          “Convertible Securities” means evidences of shares of stock, limited
or general partnership interests or other ownership interests, warrants,
options, or other rights or securities which are convertible into or
exchangeable for, with or without payment of additional consideration, common
shares of beneficial interest of General Partner or partnership interests of
Borrower, as the case may be, either immediately or upon the arrival of a
specified date or the happening of a specified event.
          “Credit Rating” means the rating assigned by the Rating Agencies to
Borrower’s senior unsecured long term indebtedness.
          “Debt Restructuring” means a restatement of, or material change in,
the amortization or other financial terms of any Indebtedness of General
Partner, the Borrower or any Subsidiary or Investment Affiliate.
          “Debt Service” means, for any period and without duplication, Interest
Expense for such period plus scheduled principal amortization (excluding Balloon

11



--------------------------------------------------------------------------------



 



Payments) for such period on all Balance Sheet Indebtedness of Borrower and
General Partner, plus Borrower’s Share of scheduled principal amortization
(excluding Balloon Payments) for such period on all Balance Sheet Indebtedness
of Investment Affiliates and Consolidated Subsidiaries.
          “Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.
          “Default Rate” has the meaning set forth in Section 2.8(d).
          “Designated Lender” means a special purpose corporation that (i) shall
have become a party to this Agreement pursuant to Section 9.6(d), and (ii) is
not otherwise a Bank.
          “Designated Lender Notes” means promissory notes of the Borrower,
substantially in the form of Exhibit A-1 hereto, evidencing the obligation of
the Borrower to repay Money Market Loans made by Designated Lenders, and
“Designated Lender Note” means any one of such promissory notes issued under
Section 9.6(d) hereof.
          “Designating Lender” shall have the meaning set forth in
Section 9.6(d) hereof.
          “Designation Agreement” means a designation agreement in substantially
the form of Exhibit G attached hereto, entered into by a Bank and a Designated
Lender and accepted by the Administrative Agent.
          “Development Activity” means (a) the development and construction or
redevelopment of industrial or retail facilities by the Borrower or any of its
Consolidated Subsidiaries or Joint Venture Subsidiaries excluding Unimproved
Assets, (b) the financing by the Borrower or any of its Consolidated
Subsidiaries or Joint Venture Subsidiaries of any such development or
construction or redevelopment and (c) the incurrence by the Borrower or any of
its Consolidated Subsidiaries or Joint Venture Subsidiaries of any Contingent
Obligations in connection with such development or construction or redevelopment
(other than purchase contracts for Real Property Assets which are not payable
until after completion of development or construction).
          “Dollar Equivalent Amount” shall mean (i) with respect to any amount
of Alternate Currency on any day, the equivalent amount in Dollars of such
amount of Alternate Currency as determined by the Administrative Agent using the
applicable Exchange Rate on such day and (ii) with respect to any amount of
Dollars, such amount.

12



--------------------------------------------------------------------------------



 



          “Dollars” and “$” means the lawful money of the United States.
          “Domestic Lending Office” means, as to each Bank, its office located
at its address in the United States set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its Domestic
Lending Office) or such other office as such Bank may hereafter designate as its
Domestic Lending Office by notice to the Borrower and the Administrative Agent.
          “EBITDA” means, for any period (i) Borrower’s and General Partner’s
Income from Operations for such period, including Borrower’s Share of the
Consolidated Subsidiary Income from Operations for each Consolidated Subsidiary,
plus (ii) Borrower’s and General Partner’s depreciation and amortization expense
and other non-cash items deducted in the calculation of Income from Operations
for such period, plus (iii) Borrower’s and General Partner’s Interest Expense
deducted in the calculation of Income from Operations for such period, plus
(iv) Borrower’s Share of the Investment Affiliate EBITDA for each Investment
Affiliate, all of the foregoing without duplication.
          “Effective Date” means the date this Agreement becomes effective in
accordance with Section 9.9.
          “Environmental Affiliate” means any partnership, joint venture, trust
or corporation in which an equity interest is owned directly or indirectly by
the Borrower and, as a result of the ownership of such equity interest, Borrower
may have recourse liability for Environmental Claims against such partnership,
joint venture, trust or corporation (or the property thereof).
          “Environmental Claim” means, with respect to any Person, any notice,
claim, demand or similar communication (written or oral) by any other Person
alleging potential liability of such Person for investigatory costs, cleanup
costs, governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on the Borrower.
          “Environmental Laws” means any and all federal, state, and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of Materials of Envi-

13



--------------------------------------------------------------------------------



 



ronmental Concern into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean up or
other remediation thereof.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
          “ERISA Group” means the Borrower, any Subsidiary, General Partner and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control and all members of an
“affiliated service group” which, together with the Borrower, any Subsidiary or
General Partner, are treated as a single employer under Section 414 of the Code
or Section 4001(b)(1) of ERISA.
          “Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.
          “Euro-Dollar Business Day” means any Business Day on which banks are
open for dealings in Dollar deposits in the London interbank market and any day
on which commercial banks are open for foreign exchange business in (i) London,
or (ii) if such reference relates to the date on which any amount is to be paid
or made available in an Alternate Currency, the principal financial center in
the country of such Alternate Currency.
          “Euro-Dollar Lending Office” means, as to each Bank, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.
          “Euro-Dollar Loan” means a Committed Loan to be made by a Bank as a
Euro-Dollar Loan in accordance with the applicable Notice of Borrowing.
Euro-Dollar Loans may be denominated in a currency included in the definition of
Alternate Currency or in Dollars.
          “Euro-Dollar Reference Bank” means the principal London offices of the
Administrative Agent.
          “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) under
Regulation D, as Regulation D may be amended, modified or supplemented, for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of

14



--------------------------------------------------------------------------------



 



“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents). The Adjusted Interbank Offered Rate shall be adjusted automatically
on and as of the effective date of any change in the Euro-Dollar Reserve
Percentage.
          “Event of Default” has the meaning set forth in Section 6.1.
          “Exchange Rate” means, (i) the rate appearing on the relevant display
page (as determined by the Administrative Agent) on the Reuters Monitor Money
Rates Service for the sale of the applicable Alternate Currency for Dollars in
the London foreign exchange market at approximately 11a.m. (London time) for
delivery two (2) Euro-Dollar Business Days later or if not available (ii) the
spot selling rate at which the Administrative Agent offers to sell such
Alternate Currency for Dollars in the London foreign exchange market at
approximately 11:00a.m. (London time) for delivery two Euro-Dollar Business Days
later; provided, however, that if, at the time of any such determination, no
such spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method (including obtaining quotes from two (2) or more market makers
for the applicable Alternate Currency) as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.
          “Extension Date” has the meaning set forth in Section 2.10(b).
          “Extension Fee” has the meaning set forth in Section 2.9(d).
          “Extension Notice” has the meaning set forth in Section 2.10(b).
          “Facility Amount” has the meaning set forth in Section 2.1.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System as constituted from time to time.

15



--------------------------------------------------------------------------------



 



          “FFO” means “funds from operations,” defined to mean, without
duplication for any period, Income from Operations, plus (i) Borrower’s Share of
Income from Operations of any Investment Affiliate (plus Borrower’s Share of
real estate depreciation and amortization expenses of Investment Affiliates),
plus (ii) real estate depreciation and amortization expense for such period.
          “Financing Partnerships” means any Subsidiary which is wholly-owned,
directly or indirectly, by Borrower or by Borrower and General Partner, with
General Partner holding, directly or indirectly other than through its interest
in Borrower, no more than a 2% economic interest in such Subsidiary.
          “First Tier JV” has the meaning set forth in Section 5.14.
          “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
          “Fiscal Year” means the fiscal year of Borrower and General Partner.
          “Fitch” means Fitch, Inc., or any successor thereto.
          “Fixed Charges” for any Fiscal Quarter period means the sum of
(i) Debt Service for such period, (ii) dividends on preferred units payable by
Borrower for such period, and (iii) distributions made by Borrower in such
period to Guarantor for the purpose of paying dividends on preferred shares in
Guarantor. If any of the foregoing Indebtedness is subject to an interest rate
cap agreement purchased by the Borrower, the Guarantor or a Consolidated
Subsidiary, the interest rate shall be assumed to be the lower of the actual
interest payable on such Indebtedness or the capped rate of such interest rate
cap agreement. In no event shall any dividends payable on the Guarantor’s or any
Consolidated Subsidiary’s common stock be included in Fixed Charges.
          “Fixed Rate Borrowing” has the meaning set forth in Section 1.3.
          “Fixed Rate Indebtedness” means all Indebtedness which accrues
interest at a fixed rate.
          “Floating Rate Indebtedness” means all Indebtedness which is not Fixed
Rate Indebtedness and which is not a Contingent Obligation or an Unused
Commitment.
          “FMV Cap Rate” means seven and three-quarters percent (7.75%).
          “Foreign Property Interests” means Borrower’s or General Partner’s
interest, without duplication, in Properties located outside the United States.

16



--------------------------------------------------------------------------------



 



          “Fronting Bank” shall mean JPMorgan Chase Bank, N.A..
          “GAAP” means generally accepted accounting principles recognized as
such in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
          “General Partner” means AMB Property Corporation, a Maryland
corporation qualified as a real estate investment trust and the sole general
partner of Borrower.
          “Group of Loans” means, at any time, a group of Loans consisting of
(i) all Committed Loans which are Base Rate Loans at such time, or (ii) all
Euro-Dollar Loans in the same currency having the same Interest Period at such
time; provided that, if a Committed Loan of any particular Bank is converted to
or made as a Base Rate Loan pursuant to Section 8.2 or 8.5, such Loan shall be
included in the same Group or Groups of Loans from time to time as it would have
been in if it had not been so converted or made.
          “Guarantor” shall mean AMB Property Corporation, a Maryland
corporation qualified as a real estate investment trust.
          “Guaranty” shall mean that certain Guaranty Agreement, dated as of the
date hereof, by General Partner, as guarantor, to Administrative Agent, for the
benefit of the Banks.
          “IBOR Auction” means a solicitation of Money Market Quotes setting
forth Money Market Margins based on the Interbank Offered Rate pursuant to
Section 2.4.
          “Income from Operations” means, for any period, Net Income before the
deduction of (i) Taxes, (ii) minority interests, (iii) gains and losses on asset
sales, Debt Restructurings or write-ups or forgiveness of indebtedness,
(iv) gains and losses from extraordinary items, (v) payment of preferred
dividends, calculated in conformity with GAAP, and (vi) an adjustment to exclude
the straight-lining of rents.
          “Indebtedness” as applied to any Person (and without duplication),
means (a) all indebtedness, obligations or other liabilities of such Person for
borrowed money or for the deferred purchase price of property or services,
including all liabilities of such Person evidenced by Securities or other
similar instruments, (b) all Contingent Obligations of such Person, (c) all
indebtedness obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, in

17



--------------------------------------------------------------------------------



 



excess of 2.5% of Total Liabilities in the aggregate, whether or not such
indebtedness, obligations or liabilities are assumed by, or are a personal
liability of such Person, and (d) all other items which, in accordance with
GAAP, would be included as liabilities on the liability side of, or in the
footnotes to the balance sheet of such Person, exclusive, however, of all
dividends and distributions declared but not yet paid. Notwithstanding the
foregoing, whenever the term “Indebtedness” is used with respect to Borrower or
General Partner without expressly stating that such Indebtedness is to be
determined on a consolidated basis, such “Indebtedness” shall only include
Borrower’s Share of any Indebtedness of a Consolidated Subsidiary.
          “Indemnitee” has the meaning set forth in Section 9.3(b).
          “Interbank Offered Rate” applicable to any Interest Period means the
average (rounded upward, if necessary, to the next higher 1/16 of 1%) of the
respective rates per annum at which deposits in Dollars or Alternate Currency,
as applicable, are offered to the Euro-Dollar Reference Bank in the interbank
market at approximately 11:00 a.m. (London time) two Euro-Dollar Business Days
before the first day of such Interest Period in an amount approximately equal to
the principal amount of the Euro-Dollar Borrowing or Group of Loans or portion
thereof to be converted into or continued as Euro-Dollar Loans to which such
Interest Period is to apply and for a period of time comparable to such Interest
Period.
          “Interest Expense” means, for any period and without duplication,
total interest expense, whether paid, accrued or capitalized, determined in
accordance with GAAP, with respect to Balance Sheet Indebtedness of Borrower and
General Partner, plus Borrower’s Share of accrued, paid or capitalized interest
with respect to any Balance Sheet Indebtedness of Investment Affiliates and
Consolidated Subsidiaries (in each case, including, without limitation, the
interest component of Capital Leases but excluding interest expense covered by
an interest reserve established under a loan facility such as capitalized
construction interest provided for in a construction loan).
          “Interest Period” means: (1) with respect to each Euro-Dollar
Borrowing, the period commencing on the date of such Borrowing specified in the
Notice of Borrowing or on the date specified in the applicable Notice of
Interest Rate Election and ending 1, 2, 3, 6, or if available from all the
Banks, 12 months thereafter (or a period less than 1 month with the reasonable
approval of Administrative Agent, unless any Bank has previously advised
Administrative Agent and Borrower that it is unable to enter into Interbank
Offered Rate Contracts for an Interest Period of the same duration) as the
Borrower may elect in the applicable Notice of Borrowing or Notice of Interest
Rate Election; provided, that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in

18



--------------------------------------------------------------------------------



 



another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month; and
     (c) no Interest Period may end later than the Maturity Date.
(2) intentionally omitted.
(3) with respect to each Money Market IBOR Loan, the period commencing on the
date of borrowing specified in the applicable Money Market Quote Request and
ending 1, 2 or 3 months thereafter; provided that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and
     (c) no Interest Period may end later than the Maturity Date.
(4) with respect to each Money Market Absolute Rate Loan, the period commencing
on the date of borrowing specified in the applicable Money Market Quote Request
and ending such number of days thereafter (but not less than 14 days or more
than 90 days) as the Borrower may elect in accordance with Section 2.4; provided
that:
     (a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day; and
     (b) no Interest Period may end later than the Maturity Date.
          “Interest Rate Contracts” means, collectively, interest rate swap,
collar, cap or similar agreements providing interest rate protection.

19



--------------------------------------------------------------------------------



 



          “Intermediate Tier Entity” has the meaning set forth in Section 5.14.
          “International FinCo” has the meaning set forth in Section 5.14.
          “Intracompany Indebtedness” means Indebtedness whose obligor and
obligee are each the Borrower, the Guarantor or a Consolidated Subsidiary.
          “Investment Affiliate” means any Person in whom Guarantor or Borrower
holds an equity interest, directly or indirectly, whose financial results are
not consolidated under GAAP with the financial results of Guarantor or Borrower
on the consolidated financial statements of General Partner and Borrower.
          “Investment Affiliate EBITDA” means, for any period (i) Income from
Operations of an Investment Affiliate for such period, plus (ii) depreciation
and amortization expense and other non-cash items deducted in the calculation of
Income from Operations of such Investment Affiliate for such period, plus
(iii) Interest Expense deducted in the calculation of Income from Operations of
such Investment Affiliate for such period, all of the foregoing without
duplication.
          “Investment Grade Rating” means a rating for a Person’s senior
long-term unsecured debt of BBB- or better from S&P or a rating of Baa3 or
better from Moody’s. In the event that Borrower receives Credit Ratings only
from S&P and Moody’s, and such Credit Ratings are not equivalent, the higher of
such two (2) Credit Ratings shall be used to determine whether an Investment
Grade Rating was achieved. In the event that Borrower receives more than two
(2) Credit Ratings, and such Credit Ratings are not all equivalent, the highest
Credit Rating shall be used to determine whether an Investment Grade Rating was
achieved, provided that said highest rating is from S&P or Moody’s; provided,
further, that if the highest rating is not from S&P or Moody’s, then the highest
Credit Rating from either S&P or Moody’s shall be used to determine whether an
Investment Grade Rating was achieved.
          “Investment Mortgages” means mortgages securing indebtedness with
respect to Real Property Assets directly or indirectly owed to Borrower or any
of its Subsidiaries, including, without limitation, certificates of interest in
real estate mortgage investment conduits.
          “Invitation for Money Market Quotes” has the meaning set forth in
Section 2.4(c).
          “Joint Bookrunners” means J.P. Morgan Securities Inc. and Banc of
America Securities L.L.C., in their capacity as Joint Bookrunners hereunder.
          “Joint Lead Arrangers” means J.P. Morgan Securities Inc. and Banc of
America Securities L.L.C., in their capacity as Joint Lead Arrangers hereunder.

20



--------------------------------------------------------------------------------



 



          “Joint Lenders” has the meaning set forth in Section 5.14.
          “Joint Venture Interests” means partnership, joint venture, membership
or other equity interests issued by any Person which is an Investment Affiliate
that is not a Subsidiary, is not consolidated with Borrower and is not
controlled by a Joint Venture Parent.
          “Joint Venture Parent” means Borrower or one or more Financing
Partnerships of Borrower which directly or indirectly owns any interest in a
Joint Venture Subsidiary.
          “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which (i) a Joint Venture Parent owns at least 50% of the
economic interests and (ii) the sale or financing of any Property owned by such
Joint Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent, if such Joint Venture Parent has the ability to exercise a
buy-sell right in the event of a disagreement regarding the sale or financing of
such Property.
          “JV Non-US Property Owner” has the meaning set forth in Section 5.14.
          “Letter(s) of Credit” has the meaning provided in Section 2.2(b).
          “Letter of Credit Collateral” has the meaning provided in Section 6.4.
          “Letter of Credit Collateral Account” has the meaning provided in
Section 6.4.
          “Letter of Credit Documents” has the meaning provided in Section 2.17.
          “Letter of Credit Usage” means at any time the sum of (i) the
aggregate maximum amount available to be drawn under the Letters of Credit then
outstanding, assuming compliance with all requirements for drawing referred to
therein, and (ii) the aggregate amount of the Borrower’s unpaid obligations
under this Agreement in respect of the Letters of Credit.

21



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
the Borrower or any Consolidated Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
          “Loan” means a Base Rate Loan, a Euro-Dollar Loan, a Money Market Loan
or a Swingline Loan and “Loans” means Base Rate Loans, Euro-Dollar Loans, Money
Market Loans or Swingline Loans or any combination of the foregoing.
          “Loan Documents” means this Agreement, the Notes, the Guaranty, the
Letter(s) of Credit and the Letter of Credit Documents.
          “Majority Banks” means at any time Banks having at least 51% of the
aggregate amount of Commitments, or if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans, (provided, that in the case of Swingline Loans,
the amount of each Bank’s funded participation interest in such Swingline Loans
shall be considered for purposes hereof as if it were a direct loan and not a
participation interest, and the aggregate amount of Swingline Loans owing to the
Swingline Lender shall be considered for purposes hereof as reduced by the
amount of such funded participation interests).
          “Mandatory Borrowing” has the meaning set forth in
Section 2.3(b)(iii).
          “Material Adverse Effect” means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or could reasonably be
expected to, materially and adversely impair (i) the ability of the Borrower and
its Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents, or (ii) the ability of Administrative
Agent or the Banks to enforce the Loan Documents.
          “Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.
          “Maturity Date” shall mean the date when all of the Obligations
hereunder shall be due and payable which shall be June 1, 2010, unless otherwise
extended in accordance with Section 2.10(b) or accelerated pursuant to the terms
hereof.

22



--------------------------------------------------------------------------------



 



          “Money Market Absolute Rate” has the meaning set forth in
Section 2.4(d)(2).
          “Money Market Absolute Rate Loan” means a loan to be made by a Bank
pursuant to an Absolute Rate Auction.
          “Money Market Borrowing” has the meaning set forth in Section 1.3.
          “Money Market IBOR Loan” means a loan to be made by a Bank pursuant to
a IBOR Auction (including, without limitation, such a loan bearing interest at
the Base Rate pursuant to Article VIII).
          “Money Market Lending Office” means, as to each Bank, its Domestic
Lending Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market IBOR Loans, on the one hand, and its
Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.
          “Money Market Loan” means a Money Market IBOR Loan or a Money Market
Absolute Rate Loan.
          “Money Market Margin” has the meaning set forth in Section 2.4(d)(2).
          “Money Market Quote” means an offer by a Bank to make a Money Market
Loan in accordance with Section 2.4.
          “Money Market Quote Request” has the meaning set forth in
Section 2.4(b).
          “Moody’s” means Moody’s Investors Services, Inc. or any successor
thereto.
          “Multiemployer Plan” means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has at any time after September 25, 1980 made contributions or has been
required to make contributions (for these purposes any Person which ceased to be
a member of the ERISA Group after September 25, 1980 will be treated as a member
of the ERISA Group).

23



--------------------------------------------------------------------------------



 



          “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include (a) any
covenant, condition or restriction contained in any ground lease from a
governmental entity, and (b) financial covenants given for the benefit of any
Person that may be violated by the granting of any Lien on any Property to
secure any or all of the Obligations.
          “Net Income” means, for any period, net income as calculated in
conformity with GAAP.
          “Net Offering Proceeds” means all cash or other assets received by
General Partner or Borrower as a result of the issuance or sale of common shares
of beneficial interest, preferred shares of beneficial interest, partnership
interests, preferred partnership units, limited liability company interests,
Convertible Securities or other ownership or equity interests in General Partner
or Borrower less customary costs and discounts of issuance paid by General
Partner or Borrower, as the case may be.
          “Net Price” means, with respect to the purchase of any Property,
without duplication, (i) the aggregate purchase price paid as cash consideration
for such purchase (without adjustment for prorations), including, without
limitation, the principal amount of any note received or other deferred payment
to be made in connection with such purchase (except as described in clause (ii)
below) and the value of any non-cash consideration delivered in connection with
such purchase (including, without limitation, shares or preferred shares of
beneficial interest in General Partner and OP Units or Preferred OP Units (as
defined in Borrower’s partnership agreement)) plus (ii) reasonable costs of sale
and non-recurring taxes paid or payable in connection with such purchase or
sale.
          “Net Present Value” shall mean, as to a specified or ascertainable
dollar amount, the present value, as of the date of calculation of any such
amount using a discount rate equal to the Base Rate in effect as of the date of
such calculation.
          “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to (i) specific Property or Properties
encumbered by a Lien securing such Indebtedness and/or another Person so long as
there is no recourse to Borrower or the General Partner, or (ii) any
Consolidated Subsidiary or Investment Affiliate (provided that if an entity is a
partnership, there is no recourse to Borrower or General Partner as a general
partner of such partnership); provided, however, that personal recourse of
Borrower or General Partner for any such Indebtedness for fraud,
misrepresentation, misapplication of cash, waste, environmental

24



--------------------------------------------------------------------------------



 



claims and liabilities and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financing of real estate shall not,
by itself, prevent such Indebtedness from being characterized as Non-Recourse
Indebtedness. For purposes of the foregoing and for the avoidance of doubt,
(a) if the Indebtedness is partially guaranteed by the Borrower or the General
Partner, then the portion of such Indebtedness that is not so guaranteed shall
still be Non-Recourse Indebtedness if it otherwise satisfies the requirements in
this definition, and (b) if the liability of Borrower or the General Partner
under any such guaranty is itself limited to specific Property or Properties,
then such Indebtedness shall still be Non-Recourse Indebtedness if such
Indebtedness otherwise satisfies the requirements of this definition.
          “Non-US Property” has the meaning set forth in Section 5.14.
          “Non-US Property Owners” has the meaning set forth in Section 5.14.
          “Notes” means the promissory notes of the Borrower and each Qualified
Borrower, substantially in the form of Exhibit A and Exhibit A-1 hereto,
respectively, evidencing the obligation of the Borrower to repay the Loans, and
“Note” means any one of such promissory notes issued hereunder.
          “Notice of Borrowing” means a notice from Borrower in accordance with
Section 2.2 or Section 2.3(b)(i).
          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.7.
          “Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Borrower, from time to time
owing to Administrative Agent or any Bank under or in connection with this
Agreement or any other Loan Document.
          “Parent” means, with respect to any Bank, any Person controlling such
Bank.
          “Participant” has the meaning set forth in Section 9.6(b).
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Permitted Holdings” means Unimproved Assets, interests in Taxable
REIT Subsidiaries and Investment Mortgages, but only to the extent permitted in
Section 5.8.

25



--------------------------------------------------------------------------------



 



          “Permitted Liens” means:
     a. Liens for Taxes, assessments or other governmental charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
     b. statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;
     c. deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;
     d. utility deposits and other deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     e. Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;
     f. easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to Borrower’s owner’s
title insurance policies, except in connection with any Indebtedness, for any of
Borrower’s Real Property Assets, so long as the foregoing do not interfere in
any material respect with the use or ordinary conduct of the business of
Borrower and do not diminish in any material respect the value of the Property
to which it is attached or for which it is listed;

26



--------------------------------------------------------------------------------



 



     g. (I) Liens and judgments which have been or will be bonded (and the Lien
on any cash or securities serving as security for such bond) or released of
record within thirty (30) days after the date such Lien or judgment is entered
or filed against General Partner, Borrower, or any Subsidiary, or (II) Liens
which are being contested in good faith by appropriate proceedings for review
and in respect of which there shall have been secured a subsisting stay of
execution pending such appeal or proceedings and as to which the subject asset
is not at risk of forfeiture;
     h. Liens on Property of the Borrower or its Subsidiaries (other than
Unencumbered Property) securing Indebtedness which may be incurred or remain
outstanding without resulting in an Event of Default hereunder; and
     i. Liens in favor of Borrower, General Partner or a Consolidated Subsidiary
against any asset of any Consolidated Subsidiary or any Investment Affiliate.
          “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.
          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
          “Preferred Stock Subsidiary” means a corporation organized with two
classes of stock, consisting of one class of voting common shares and one class
of non-voting preferred shares, all of whose preferred shares are owned by a
Person seeking to be treated as a real estate investment trust under the Code
(or an operating partnership of which such Person is general partner) and all of
the common shares of which are owned by individuals or entities who are neither
owned nor controlled by such Person (but which individuals may be, and which
entities may be owned and controlled by, officers, directors or employees of
such Person), and to which such Person (or an operating partnership of which
such Person is general partner) has contributed at least ninety-five percent
(95%) or more of the equity capital raised by such corporation in exchange for
the issuance of such corporation’s shares.

27



--------------------------------------------------------------------------------



 



          “Prime Rate” means the rate of interest publicly announced by the
Administrative Agent from time to time as its Prime Rate (it being understood
that the same shall not necessarily be the best rate offered by the
Administrative Agent to customers).
          “principal financial center” means, when used in reference to an
Alternate Currency, (a) in the case of British Pounds Sterling, London, England,
(b) in the case of Euros, Frankfurt am Main, Germany, and (c) in the case of
Yen, Tokyo, Japan.
          “Pro Rata Share” means, with respect to any Bank, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Commitment and the denominator of which shall be the aggregate amount of
all of the Banks’ Commitments, as adjusted from time to time in accordance with
the provisions of this Agreement.
          “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
by such Person.
          “Qualified Borrower” means a foreign or domestic limited partnership,
limited liability company or other business entity duly organized under the laws
of its jurisdiction of formation of which the Borrower (or a Person that is
owned and controlled by the Borrower) is the sole general partner or managing
member, the Indebtedness of which, in all cases, can be guaranteed by the
Borrower pursuant to the provisions of the Borrower’s Agreement of Limited
Partnership.
          “Qualified Borrower Guaranty” means a full and unconditional guaranty
of payment in the form of Exhibit H attached hereto, enforceable against
Borrower for the payment of a Qualified Borrower’s debt or obligation to the
Banks.
          “Qualified Institution” means a Bank, or one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to Syndication Agent and (B) has total assets in
excess of Ten Billion Dollars ($10,000,000,000).
          “Rating Agencies” means, collectively, S&P, Moody’s and Fitch.
          “Real Property Assets” means as to any Person as of any time, the real
property assets (including, without limitation, interests in participating
mortgages in which such Person’s interest therein is characterized as equity
according to GAAP) owned directly or indirectly by such Person at such time.

28



--------------------------------------------------------------------------------



 



          “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time
          “REIT” means a real estate investment trust, as defined under
Section 856 of the Code.
          “Revised Adjusted EBITDA” means, for any period, Adjusted EBITDA for
such period, less ((a) interest income, and (b) a management fee equal to three
percent (3%) of consolidated rental revenue from Real Property Assets of the
Borrower and its Consolidated Subsidiaries and Investment Affiliates for such
period, plus (i) actual general and administrative expenses for such period to
the extent deducted in calculating Adjusted EBITDA, and (ii) actual management
fees with respect to Real Property Assets of the Borrower and its Consolidated
Subsidiaries and Investment Affiliates for such period.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
          “Second Tier Funding Loan” has the meaning set forth in Section 5.14.
          “Secured Debt” means Indebtedness (but excluding Intracompany
Indebtedness), the payment of which is secured by a Lien (other than a Permitted
Lien, except for those Permitted Liens described in clause (h) of the definition
thereof) on any Property owned or leased by General Partner or Borrower plus
Borrower’s Share of Indebtedness (but excluding Intracompany Indebtedness), the
payment of which is secured by a Lien (other than a Permitted Lien, except for
those Permitted Liens described in clause (h) of the definition thereof) on any
Property owned or leased by any Investment Affiliate or any Consolidated
Subsidiary.
          “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include Joint Venture
Interests, any interest in any Subsidiary of General Partner or Borrower, any
interest in a Taxable REIT Subsidiary, any Indebtedness which would not be
required to be included on the liabilities side of the balance sheet of General
Partner or Borrower on a consolidated basis in accordance with GAAP, any Cash or
Cash Equivalents or any evidence of the Obligations.

29



--------------------------------------------------------------------------------



 



          “Sharing Event” means (i) the occurrence of an Event of Default with
respect to the Borrower or General Partner under clauses (f) or (g) of
Section 6.1,or (ii) the acceleration of the Loans pursuant to Article VI.
          “Solvent” means, with respect to any Person, that the fair saleable
value of such Person’s assets exceeds the Indebtedness of such Person.
          “Subsidiary” means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower or General Partner.
          “Subsidiary Operating Partnership” shall mean a limited liability
company or limited partnership in which the only interest therein not owned
(directly or indirectly) by Borrower and/or General Partner shall be preference
interests or preference units, respectively.
          “Substantially Controlled by Borrower” means, with respect to any
action, that such action is substantially controlled by Borrower as contemplated
under Section 5.14.
          “Swingline Borrowing” has the meaning set forth in Section 1.3.
          “Swingline Commitment” has the meaning set forth in Section 2.3(a).
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
Swingline Lender hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.
          “Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.3.
          “Syndication Agent” means Bank of America, N.A., in its capacity as
syndication agent hereunder and its permitted successors in such capacity in
accordance with the terms of this Agreement.
          “Taxable REIT Subsidiary” means any corporation (other than a REIT) in
which General Partner directly or indirectly owns stock and General Partner and
such corporation jointly elect that such corporation shall be treated as a
taxable REIT subsidiary of General Partner under and pursuant to Section 856 of
the Code.
          “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.

30



--------------------------------------------------------------------------------



 



          “Term” has the meaning set forth in Section 2.10.
          “Termination Event” shall mean (i) a “reportable event”, as such term
is described in Section 4043 of ERISA (other than a “reportable event” not
subject to the provision for 30-day notice to the PBGC), or an event described
in Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA
Group from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA or the Code.
          “Tiered Non-US Property” has the meaning set forth in Section 5.14.
          “Total Asset Value” means, with respect to Borrower and without
duplication, (i) the quotient obtained by dividing (a) (x) (1) Revised Adjusted
EBITDA for the previous four (4) Fiscal Quarters most recently ended, minus
(2) for any Property (other than Construction Assets or Unimproved Assets) which
was acquired by Borrower, a Consolidated Subsidiary or an Investment Affiliate
in any of the previous four (4) Fiscal Quarters, the Revised Adjusted EBITDA
attributable to such Property to the extent the same was included in the Revised
Adjusted EBITDA of Borrower in clause (1) of this definition by (b) the FMV Cap
Rate, plus (ii) for any Property which was acquired by Borrower in any of the
previous four (4) Fiscal Quarters, the sum of (x) the Net Price of the Property
paid by Borrower for such Property and (y) the cost of capital expenditures
actually incurred in connection with such Property, plus (iii) for any Property
which was acquired by an Investment Affiliate or a Consolidated Subsidiary in
any of the previous four (4) Fiscal Quarters, the sum of (x) Borrower’s Share of
the Net Price of the Property paid by such Investment Affiliate or by such
Consolidated Subsidiary, as applicable, for such Property, and (y) Borrower’s
share of the cost of capital expenditures actually incurred in connection with
such Property plus (iv) the value of any Cash or Cash Equivalent owned by
Borrower (including Cash or Cash Equivalents held in

31



--------------------------------------------------------------------------------



 



restricted Section 1031 accounts under the control of Borrower or any
Consolidated Subsidiary), and Borrower’s Share of any Cash or Cash Equivalent
owned by any Consolidated Subsidiary or Investment Affiliate (including Cash or
Cash Equivalents held in restricted Section 1031 accounts under the control of
Borrower or any Consolidated Subsidiary), plus (v) the value of any Construction
Assets, Unimproved Assets and any other tangible assets of Borrower (including
foreign currency exchange agreements, to the extent such agreements are material
and are reported or are required under GAAP to be reported by the Borrower in
its financial statements), as measured on a GAAP basis, plus (vi) Borrower’s
Share of the value of any Construction Assets, Unimproved Assets and any other
tangible assets of any Investment Affiliate or any Consolidated Subsidiary as
measured on a GAAP basis. For purposes of the foregoing, a Property which was a
Construction Asset will be deemed to have been acquired on the date it ceases to
be a Construction Asset.
          “Total Liabilities” means, as of the date of determination and without
duplication, all Balance Sheet Indebtedness of Borrower and General Partner,
plus Borrower’s Share of all Balance Sheet Indebtedness of Investment Affiliates
and Consolidated Subsidiaries.
          “Unencumbered Net Operating Cash Flow” means, as of any date of
determination, the Unencumbered Net Operating Income for the previous four
(4) Fiscal Quarters (provided that as to any Unencumbered Property acquired
during such period and owned for not less than one (1) Fiscal Quarter,
Unencumbered Net Operating Income attributable to such period occurring after
such acquisition shall be annualized).
          “Unencumbered Net Operating Income” means, for any period, for all
Unencumbered Properties, the aggregate revenues from each such Unencumbered
Property for such period (including, without limitation, lease termination fees
appropriately amortized, but excluding deferred rents receivable) or in the case
of any Unencumbered Property owned by a Joint Venture Subsidiary, Borrower’s
Share thereof, less the cost of maintaining such Unencumbered Properties
(including, without limitation, taxes, insurance, repairs and maintenance, but
excluding depreciation, amortization, interest costs and capital expenditures)
or in the case of any Unencumbered Property owned by a Joint Venture Subsidiary,
Borrower’s Share thereof (provided that as to any Unencumbered Property acquired
during such period, only revenues and property level expenses attributable to
such period occurring after such acquisition shall be included), as adjusted for
(i) capital expenditure reserves at the rate of Ten Cents ($0.10, or in the case
of any Unencumbered Property owned by a Joint Venture Subsidiary, Borrower’s
Share of Ten Cents ($0.10)) per square foot per annum of space leased as of the
applicable date of determination (provided that, as to any Unencumbered Property
acquired during such period, such amount per square foot shall be pro-rated for
the period of ownership) and (ii) to exclude the effects of straight-lining of
rents.
          “Unencumbered Property” means any retail or industrial Property
(including Unimproved Assets and Construction Assets, but excluding interests in

32



--------------------------------------------------------------------------------



 



participating mortgages in which such Person’s interest therein is characterized
as equity according to GAAP) from time to time which (i) is an operating Real
Property Asset which is owned directly or indirectly 100% in fee (or ground
leasehold) by Borrower, a Financing Partnership or a Joint Venture Subsidiary,
(ii) is not subject (nor are any equity interests in such Property that are
owned directly or indirectly by Borrower, General Partner or any Joint Venture
Parent subject) to a Lien which secures Indebtedness of any Person other than
Permitted Liens, and (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower, General Partner or
any Joint Venture Parent subject) to any Negative Pledge (provided that a
financial covenant given for the benefit of any Person that may be violated by
the granting of any Lien on any Property to secure any or all of the Obligations
shall not be deemed a Negative Pledge).
          “Unimproved Assets” means Real Property Assets (or, in the case of any
Real Property Assets to be developed in phases, any phase thereof) containing no
material improvements other than infrastructure improvements such as roads,
utility feeder lines and the like.
          “United States” means the United States of America, including the
fifty states and the District of Columbia.
          “Unsecured Debt” means the amount of Indebtedness (excluding
Intracompany Indebtedness) for borrowed money of General Partner, Borrower, any
Financing Partnership, any Preferred Stock Subsidiary or Joint Venture
Subsidiary and which is not Secured Debt, including, without limitation, the
amount of all then outstanding Loans.
          “Unsecured Interest Expense” means, as of any date of determination,
for the previous four (4) Fiscal Quarters, the Interest Expense paid, accrued or
capitalized on Unsecured Debt, provided, however, in the case of any Preferred
Stock Subsidiary, Joint Venture Subsidiary or Consolidated Subsidiary only an
amount equal to the Borrower’s Share of any such Interest Expense on Unsecured
Debt of such entity shall be included in Unsecured Interest Expense.
          “Unused Commitments” shall mean an amount equal to all unadvanced
funds (other than unadvanced funds in connection with any construction loan)
which any third party is obligated to advance to Borrower or another Person or
otherwise pursuant to any loan document, written instrument or otherwise.
          SECTION 1.2. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent

33



--------------------------------------------------------------------------------



 



public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Administrative Agent; provided that for purposes of references to the financial
results and information of “General Partner, on a consolidated basis,” General
Partner shall be deemed to own one hundred percent (100%) of the partnership
interests in Borrower; and provided further that, if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article V
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Administrative Agent notifies the Borrower that the Majority Banks
wish to amend Article V for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner reasonably satisfactory to the
Borrower and the Majority Banks.
          SECTION 1.3. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans and Swingline Loans, have
the same initial Interest Period. Borrowings are classified for purposes of this
Agreement either by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Fixed Rate Borrowing” is a Euro-Dollar Borrowing or a Money Market
Borrowing (excluding any such Borrowing consisting of Money Market IBOR Loans
bearing interest at the Base Rate pursuant to Article VIII); a “Euro-Dollar
Borrowing” is a Borrowing comprised of Euro-Dollar Loans; and an “Alternate
Currency Borrowing” is a Borrowing comprised of Euro-Dollar Loans denominated in
an Alternate Currency) or by reference to the provisions of Article 2 under
which participation therein is determined (i.e., a “Committed Borrowing” is a
Borrowing under Section 2.1 in which all Banks participate in proportion to
their Commitments, while a “Money Market Borrowing” is a Borrowing under
Section 2.4 in which a Bank’s share is determined on the basis of its bid in
accordance therewith, and a “Swingline Borrowing” is a Borrowing under
Section 2.3 in which only the Swingline Lender participates (subject to the
provisions of said Section 2.3)).
ARTICLE II
THE CREDITS
          SECTION 2.1. Commitments to Lend. Each Bank severally agrees, on the
terms and conditions set forth in this Agreement, to make Loans to the Borrower
and to Qualified Borrowers and participate in Letters of Credit issued by the
Fronting Bank on behalf of the Borrower and Qualified Borrowers pursuant to this
Article from time to time during the term hereof in amounts such that the
aggregate principal Dollar Equivalent Amount of Committed Loans by such Bank at
any one time outstanding plus such Bank’s Pro Rata Share of Swingline Loans
outstanding together with such

34



--------------------------------------------------------------------------------



 



Bank’s Pro Rata Share of the Letter of Credit Usage at such time shall not
exceed the Dollar Equivalent Amount of its Commitment (provided, in the case of
any Loan in an Alternate Currency, (i) such Alternate Currency is readily
available to such Banks and is freely transferable and convertible to Dollars,
(ii) the Reuters Monitor Money Rates Service (or any successor thereto) reports
a London Interbank Offered Rate for such Alternate Currency relating to the
applicable Interest Period, and (iii) Borrower shall then have an Investment
Grade Rating from both S&P and Moody’s). Each Borrowing outstanding under this
Section 2.1 shall be in an aggregate principal Dollar Equivalent Amount of
$5,000,000 (or, with respect to an Alternate Currency Borrowing only, the Dollar
Equivalent Amount of $3,000,000), or an integral multiple of the Dollar
Equivalent Amount of $1,000,000 in excess thereof (except that any such
Borrowing may be in the aggregate amount available in accordance with
Section 3.2(b), or in any amount required to reimburse the Fronting Bank for any
drawing under any Letter of Credit or to repay the Swingline Lender the amount
of any Swingline Loan) and, other than with respect to Money Market Loans and
Swingline Loans, shall be made from the several Banks ratably in proportion to
their respective Commitments. Subject to the provisions of Section 9.19 hereof,
in no event shall the aggregate Dollar Equivalent Amount of Loans outstanding at
any time, plus outstanding Dollar Equivalent Amount of the Letter of Credit
Usage, exceed $550,000,000 (as adjusted pursuant to Section 9.19, the “Facility
Amount”), with Loans denominated in Alternate Currencies and Letter of Credit
Usage for Alternate Currency Letters of Credit being marked to market monthly on
the last Business Day of each month. Subject to the limitations set forth
herein, any amounts repaid may be reborrowed.
          SECTION 2.2. Notice of Borrowing. (a) With respect to any Committed
Borrowing, the Borrower shall give Administrative Agent notice not later than
1:00 P.M. (New York City or London time, as applicable) (x) the Business Day
prior to each Base Rate Borrowing, or (y) the third (3rd) Euro-Dollar Business
Day before each Euro-Dollar Borrowing denominated in Dollars, or (z) the fourth
(4th) Euro-Dollar Business Day before each Euro-Dollar Borrowing denominated in
an Alternate Currency, specifying:
     (i) the date of such Borrowing, which shall be a Business Day in the case
of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
     (ii) the aggregate amount of such Borrowing,
     (iii) whether the Loans comprising such Borrowing are to be Base Rate Loans
or Euro-Dollar Loans, and if Euro-Dollar Loans are requested other than in
Dollars, the type and amount of the Alternate Currency being requested,

35



--------------------------------------------------------------------------------



 



     (iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period,
     (v) if such Borrowing is to be made by a Qualified Borrower, the identity
of the Qualified Borrower;
     (vi) payment instructions for delivery of such Borrowing; and
     (vii) certify that no Default or Event of Default has occurred or is
continuing.
(b) Borrower shall give the Administrative Agent, and the Fronting Bank, written
notice in the event that it desires to have Letters of Credit (each, a “Letter
of Credit”) issued, or to have Letters of Credit issued on behalf of a
Subsidiary, hereunder no later than 1:00 P.M. (New York City or London time, as
applicable) at least four (4) Business Days (or, for Alternate Currency Letters
of Credit, four (4) Euro-Dollar Business Days) prior to, but excluding, the date
of such issuance. Each such notice shall specify (i) (a) if Alternate Currency
is requested, the type and individual amount of the Alternate Currency being
requested and (b) if Dollars are requested, the individual amount of each
requested Letter of Credit, (ii) the aggregate amount of the requested Letters
of Credit, (iii) the individual amount of each requested Letter of Credit and
the number of Letters of Credit to be issued, (iv) the date of such issuance
(which shall be a Business Day (or, for Alternate Currency Letters of Credit, a
Euro-Dollar Business Day)), (v) the name and address of the beneficiary,
(vi) the expiration date of the Letter of Credit (which in no event shall be
later than twelve (12) months after the Maturity Date), (vii) the purpose and
circumstances for which such Letter of Credit is being issued, (viii) the terms
upon which each such Letter of Credit may be drawn down (which terms shall not
leave any discretion to Fronting Bank) and (ix) certify that no Default or Event
of Default has occurred or is continuing. Each such notice may be revoked
telephonically by the Borrower to the Fronting Bank and the Administrative Agent
any time prior to the issuance of the Letter of Credit by the Fronting Bank,
provided such revocation is confirmed in writing by the Borrower to the Fronting
Bank and the Administrative Agent within one (1) Business Day (or one
(1) Euro-Dollar Business Day in the case of an Alternate Currency Letter of
Credit) by facsimile. Notwithstanding anything contained herein to the contrary,
the Borrower shall complete and deliver to the Fronting Bank any required
documentation in connection with any requested Letter of Credit no later than
the second (2nd) Business Day (or, in the case of Alternate Currency Letters of
Credit, the second (2nd) Euro-Dollar Business Day) prior to the date of issuance
thereof. No later than 1:00 P.M. (New York City or London time, as applicable)
on the date that is four (4) Business Days (or, in the case of Alternate
Currency Letters of Credit, four (4) Euro-Dollar Business Days) prior to, but
excluding, the date of issuance, the Borrower shall specify a precise
description of the documents and the verbatim text of any certificate to be

36



--------------------------------------------------------------------------------



 




presented by the beneficiary of such Letter of Credit, which if presented by
such beneficiary prior to the expiration date of the Letter of Credit would
require the Fronting Bank to make a payment under the Letter of Credit;
provided, that Fronting Bank may, in its reasonable judgment, require changes in
any such documents and certificates only in conformity with changes in customary
and commercially reasonable practice or law and, provided further, that no
Letter of Credit shall require payment against a conforming draft to be made
thereunder on the third Business Day (or, in the case of Alternate Currency
Letters of Credit, the third (3rd) Euro-Dollar Business Day) following the date
that such draft is presented if such presentation is made later than 1:00 P.M.
New York City or London time, as applicable) (except that if the beneficiary of
any Letter of Credit requests at the time of the issuance of its Letter of
Credit that payment be made on the same Business Day (or, in the case of
Alternate Currency Letters of Credit, Euro-Dollar Business Day) against a
conforming draft, such beneficiary shall be entitled to such a same day draw,
provided such draft is presented to the Fronting Bank no later than 1:00 P.M.
(New York City or London time, as applicable) and provided further the Borrower
shall have requested to the Fronting Bank and the Administrative Agent that such
beneficiary shall be entitled to a same day draw). In determining whether to pay
on such Letter of Credit, the Fronting Bank shall be responsible only to
determine that the documents and certificates required to be delivered under the
Letter of Credit have been delivered and that they comply on their face with the
requirements of that Letter of Credit.
          SECTION 2.3. Swingline Loan Subfacility.
          (a) Swingline Commitment. Subject to the terms and conditions of this
Section 2.3, the Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans in Dollars to the Borrower (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) from time to time during the
term hereof; provided, however, that the aggregate amount of Swingline Loans
outstanding at any time shall not exceed the lesser of (i) fifteen percent (15%)
of the aggregate Commitments, and (ii) the aggregate Commitments less the sum of
(A) all Loans then outstanding, and (B) the Letter of Credit Usage (the
“Swingline Commitment”). Subject to the limitations set forth herein, any
amounts repaid in respect of Swingline Loans may be reborrowed.
          (b) Swingline Borrowings.
               (i) Notice of Borrowing. With respect to any Swingline Borrowing,
the Borrower shall give the Swingline Lender and the Administrative Agent notice
in writing which is received by the Swingline Lender and Administrative Agent
not later than 2:00 p.m. (New York City time) on the proposed date of such
Swingline Borrowing (and confirmed by telephone by such time), specifying (A)
that a Swingline Borrowing is being requested, (B) the amount of such Swingline
Borrowing, (C) the proposed date of such Swingline Borrowing, which shall be a

37



--------------------------------------------------------------------------------



 



Business Day and (D) stating that no Default or Event of Default has occurred
and is continuing both before and after giving effect to such Swingline
Borrowing. Such notice shall be irrevocable.
               (ii) Minimum Amounts. Each Swingline Borrowing shall be in a
minimum principal amount of $3,000,000, or an integral multiple of $1,000,000 in
excess thereof.
               (iii) Repayment of Swingline Loans. Each Swingline Loan shall be
due and payable on the earliest of (A) 4 Business Days from and including the
date of the applicable Swingline Borrowing, (B) the date of the next Committed
Borrowing or (C) the Maturity Date. If, and to the extent, any Swingline Loans
shall be outstanding on the date of any Committed Borrowing, such Swingline
Loans shall first be repaid from the proceeds of such Committed Borrowing prior
to the disbursement of the same to the Borrower. If, and to the extent, a
Committed Borrowing is not requested prior to the Maturity Date or the end of
the 4 Business Day period after a Swingline Borrowing, or unless the Borrower
shall have notified the Administrative Agent and the Swingline Lender prior to
1:00 P.M. (New York City time) on the third (3rd) Business Day after the
Swingline Borrowing that the Borrower intends to reimburse the Swingline Bank
for the amount of such Swingline Borrowing with funds other than proceeds of the
Loans, the Borrower shall be deemed to have requested a Committed Borrowing
comprised entirely of Base Rate Loans in the amount of the applicable Swingline
Loan then outstanding, the proceeds of which shall be used to repay such
Swingline Loan to the Swingline Lender. In addition, if (x) the Borrower does
not repay the Swingline Loan on or prior to the end of such 4 Business Day
period, or (y) a Default or Event of Default shall have occurred during such 4
Business Day period, the Swingline Lender may, at any time, in its sole
discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Committed Borrowing, in
which case the Borrower shall be deemed to have requested a Committed Borrowing
comprised entirely of Base Rate Loans in the amount of such Swingline Loans then
outstanding, the proceeds of which shall be used to repay such Swingline Loans
to the Swingline Lender. Any Committed Borrowing which is deemed requested by
the Borrower in accordance with this Section 2.3(b)(iii) is hereinafter referred
to as a “Mandatory Borrowing”. Each Bank hereby irrevocably agrees to make
Committed Loans promptly upon receipt of notice from the Swingline Lender of any
such deemed request for a Mandatory Borrowing in the amount and in the manner
specified in the preceding sentences and on the date such notice is received by
such Bank (or the next Business Day if such notice is received after 12:00 P.M.
(New York City time)) notwithstanding (I) the amount of the Mandatory Borrowing
may not comply with the minimum amount of Committed Borrowings otherwise
required hereunder, (II) whether any conditions specified in Section 3.2 are
then satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such deemed request for a Committed Borrowing to be made by the
time otherwise required in Section 2.1, (V) the date of such Mandatory Borrowing

38



--------------------------------------------------------------------------------



 



(provided that such date must be a Business Day), or (VI) any termination of the
Commitments immediately prior to such Mandatory Borrowing or contemporaneously
therewith; provided, however, that no Bank shall be obligated to make Committed
Loans in respect of a Mandatory Borrowing if a Default or an Event of Default
then exists and the applicable Swingline Loan was made by the Swingline Lender
without receipt of a written Notice of Borrowing in the form specified in
subclause (i) above or after Administrative Agent has delivered a notice of
Default or Event of Default which has not been rescinded.
               (iv) Purchase of Participations. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation , as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Bank hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payment received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Bank to share in such Swingline Loans ratably based
upon its Pro Rata Share (determined before giving effect to any termination of
the Commitments pursuant to Section 6.2), provided that (A) all interest payable
on the Swingline Loans with respect to any participation shall be for the
account of the Swingline Lender until but excluding the day upon which the
Mandatory Borrowing would otherwise have occurred, and (B) in the event of a
delay between the day upon which the Mandatory Borrowing would otherwise have
occurred and the time any purchase of a participation pursuant to this sentence
is actually made, the purchasing Bank shall be required to pay to the Swingline
Lender interest on the principal amount of such participation for each day from
and including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to the Federal Funds Rate, for the two (2) Business Days after the
date the Mandatory Borrowing would otherwise have occurred, and thereafter at a
rate equal to the Base Rate. Notwithstanding the foregoing, no Bank shall be
obligated to purchase a participation in any Swingline Loan if a Default or an
Event of Default then exists and such Swingline Loan was made by the Swingline
Lender without receipt of a written Notice of Borrowing in the form specified in
subclause (i) above or after Administrative Agent has delivered a notice of
Default or Event of Default which has not been rescinded.
          (c) Interest Rate. Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the
Federal Funds Rate plus the Applicable Margin for Euro-Dollar Loans for such
day.
          SECTION 2.4. Money Market Borrowings.

39



--------------------------------------------------------------------------------



 



          (a) The Money Market Option. From time to time during the Term, and
provided that at such time the Borrower maintains a Credit Rating of at least
BBB- or Baa3 (or their equivalent) from S&P and Moody’s, the Borrower may, as
set forth in this Section 2.4, request the Banks during the Term to make offers
to make Money Market Loans in Dollars to the Borrower, not to exceed, at such
time, the lesser of (i) fifty percent (50%) of the aggregate Commitments, and
(ii) the aggregate Commitments less all Loans and Letter of Credit Usage then
outstanding (excluding any Loans or any portion thereof to be repaid from the
proceeds of such Money Market Loans). Subject to the provisions of this
Agreement, the Borrower may repay any outstanding Money Market Loan on any day
which is a Business Day (or a Euro-Dollar Business Day in the case of Money
Market IBOR Loans) and any amounts so repaid may be reborrowed, up to the amount
available under this Section 2.4 at the time of such Borrowing, until the
Euro-Dollar Business Day next preceding the Maturity Date. The Banks may, but
shall have no obligation to, make such offers and the Borrower may, but shall
have no obligation to, accept any such offers in the manner set forth in this
Section 2.4.
          (b) Money Market Quote Request. When the Borrower wishes to request
offers to make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile transmission a Money Market Quote
Request substantially in the form of Exhibit B hereto (a “Money Market Quote
Request”) so as to be received not later than 1:00 P.M. (New York City time) on
(x) the fifth Euro-Dollar Business Day prior to, but excluding, the date of
Borrowing proposed therein, in the case of a IBOR Auction or (y) the Business
Day immediately preceding the date of Borrowing proposed therein, in the case of
an Absolute Rate Auction (or, in either case, such other time or date as the
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified the Banks not later than the date of the Money Market Quote Request for
the first IBOR Auction or Absolute Rate Auction for which such change is to be
effective) specifying:
     (i) the proposed date of Borrowing, which shall be a Euro-Dollar Business
Day in the case of an IBOR Auction or a Business Day in the case of an Absolute
Rate Auction,
     (ii) the aggregate amount of such Borrowing, which shall be $5,000,000 or a
larger multiple of $1,000,000,
     (iii) the duration of the Interest Period applicable thereto (which shall
not be less than 14 days or more than 180 days), subject to the provisions of
the definition of Interest Period,
     (iv) whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate,

40



--------------------------------------------------------------------------------



 



     (v) the aggregate amount of all Money Market Loans then outstanding, and
     (vi) certify that no Default or Event of Default has occurred or is
continuing.
The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. In no event may Borrower
give a Money Market Quote Request in excess of two (2) times in any one month
period or within ten (10) days of the giving of any other Money Market Quote
Request.
(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, the Administrative Agent shall send to the Banks by telex or
facsimile transmission an “Invitation for Money Market Quotes” substantially in
the form of Exhibit C hereto, which shall constitute an invitation by the
Borrower to each Bank to submit Money Market Quotes offering to make the Money
Market Loans to which such Money Market Quote Request relates in accordance with
this Section.
(d) Submission and Contents of Money Market Quotes. 1. Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by telex or facsimile transmission at its offices specified
in or pursuant to Section 9.1 not later than (x) 2:00 P.M. (New York City time)
on the fourth Euro-Dollar Business Day prior to, but excluding, the proposed
date of Borrowing, in the case of a IBOR Auction or (y) 9:30 A.M. (New York City
time) on the proposed date of Borrowing, in the case of an Absolute Rate Auction
(or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Money Market Quote Request for the first
IBOR Auction or Absolute Rate Auction for which such change is to be effective);
provided that Money Market Quotes submitted by the Administrative Agent (or any
affiliate of the Administrative Agent) in the capacity of a Bank may be
submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than (x) one hour prior to the deadline for the other Banks,
in the case of an IBOR Auction or (y) one hour prior to the deadline for the
other Banks, in the case of an Absolute Rate Auction. Subject to Articles 3 and
6, any Money Market Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the Borrower.
2. Each Money Market Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:
(i) the proposed date of Borrowing,

41



--------------------------------------------------------------------------------



 



     (ii) the principal amount of the Money Market Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple
of $1,000,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,
     (iii) the Interest Period(s) with respect to which each such offer is being
made,
     (iv) in the case of an IBOR Auction, the margin above or below the
applicable Interbank Offered Rate (the “Money Market Margin”) offered for each
such Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,
     (v) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and
     (vi) the identity of the quoting Bank.
A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.
3. Any Money Market Quote shall be disregarded if it:
     (i) is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(2) above;
     (ii) contains qualifying, conditional or similar language (except for an
aggregate limitation as provided in subsection (d)(2)(ii) above);
     (iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or
     (iv) arrives after the time set forth in subsection (d)(1).
(e) Notice to Borrower. The Administrative Agent shall promptly (and in any
event within one (1) Business Day (or Euro-Dollar Business Day in the case of an
IBOR Auction) after receipt thereof) notify the Borrower in writing of the terms
(x) of any Money Market Quote submitted by a Bank that is in accordance with

42



--------------------------------------------------------------------------------



 




subsection (d) and (y) of any Money Market Quote that amends, modifies or is
otherwise inconsistent with a previous Money Market Quote submitted by such Bank
with respect to the same Money Market Quote Request. Any such subsequent Money
Market Quote shall be disregarded by the Administrative Agent unless such
subsequent Money Market Quote is submitted solely to correct a manifest error in
such former Money Market Quote or modifies the terms of such previous Money
Market Quote to provide terms more favorable to Borrower. The Administrative
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of Money Market Loans for which offers have been received for each Interest
Period specified in the related Money Market Quote Request, (B) the respective
principal amounts and Money Market Margins or Money Market Absolute Rates, as
the case may be, so offered and (C) if applicable, limitations on the aggregate
principal amount of Money Market Loans for which offers in any single Money
Market Quote may be accepted.
          (f) Acceptance and Notice by Borrower. Not later than 1:00 P.M. (New
York City time) on (x) the third Euro-Dollar Business Day prior to, but
excluding, the proposed date of Borrowing, in the case of an IBOR Auction or
(y) the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Money Market Quote Request for the first IBOR Auction or
Absolute Rate Auction for which such change is to be effective), the Borrower
shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e). In the case of acceptance,
such notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Money Market Quote in whole or in part; provided that:
     1. the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request;
     2. the principal amount of each Money Market Borrowing must be $5,000,000
or a larger multiple of $1,000,000;
     3. acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be; and
     4. the Borrower may not accept any offer that is described in subsection
(d)(3) or that otherwise fails to comply with the requirements of this
Agreement.

43



--------------------------------------------------------------------------------



 



          (g) Allocation by Agent. If offers are made by two or more Banks with
the same Money Market Margins or Money Market Absolute Rates, as the case may
be, for a greater aggregate principal amount than the amount in respect of which
such offers are accepted for the related Interest Period, the principal amount
of Money Market Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Banks as nearly as possible (in
multiples of $100,000, as the Administrative Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers. The Administrative
Agent shall promptly (and in any event within one (1) Business Day (or
Euro-Dollar Business Day in the case of an IBOR Auction) after such offers are
accepted) notify the Borrower and each such Bank in writing of any such
allocation of Money Market Loans. Determinations by the Administrative Agent of
the allocation of Money Market Loans shall be conclusive in the absence of
manifest error.
          (h) Notwithstanding anything to the contrary contained herein, each
Bank shall be required to fund its Pro Rata Share of Committed Loans in
accordance with Section 2.1 hereof despite the fact that any Bank’s Commitment
may have been or may be exceeded as a result of such Bank’s making of Money
Market Loans.
          SECTION 2.5. Notice to Banks; Funding of Loans.
          (a) Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2 hereof, the Administrative Agent shall, on the date such Notice
of Borrowing is received by the Administrative Agent, notify each applicable
Bank of the contents thereof and of such Bank’s share of such Borrowing, of the
interest rate determined pursuant thereto and the Interest Period(s) (if
different from those requested by the Borrower) and such Notice of Borrowing
shall not thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.14.
          (b) Not later than 2:00 p.m. (New York City time or, in the case of
any Alternate Currency Borrowing, local time to the principal financial center
of the Alternate Currency in question) on the date of each Committed Borrowing
(including without limitation each Mandatory Borrowing) as indicated in the
applicable Notice of Borrowing, each Bank shall (except as provided in
subsection (d) of this Section) make available its share of such Committed
Borrowing in Federal funds or the applicable Alternate Currency immediately
available in New York, New York (or, in the case of any Alternate Currency
Borrowing, the principal financial center of the Alternate Currency in
question), to the Administrative Agent at its address referred to in
Section 9.1. If the Borrower has requested the issuance of a Letter of Credit,
no later than 1:00 p.m. (New York City time) on the date of such issuance as
indicated in the notice delivered pursuant to Section 2.2(b), the Fronting Bank
shall issue such Letter of Credit in the amount so requested and deliver the
same to the Borrower or Qualified

44



--------------------------------------------------------------------------------



 




Borrower, as applicable, with a copy thereof to the Administrative Agent.
Immediately upon the issuance of each Letter of Credit by the Fronting Bank, the
Fronting Bank shall be deemed to have sold and transferred to each other Bank,
and each such other Bank shall be deemed, and hereby agrees, to have irrevocably
and unconditionally purchased and received from the Fronting Bank, without
recourse or warranty, an undivided interest and a participation in such Letter
of Credit, any drawing thereunder, and its obligation to pay its Pro Rata Share
with respect thereto, and any security therefor or guaranty pertaining thereto,
in an amount equal to such Bank’s ratable share thereof. Upon any change in any
of the Commitments in accordance herewith, there shall be an automatic
adjustment to such participations to reflect such changed shares. The Fronting
Bank shall have the primary obligation to fund any and all draws made with
respect to such Letter of Credit notwithstanding any failure of a participating
Bank to fund its ratable share of any such draw. The Administrative Agent will
instruct the Fronting Bank to make such Letter of Credit available to the
Borrower and the Fronting Bank shall make such Letter of Credit available to the
Borrower or the Qualified Borrower, as the case may be, at its aforesaid address
or at such address in the United States as Borrower shall request on the date of
the Borrowing or, in the case of an Alternate Currency Letter of Credit, at such
address in Europe, the United Kingdom, Japan or the United States as the
Borrower or the Qualified Borrower, as the case may be, shall request on the
date of the Borrowing.
          (c) Not later than 3:00 p.m. (New York City time) on the date of each
Swingline Borrowing as indicated in the applicable Notice of Borrowing, the
Swingline Lender shall make available such Swingline Borrowing in Federal funds
immediately available in New York, New York to the Administrative Agent at its
address referred to in Section 9.1.
          (d) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with this
Section 2.5 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the Borrower on such date a
corresponding amount on behalf of such Bank. If and to the extent that such Bank
shall not have so made such share available to the Administrative Agent, such
Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable to such
Borrowing hereunder. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement. If such Bank shall
not pay to Administrative Agent such corresponding

45



--------------------------------------------------------------------------------



 




amount after reasonable attempts are made by Administrative Agent to collect
such amounts from such Bank, Borrower agrees to repay, or cause the applicable
Qualified Borrower to repay, to Administrative Agent forthwith on demand such
corresponding amounts together with interest thereto, for each day from the date
such amount is made available to Borrower or such Qualified Borrower, as the
case may be, until the date such amount is repaid to Administrative Agent, at
the interest rate applicable thereto one (1) Business Day after demand. Nothing
contained in this Section 2.5(d) shall be deemed to reduce the Commitment of any
Bank or in any way affect the rights of Borrower with respect to any defaulting
Bank or Administrative Agent. The failure of any Bank to make available to the
Administrative Agent such Bank’s share of any Borrowing in accordance with
Section 2.5(b) hereof shall not relieve any other Bank of its obligations to
fund its Commitment, in accordance with the provisions hereof.
          (e) Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower or the applicable Qualified Borrower
in Federal funds or the applicable Alternate Currency immediately available in
accordance with, and on the date set forth in, the applicable Notice of
Borrowing.
          SECTION 2.6. Notes.
          (a) The Loans of each Bank shall be evidenced by a single Note made by
each Borrower (including any Qualified Borrower) payable to the order of such
Bank for the account of its Applicable Lending Office.
          (b) Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type (including, without
limitation, Swingline Loans and Money Market Loans) be evidenced by a separate
Note in an amount equal to the aggregate unpaid principal amount of such Loans.
Any additional costs incurred by the Administrative Agent, the Borrower or the
Banks in connection with preparing such a Note shall be at the sole cost and
expense of the Bank requesting such Note. In the event any Loans evidenced by
such a Note are paid in full prior to the Maturity Date, any such Bank shall
return such Note to Borrower. Each such Note shall be in substantially the form
of Exhibit A hereto with appropriate modifications to reflect the fact that it
evidences solely Loans of the relevant type. Upon the execution and delivery of
any such Note, any existing Note payable to such Bank shall be replaced or
modified accordingly. Each reference in this Agreement to the “Note” of such
Bank shall be deemed to refer to and include any or all of such Notes, as the
context may require.
          (c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower or Qualified
Borrower, as the case may be, with respect thereto, and may, if such Bank so
elects in connection

46



--------------------------------------------------------------------------------



 




with any transfer or enforcement of its Note, endorse on the appropriate
schedule appropriate notations to evidence the foregoing information with
respect to each such Loan then outstanding; provided that the failure of any
Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower or applicable Qualified Borrower hereunder or under
the Notes. Each Bank is hereby irrevocably authorized by the Borrower and each
Qualified Borrower so to endorse its Note and to attach to and make a part of
its Note a continuation of any such schedule as and when required.
          (d) The Committed Loans shall mature, and the principal amount thereof
shall be due and payable, on the Maturity Date. The Swingline Loans shall
mature, and the principal amount thereof shall be due and payable, in accordance
with Section 2.3(b)(iii).
          (e) Each Money Market Loan included in any Money Market Borrowing
shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the earlier to occur of (i) last day
of the Interest Period applicable to such Borrowing or (ii) the Maturity Date.
          (f) There shall be no more than fifteen (15) Euro-Dollar Groups of
Loans and no more than ten (10) Money Market Loans outstanding at any one time.
          SECTION 2.7. Method of Electing Interest Rates. (a) The Loans included
in each Committed Borrowing shall bear interest initially at the type of rate
specified by the Borrower or Qualified Borrower, as the case may be, in the
applicable Notice of Borrowing or as otherwise provided in Section 2.3 with
respect to Mandatory Borrowings. Thereafter, the Borrower or the applicable
Qualified Borrower (or the Borrower on behalf of the applicable Qualified
Borrower) may from time to time elect to change or continue the type of interest
rate borne by each Group of Loans (subject in each case to the provisions of
Article VIII), as follows:
               (i) if such Loans are Base Rate Loans, the Borrower may elect to
convert all or any portion of such Loans to Euro-Dollar Loans as of any
Euro-Dollar Business Day;
               (ii) if such Loans are Euro-Dollar Loans, the Borrower or the
applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) may elect to convert all or any portion of such Loans to
Base Rate Loans and/or elect to continue all or any portion of such Loans as
Euro-Dollar Loans for an additional Interest Period or additional Interest
Periods, in each case effective on the last day of the then current Interest
Period applicable to such Loans, or on such other date designated by Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) in the Notice of Interest Rate Election provided Borrower or
the applicable Qualified Borrower (or the

47



--------------------------------------------------------------------------------



 



Borrower on behalf of the applicable Qualified Borrower) shall pay any losses
pursuant to Section 2.14.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice. A Notice of Interest Rate Election may, if
it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group, (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each the
Dollar Equivalent Amount of $5,000,000 (or, with respect to Loans denominated in
an Alternate Currency only, the Dollar Equivalent Amount of $3,000,000) or any
larger multiple of the Dollar Equivalent Amount of $1,000,000, (iii) there shall
be no more than fifteen (15) Euro-Dollar Groups of Loans outstanding at any
time, (iv) no Committed Loan may be continued as, or converted into, a
Euro-Dollar Loan when any Event of Default has occurred and is continuing, and
(v) no Interest Period shall extend beyond the Maturity Date.
          (b) Each Notice of Interest Rate Election shall specify:
               (i) the Group of Loans (or portion thereof) to which such notice
applies;
               (ii) the date on which the conversion or continuation selected in
such notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
               (iii) if the Loans comprising such Group are to be converted, the
new type of Loans and, if such new Loans are Euro-Dollar Loans, the duration of
the initial Interest Period applicable thereto; and
               (iv) if such Loans are to be continued as Euro-Dollar Loans for
an additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
          (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower or Qualified Borrower pursuant to subsection (a) above, the
Administrative Agent shall notify each Bank the same day as it receives such
Notice of Interest Rate Election of the contents thereof, the interest rates
determined pursuant thereto and the Interest Periods (if different from those
requested by the Borrower or Qualified Borrower) and such notice shall not
thereafter be revocable by the Borrower or Qualified Borrower. If the Borrower
or Qualified Borrower fails to deliver a timely

48



--------------------------------------------------------------------------------



 




Notice of Interest Rate Election to the Administrative Agent for any Group of
Euro-Dollar Loans, such Loans in Dollars shall be converted into Base Rate
Loans, and Borrower or the applicable Qualified Borrower shall repay such Loans
in Alternate Currencies, on the last day of the then current Interest Period
applicable thereto.
          SECTION 2.8. Interest Rates.
          (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.7,
at a rate per annum equal to sum of the Base Rate plus the Applicable Margin for
Base Rate Loans for such day.
          (b) Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for
Euro-Dollar Loans for such day plus the Adjusted Interbank Offered Rate
applicable to such Interest Period.
          (c) Subject to Section 8.1, each Money Market IBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Interbank
Offered Rate for such Interest Period (determined in accordance with
Section 2.8(b) as if the related Money Market IBOR Borrowing were a Euro-Dollar
Borrowing) plus (or minus) the Money Market Margin quoted by the Bank making
such Loan in accordance with Section 2.4. Each Money Market Absolute Rate Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Money
Market Absolute Rate quoted by the Bank making such Loan in accordance with
Section 2.4. Any overdue principal of or interest on any Money Market Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the Base Rate until such failure shall become an Event of Default and
thereafter at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.
          (d) In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and two percent (2%) (the “Default Rate”).
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.

49



--------------------------------------------------------------------------------



 



          (f) Intentionally Omitted.
          (g) Interest on all Loans bearing interest at the Base Rate shall be
payable on the first Business Day of each calendar month. Interest on all Loans
bearing interest based on the London Interbank Offered Rate shall be payable on
the last Euro-Dollar Business Day of the applicable Interest Period, but no less
frequently than every three months determined on the basis of the first (1st)
day of the Interest Period applicable to the Loan in question.
          SECTION 2.9. Fees.
          (a) Facility Fee. For the period beginning on the date hereof and
ending on the date the Obligations are paid in full and this Agreement is
terminated (the “Facility Fee Period”), the Borrower shall pay to the
Administrative Agent for the account of the Banks ratably in proportion to their
respective Commitments a facility fee on the aggregate Commitments at the
Applicable Fee Percentage. The facility fee shall be payable in arrears on each
January 1, April 1, July 1 and October 1 during the Facility Fee Period.
          (b) Letter of Credit Fee. During the Term and thereafter for so long
as any Letter of Credit shall be outstanding, the Borrower shall pay, or shall
cause the applicable Qualified Borrowers to pay, to the Administrative Agent,
for the account of the Banks in proportion to their interests in respect of
issued and undrawn Letters of Credit, a fee (a “Letter of Credit Fee”) in an
amount, provided that no Event of Default shall have occurred and be continuing,
equal to a rate per annum equal to the then percentage per annum of the
Applicable Margin with respect to Euro-Dollar Loans, on the daily average of
such issued and undrawn Letters of Credit, which fee shall be payable, in
arrears, on each January 1, April 1, July 1 and October 1 during the Term and
thereafter for so long as any Letter of Credit shall be outstanding. From the
occurrence, and during the continuance, of an Event of Default, such fee shall
be increased to be equal to two percent (2%) per annum on the daily average of
such issued and undrawn Letters of Credit.
          (c) Fronting Bank Fee. The Borrower or the applicable Qualified
Borrower shall pay any Fronting Bank, for its own account, a fee (a “Fronting
Bank Fee”) at a rate per annum equal to the greater of (i) .125% of the issued
and undrawn amount of such Letter of Credit and (ii) $250, which fee shall be in
addition to and not in lieu of, the Letter of Credit Fee. The Fronting Bank Fee
shall be payable in arrears on each January 1, April 1, July 1 and October 1
during the Term.
          (d) Extension Fee. If Borrower elects to extend the term of the Loan
in accordance with Section 2.10(b), the Borrower shall pay to the Administrative
Agent, for the account of the Banks in proportion to their interests, a fee (a
“Extension

50



--------------------------------------------------------------------------------



 



Fee”) in an amount equal to 0.15% of the aggregate Commitments. The Extension
Fee shall be paid by Borrower on or before the Extension Date.
          (e) Fees Non-Refundable. All fees set forth in this Section 2.9 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of the Borrower to
pay such fees in accordance with the provisions hereof shall be binding upon the
Borrower and shall inure to the benefit of the Administrative Agent and the
Banks regardless of whether any Loans are actually made.
          SECTION 2.10. Maturity Date.
          (a) The term (the “Term”) of the Commitments (and each Bank’s
obligations to make Loans and to participate in Letters of Credit hereunder)
shall terminate and expire, and the Borrower shall return or cause to be
returned all Letters of Credit to the Fronting Bank on the Maturity Date. Upon
the date of the termination of the Term, any Loans then outstanding (together
with accrued interest thereon and all other Obligations) shall be due and
payable on such date.
          (b) Notwithstanding the foregoing, the Borrower may extend the
Maturity Date for a period of one (1) year upon the following terms and
conditions: (i) delivery by Borrower of a written notice to the Administrative
Agent (the “Extension Notice”) on or before a date that is not more than twelve
and one half (12 1/2) months nor less than one (1) month prior to the Maturity
Date, which Extension Notice the Administrative Agent shall promptly deliver to
the Banks; (ii) no Event of Default shall have occurred and be continuing both
on the date the Borrower delivers the Extension Notice and on the original
Maturity Date (the “Extension Date”), (iii) Borrower shall maintain an
Investment Grade Rating from both S&P and Moody’s, and (iv) Borrower shall pay
the Extension Fee to Administrative Agent on or before the Extension Date.
Borrower’s delivery of the Extension Notice shall be irrevocable.
          SECTION 2.11. Optional Prepayments.
          (a) The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent, prepay any Group of Base Rate Loans or any Money
Market Borrowing bearing interest at the Base Rate pursuant to Section 8.1, in
whole at any time, or from time to time in part in amounts aggregating One
Million Dollars ($1,000,000) or more, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. The
Borrower may, from time to time on any Business Day so long as prior notice is
given to the Administrative Agent and Swingline Lender no later than 1:00 p.m.
(New York City time) on the day on which Borrower intends to make such
prepayment, prepay any Swingline Loans in whole or in part in amounts
aggregating $100,000 or a higher integral multiple of $100,000 (or, if less, the
aggregate outstanding principal amount of all Swingline

51



--------------------------------------------------------------------------------



 



Loans then outstanding) by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment by initiating a wire
transfer of the principal and interest on the Loans no later than 1:00 P.M. (New
York City time) on such day and the Borrower shall deliver a federal reference
number evidencing such wire to Administrative Agent as soon as available
thereafter on such day. Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Banks (or the Swingline Lender in the case of
Swingline Loans) included in such Group or Borrowing.
          (b) The Borrower may, upon at least three (3) Euro-Dollar Business
Days’ notice to the Administrative Agent, pay all or any portion of any
Euro-Dollar Loan as of the last day of the Interest Period applicable thereto.
Except as provided in Article 8 and except with respect to any Euro-Dollar Loan
which has been converted to a Base Rate Loan pursuant to Section 2.19, 8.2, 8.3
or 8.4 hereof, the Borrower may not prepay all or any portion of the principal
amount of any Euro-Dollar Loan prior to the end of the Interest Period
applicable thereto unless the Borrower shall also pay any applicable expenses
pursuant to Section 2.14. Subject to the provisions of clause (a) hereof, the
Borrower may not prepay all or any portion of the principal amount of any Money
Market Loan prior to the end of the Interest Period applicable thereto without
the consent of all applicable Designated Lenders and Banks. Any such prepayment
shall be given on or prior to the third (3rd) Euro-Dollar Business Day prior to,
but excluding, the date of prepayment to the Administrative Agent. Each such
optional prepayment shall be in the amounts set forth in Section 2.11(a) above
and shall be applied to prepay ratably the Loans of the Banks included in any
Group of Euro-Dollar Loans, except that any Euro-Dollar Loan which has been
converted to a Base Rate Loan pursuant to Section 2.19, 8.2, 8.3 or 8.4 hereof
may be prepaid without ratable payment of the other Loans in such Group of Loans
which have not been so converted.
          (c) The Borrower may, upon at least one (1) Business Day’s (or, in the
case of any Alternate Currency Letter of Credit, one (1) Euro-Dollar Business
Day’s) notice to the Administrative Agent (by 1:00 P.M. New York City or local
time to the principal financial center of the Alternate Currency in question, as
applicable on such Business Day (or Euro-Dollar Business Day)), reimburse the
Administrative Agent for the benefit of the Fronting Bank for the amount of any
drawing under a Letter of Credit in whole or in part in any amount.
          (d) The Borrower may at any time return any undrawn Letter of Credit
to the Fronting Bank in whole, but not in part, and the Fronting Bank within a
reasonable period of time shall give the Administrative Agent and each of the
Banks notice of such return.
          (e) The Borrower may at any time and from time to time cancel all or
any part of the Commitments by the delivery to the Administrative Agent of a
notice of cancellation within the applicable time periods set forth in
Sections 2.11(a) and (b)

52



--------------------------------------------------------------------------------



 




if there are Loans then outstanding or, if there are no Loans outstanding at
such time as to which the Commitments with respect thereto are being canceled,
upon at least three (3) Business Day’s notice to the Administrative Agent,
whereupon, in either event, all or such portion of the Commitments, as
applicable, shall terminate as to the applicable Banks, pro rata on the date set
forth in such notice of cancellation, and, if there are any Loans then
outstanding, Borrower shall prepay, as applicable, all or such portion of Loans
outstanding on such date in accordance with the requirements of Section 2.11(a)
and (b). In no event shall the Borrower be permitted to cancel Commitments for
which a Letter of Credit has been issued and is outstanding unless the Borrower
returns (or causes to be returned) such Letter of Credit to the Fronting Bank.
Borrower shall be permitted to designate in its notice of cancellation which
Loans, if any, are to be prepaid. A reduction of the Commitments pursuant to
this Section 2.11(e) shall not effect a reduction in the Swingline Commitment
(unless so elected by the Borrower) until the aggregate Commitments have been
reduced to an amount equal to or less than the Swingline Commitment.
          (f) Any amounts so prepaid pursuant to Section 2.11 (a) or (b) may be
reborrowed. In the event Borrower elects to cancel all or any portion of the
Commitments and the Swingline Commitment pursuant to Section 2.11(e) hereof,
such amounts may not be reborrowed.
          SECTION 2.12. Mandatory Prepayments. The Administrative Agent shall
calculate the Dollar Equivalent Amount of all Loans denominated in an Alternate
Currency at the time of each Borrowing thereof and on the last Business Day of
each month during each Interest Period longer than one month in duration. If at
any such time the Dollar Equivalent Amount of the sum of (i) all outstanding
Loans, and (ii) the outstanding Dollar Equivalent Amount of the Letter of Credit
Usage, so determined by the Administrative Agent, in the aggregate, exceeds 105%
of the Facility Amount, Borrower, within three (3) Business Days after notice
thereof from the Administrative Agent, shall repay (and cause the applicable
Qualified Borrowers to repay) all or a portion of such Loans, otherwise in
accordance with the applicable terms of this Agreement, in such amount so that,
following the making of such payment, the Dollar Equivalent Amount outstanding
of such Loans and Letter of Credit Usage does not exceed the Facility Amount.
          SECTION 2.13. General Provisions as to Payments.
          (a) The Borrower or Qualified Borrower, as the case may be, shall make
each payment of the principal of and interest on the Loans and fees hereunder,
by initiating a wire transfer not later than 1:00 P.M. (New York City or local
time to the principal financial center of the Alternate Currency in question, as
applicable) on the date when due, or, with respect to Money Market Loans, fund
such payment of the principal of and interest on the Loans and fees hereunder
such that the Designating Lender shall receive payment from Administrative Agent
by 12:00 P.M. (New York

53



--------------------------------------------------------------------------------



 




City time or local time to the principal financial center of the Alternate
Currency in question), of Federal or other funds immediately available in New
York, New York or, in the case of any Alternate Currency, the principal
financial center of the Alternate Currency in question, to the Administrative
Agent at its address referred to in Section 9.1, and the Borrower shall deliver
a federal reference number evidencing such wire to Administrative Agent as soon
as possible thereafter on the date when due. The Administrative Agent will
promptly (and in any event within one (1) Business Day (or, with respect to
Alternate Currencies, one (1) Euro-Dollar Business Day) after receipt thereof)
distribute to each Bank its ratable share (or applicable share with respect to
Money Market Loans) of each such payment received by the Administrative Agent
for the account of the Banks. If and to the extent that the Administrative Agent
shall receive any such payment for the account of the Banks on or before
11:00 A.M. (New York City or local time to the principal financial center of the
Alternate Currency in question, as applicable) on any Business Day (or
Euro-Dollar Business Day, as applicable), and Administrative Agent shall not
have distributed to any Bank its applicable share of such payment on such day,
Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date Administrative Agent distributes such
amount to such Bank, at the Federal Funds Rate. Whenever any payment of
principal of, or interest on the Base Rate Loans or Swingline Loans or of fees
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day. Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day. Whenever any
payment of principal of, or interest on, the Money Market Absolute Rate Loans
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day. Whenever any payment of
principal of, or interest on, the Money Market IBOR Loans shall be due on a day
which is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
          (b) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower or Qualified Borrower, as the case may be, will not
make such payment in full, the Administrative Agent may assume that the Borrower
or Qualified Borrower, as the case may be, has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that the
Borrower or Qualified Borrower, as the case may be, shall not have so made such
payment, each

54



--------------------------------------------------------------------------------



 




Bank shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Rate.
          SECTION 2.14. Funding Losses. If the Borrower or Qualified Borrower,
as the case may be, makes any payment of principal with respect to any
Euro-Dollar Loan or Money Market IBOR Loan (pursuant to Article II, VI or VIII
or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower or Qualified Borrower, as the case may
be, fails to borrow any Euro-Dollar Loans or Money Market IBOR Loans after
notice has been given to any Bank in accordance with Section 2.5(a) or 2.4(f),
as applicable, or if Borrower or Qualified Borrower, as the case may be, shall
deliver a Notice of Interest Rate Election specifying that a Euro-Dollar Loan
shall be converted on a date other than the first (1st) day of the then current
Interest Period applicable thereto, the Borrower shall reimburse each Bank
within 15 days after certification of such Bank of such loss or expense (which
shall be delivered by each such Bank to Administrative Agent for delivery to
Borrower) for any resulting loss or expense incurred by it (or by an existing
Participant in the related Loan), including, without limitation, any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, provided that such Bank shall have delivered to Administrative Agent and
Administrative Agent shall have delivered to the Borrower a certification as to
the amount of such loss or expense, which certification shall set forth in
reasonable detail the basis for and calculation of such loss or expense and
shall be conclusive in the absence of demonstrable error.
          SECTION 2.15. Computation of Interest and Fees. Interest based on the
Prime Rate or for Euro-Dollar Loans denominated in British Pounds Sterling
hereunder shall be computed on the basis of a year of 365 days (or, in the case
of interest based on the Prime Rate only, 366 days in a leap year) and paid for
the actual number of days elapsed (including the first day but excluding the
last day). All other interest and fees shall be computed on the basis of a year
of 360 days and paid for the actual number of days elapsed (including the first
day but excluding the last day).
          SECTION 2.16. Use of Proceeds. The Borrower shall use, or shall cause
any Qualified Borrower to use, the proceeds of the Loans for general corporate
purposes, including, without limitation, the acquisition of real property to be
used in the Borrower’s existing business and for general working capital needs
of the Borrower; provided, however, that no Swingline Loan shall be used more
than once for the purpose of refinancing another Swingline Loan, in whole or
part.
          SECTION 2.17. Letters of Credit.

55



--------------------------------------------------------------------------------



 



          (a) Subject to the terms contained in this Agreement and the other
Loan Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the Borrower (subject to the provisions of Section 2.2(b)) in an amount or
amounts equal to the amount or amounts requested by the Borrower; provided that,
in the case of (i) Alternate Currency Letter(s) of Credit, the Fronting Bank
shall issue the same in the Alternate Currency requested and (ii) Dollar
Letter(s) of Credit, the Fronting Bank shall issue the same in Dollars.
          (b) Each Letter of Credit shall be issued in the minimum amount of the
Dollar Equivalent Amount of One Hundred Thousand Dollars ($100,000) or such
lesser amount as may be agreed to by the Fronting Bank.
          (c) The Letter of Credit Usage shall be no more than the lesser of
(i) One Hundred Million Dollars ($100,000,000) and (ii) twenty percent (20%) of
the Facility Amount at any one time.
          (d) There shall be no more than twenty-five (25) Letters of Credit
outstanding at any one time.
          (e) In the event of any request for a drawing under any Letter of
Credit by the beneficiary thereunder, the Fronting Bank shall notify the
Borrower and the Administrative Agent (and the Administrative Agent shall notify
each Bank thereof) on or before the date on which the Fronting Bank intends to
honor such drawing, and, except as provided in this subsection (e), the Borrower
shall reimburse the Fronting Bank, in immediately available funds, on the same
day on which such drawing is honored in an amount equal to the Dollar Equivalent
Amount of such drawing. Notwithstanding anything contained herein to the
contrary, however, unless the Borrower shall have notified the Administrative
Agent and the Fronting Bank prior to 1:00 P.M. (New York City time) on the
Business Day (or Euro-Dollar Business Day in the case of Alternate Currency
Letters of Credit) immediately preceding the date of such drawing that the
Borrower intends to reimburse the Fronting Bank for the Dollar Equivalent Amount
of such drawing with funds other than the proceeds of the Loans, the Borrower
shall be deemed to have timely given a Notice of Borrowing pursuant to Section
2.2 to the Administrative Agent, requesting a Borrowing of Base Rate Loans on
the date on which such drawing is honored and in an amount equal to the Dollar
Equivalent Amount of such drawing. Each Bank (other than the Fronting Bank)
shall, in accordance with Section 2.3(b), make available its pro rata share of
such Borrowing to the Administrative Agent, the proceeds of which shall be
applied directly by the Administrative Agent to reimburse the Fronting Bank for
the amount of such draw. Notwithstanding anything contained herein to the
contrary, however, in the case of Alternate Currency Letters of Credit, Borrower
or, if such Letter of Credit was issued on behalf of a Qualified Borrower, such
Qualified Borrower (which obligations of

56



--------------------------------------------------------------------------------



 




such Qualified Borrower are guaranteed by Borrower pursuant to the Qualified
Borrower Guaranty) shall reimburse any drawing thereunder in the Alternate
Currency in which such Alternate Currency Letter(s) of Credit are denominated;
provided, however, that if (x) any such drawing is made at a time when there
exists an Event of Default or (y) Borrower shall not have notified the
Administrative Agent and Fronting Bank prior to 11 a.m. (New York time) at least
two (2) Euro-Dollar Business Days immediately prior to such drawing that
Borrower intends to reimburse Fronting Bank in the applicable Alternate
Currency, then, in either such case, such reimbursement shall instead be made by
payment in Dollars of the Dollar Equivalent Amount of such drawing and in
immediately available funds. In the event that any Bank fails to make available
to the Fronting Bank the amount of such Bank’s participation on the date of a
drawing, the Fronting Bank shall be entitled to recover such amount on demand
from such Bank together with interest at the Federal Funds Rate commencing on
the date such drawing is honored, and the provisions of Section 9.16 shall
otherwise apply to such failure.
          (f) If, at the time a beneficiary under any Letter of Credit requests
a drawing thereunder, an Event of Default as described in Section 6.1(f) or
Section 6.1(g) shall have occurred and is continuing, then on the date on which
the Fronting Bank shall have honored such drawing, the Borrower shall have an
unreimbursed obligation (the “Unreimbursed Obligation”) to the Fronting Bank in
an amount equal to the amount of such drawing, which amount shall bear interest
at the annual rate of the sum of the Base Rate plus two percent (2%). Each Bank
shall purchase an undivided participating interest in such drawing in an amount
equal to its pro rata share of the Commitments, and upon receipt thereof the
Fronting Bank shall deliver to such Bank an Unreimbursed Obligation
participation certificate dated the date of the Fronting Bank’s receipt of such
funds and in the amount of such Bank’s pro rata share.
          (g) If, after the date hereof, any change in any law or regulation or
in the interpretation thereof by any court or administrative or governmental
authority charged with the administration thereof shall either (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, or participations in any letter of credit, upon any Bank
(including the Fronting Bank) or (ii) impose on any Bank any other condition
regarding this Agreement or such Bank (including the Fronting Bank) as it
pertains to the Letters of Credit or any participation therein and the result of
any event referred to in the preceding clause (i) or (ii) shall be to increase,
by an amount deemed by the Fronting Bank or such Bank to be material, the cost
to the Fronting Bank or any Bank of issuing or maintaining any Letter of Credit
or participating therein, then the Borrower shall pay to the Fronting Bank or
such Bank, within 15 days after written demand by such Bank (with a copy to the
Administrative Agent), which demand shall be accompanied by a certificate
showing, in reasonable detail, the calculation of such amount or amounts, such
additional amounts as shall be required to compensate the Fronting Bank or such
Bank for such increased costs or

57



--------------------------------------------------------------------------------



 




reduction in amounts received or receivable hereunder. Each Bank will promptly
notify the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Bank to
compensation pursuant to this Section 2.17 and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the reasonable judgment of
such Bank, be otherwise disadvantageous to such Bank. If such Bank shall fail to
notify Borrower of any such event within 90 days following the end of the month
during which such event occurred, then Borrower’s liability for any amounts
described in this Section incurred by such Bank as a result of such event shall
be limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified Borrower of the occurrence of such event. A certificate of any
Bank claiming compensation under this Section 2.17 and setting forth a
reasonably detailed calculation of the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of demonstrable error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.
          (h) The Borrower hereby agrees to protect, indemnify, pay and save the
Fronting Bank harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and disbursements) which the Fronting Bank may incur or be
subject to as a result of (i) the issuance of the Letters of Credit, other than
to the extent of the bad faith, gross negligence or wilful misconduct of the
Fronting Bank or (ii) the failure of the Fronting Bank to honor a drawing under
any Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (collectively, “Governmental Acts”), other than to the
extent of the bad faith, gross negligence or wilful misconduct of the Fronting
Bank. As between the Borrower and the Fronting Bank, the Borrower assumes all
risks of the acts and omissions of any beneficiary with respect to its use, or
misuses of, the Letters of Credit issued by the Fronting Bank. In furtherance
and not in limitation of the foregoing, the Fronting Bank shall not be
responsible (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of such Letters of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or insufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit, other than as a
result of the bad faith, gross negligence or wilful misconduct of the Fronting
Bank; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any message, by mail, cable, telegraph, facsimile transmission, or
otherwise; (v) for errors in interpretation of any technical terms; (vi)

58



--------------------------------------------------------------------------------



 



for any loss or delay in the transmission or otherwise of any documents required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) for the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of such Letter of Credit; and (viii) for any consequence
arising from causes beyond the control of the Fronting Bank, including any
Government Acts, in each case other than to the extent of the bad faith, gross
negligence or willful misconduct of the Fronting Bank. None of the above shall
affect, impair or prevent the vesting of the Fronting Bank’s rights and powers
hereunder. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Fronting
Bank under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
Fronting Bank under any resulting liability to the Borrower; provided that,
notwithstanding anything in the foregoing to the contrary, the Fronting Bank
will be liable to the Borrower for any damages suffered by the Borrower or its
Subsidiaries as a result of the Fronting Bank’s grossly negligent or wilful
failure to pay under any Letter of Credit after the presentation to it of a
sight draft and certificates strictly in compliance with the terms and
conditions of the Letter of Credit.
          (i) If the Fronting Bank or the Administrative Agent is required at
any time, pursuant to any bankruptcy, insolvency, liquidation or reorganization
law or otherwise, to return to the Borrower any reimbursement by the Borrower of
any drawing under any Letter of Credit, each Bank shall pay to the Fronting Bank
or the Administrative Agent, as the case may be, its pro rata share of such
payment, but without interest thereon unless the Fronting Bank or the
Administrative Agent is required to pay interest on such amounts to the person
recovering such payment, in which case with interest thereon, computed at the
same rate, and on the same basis, as the interest that the Fronting Bank or the
Administrative Agent is required to pay.
          SECTION 2.18. Letter of Credit Usage Absolute. The obligations of the
Borrower under this Agreement in respect of any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement (as the same may be amended from time to time) and any
Letter of Credit Documents (as hereinafter defined) under all circumstances,
including, without limitation, to the extent permitted by law, the following
circumstances:
          (a) any lack of validity or enforceability of any Letter of Credit or
any other agreement or instrument relating thereto (collectively, the “Letter of
Credit Documents”) or any Loan Document;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of the
Letters of Credit or any other amendment or waiver of or any consent by the
Borrower to departure from all or any of the Letter of Credit Documents or any
Loan Document;

59



--------------------------------------------------------------------------------



 




provided, that the Fronting Bank shall not consent to any such change or
amendment unless previously consented to in writing by the Borrower;
          (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the obligations of the Borrower in respect of the Letters of
Credit;
          (d) the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, the Fronting Bank or any
Bank (other than a defense based on the bad faith, gross negligence or wilful
misconduct of the Administrative Agent, the Fronting Bank or such Bank) or any
other Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letters of Credit Documents or any unrelated
transaction;
          (e) any draft or any other document presented under or in connection
with any Letter of Credit or other Loan Document proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, that payment by the
Fronting Bank under such Letter of Credit against presentation of such draft or
document shall not have been the result of the bad faith, gross negligence or
wilful misconduct of the Fronting Bank;
          (f) payment by the Fronting Bank against presentation of a draft or
certificate that does not strictly comply with the terms of the Letter of
Credit; provided, that such payment shall not have been the result of the bad
faith, gross negligence or wilful misconduct of the Fronting Bank; and
          (g) any other circumstance or happening whatsoever other than the
payment in full of all obligations hereunder in respect of any Letter of Credit
or any agreement or instrument relating to any Letter of Credit, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the Borrower; provided, that such other
circumstance or happening shall not have been the result of bad faith, gross
negligence or wilful misconduct of the Fronting Bank.
          SECTION 2.19. Special Provisions Regarding Alternate Currency Loans.
          (a) Upon the occurrence of a Sharing Event, automatically (and without
the taking of any action) (x) all then outstanding Euro-Dollar Loans denominated
in an Alternate Currency shall be automatically converted into Base Rate Loans
denominated in Dollars (in an amount equal to the Dollar Equivalent Amount of
the aggregate principal amount of the applicable Euro-Dollar Loans on the date
such

60



--------------------------------------------------------------------------------



 




Sharing Event first occurred, which Loans denominated in Dollars (i) shall
thereafter continue to be deemed to be Base Rate Loans and (ii) unless the
Sharing Event resulted solely from a termination of the Commitments, shall be
immediately due and payable on the date such Sharing Event has occurred) and
(y) unless the Sharing Event resulted solely from a termination of the
Commitments, all accrued and unpaid interest and other amounts owing with
respect to such Loans shall be immediately due and payable in Dollars, taking
the Dollar Equivalent Amount of such accrued and unpaid interest and other
amounts.
          (b) Upon the occurrence of a Sharing Event (i) no further Loans shall
be made, and (ii) all amounts from time to time accruing with respect to, and
all amounts from time to time payable on account of, any outstanding Euro-Dollar
Loans initially denominated in an Alternate Currency (including, without
limitation, any interest and other amounts which were accrued but unpaid on the
date of such purchase) shall be payable in Dollars as if such Euro-Dollar Loans
had originally been made in Dollars.
          SECTION 2.20. Letters of Credit Maturing after the Maturity Date.
          (a) Notwithstanding anything contained herein to the contrary, if any
Letters of Credit, by their terms, shall mature after the Maturity Date (as the
same may be extended), then, on and after the Maturity Date, the provisions of
this Agreement shall remain in full force and effect with respect to such
Letters of Credit, and the Borrower shall comply with the provisions of Section
2.20(b). No Letter of Credit shall mature on a date that is more than twelve
(12) months after the Maturity Date then in effect.
          (b) If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and the same shall expire on a date after the
Maturity Date, then, on the Maturity Date, the Borrower shall pay to the
Administrative Agent, on behalf of the Banks, in same day funds at the
Administrative Agent’s office designated in such demand, for deposit in the
Letter of Credit Collateral Account, Letter of Credit Collateral in an amount
equal to the Dollar Equivalent Amount of the Letter of Credit Usage under the
Letters of Credit. The Administrative Agent shall recalculate the Dollar
Equivalent Amount with respect to all Alternate Currency Letters of Credit
monthly, as of the first Business Day of each month. Interest shall accrue on
the Letter of Credit Collateral Account in accordance with the provisions of
Section 6.4.
          (c) From and after the Maturity Date, the Administrative Agent shall
calculate the Dollar Equivalent Amount of any outstanding Alternate Currency
Letters of Credit on the last Business Day of each month. If at any such time
the Dollar Equivalent Amount of the Letter of Credit Usage, so determined by the
Administrative Agent, exceeds the amount in the Letter of Credit Collateral
Account, Borrower, within three (3) Business Days after notice thereof from the
Administrative Agent,

61



--------------------------------------------------------------------------------



 



shall deposit (and cause the applicable Qualified Borrowers to deposit) any such
shortfall in the Letter of Credit Collateral Account.
ARTICLE III
CONDITIONS
          SECTION 3.1. Closing. The closing hereunder shall occur on the date
when each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:
          (a) the Borrower and any Qualified Borrower as of the Closing Date
shall have executed and delivered to the Administrative Agent a Note for the
account of each Bank dated on or before the Closing Date complying with the
provisions of Section 2.6;
          (b) the Borrower and the Administrative Agent and each of the Banks
shall have executed and delivered to the Borrower and the Administrative Agent a
duly executed original of this Agreement;
          (c) Guarantor shall have executed and delivered to the Administrative
Agent a duly executed original of the Guaranty and the Qualified Borrower
Guaranty, if applicable;
          (d) the Administrative Agent shall have received an opinion of Piper
Rudnick, counsel for the Borrower and Guarantor, acceptable to the
Administrative Agent, the Banks and their counsel;
          (e) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower, each Qualified Borrower as of the Closing Date, and General Partner,
the authority for and the validity of this Agreement and the other Loan
Documents, the incumbency of officers executing this Agreement and the other
Loan Documents and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent. Such documentation shall include,
without limitation, the agreement of limited partnership of the Borrower, as
well as the certificate of limited partnership of the Borrower, both as amended,
modified or supplemented to the Closing Date, certified to be true, correct and
complete by a senior officer of the Borrower as of a date not more than ten
(10) days prior to the Closing Date, together with a certificate of existence as
to the Borrower from the Secretary of State (or the equivalent thereof) of
Delaware, to be dated not more than thirty (30) days prior to the Closing Date,
as well as the articles of incorporation of General Partner, as amended,
modified or

62



--------------------------------------------------------------------------------



 




supplemented to the Closing Date, certified to be true, correct and complete by
a senior officer of General Partner as of a date not more than ten (10) days
prior to the Closing Date, together with a good standing certificate as to
General Partner from the Secretary of State (or the equivalent thereof) of
Maryland, to be dated not more than thirty (30) days prior to the Closing Date
and correlative documentation for each Qualified Borrower as of the Closing
Date;
          (f) the Borrower, each Qualified Borrower as of the Closing Date and
General Partner each shall have executed a solvency certificate acceptable to
the Administrative Agent;
          (g) the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in their sole discretion;
          (h) the Borrower shall have taken all actions required to authorize
the execution and delivery of this Agreement and the other Loan Documents and
the performance thereof by the Borrower, General Partner shall have taken all
actions required to authorize the execution and delivery of the Guaranty and the
other Loan Documents and the performance thereof by General Partner, and each
Qualified Borrower as of the Closing date shall have taken all actions required
to authorize the execution and delivery of its Note and the performance thereof
by such Qualified Borrower;
          (i) the Banks shall be satisfied that neither the Borrower, General
Partner nor any Consolidated Subsidiary is subject to any present or contingent
environmental liability which could have a Material Adverse Effect and the
Borrower shall have delivered a certificate so stating;
          (j) the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.9 hereof on
or before the Closing Date, and the reasonable fees and expenses accrued through
the Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP, if required by
such firm and if such firm has delivered an invoice in reasonable detail of such
fees and expenses in sufficient time for Borrower to approve and process the
same, shall have been paid to Skadden, Arps, Slate, Meagher & Flom LLP;
          (k) the Borrower shall have delivered copies of all consents, licenses
and approvals, if any, required in connection with the execution, delivery and
performance by the Borrower, each Qualified Borrower as of the Closing Date and
General Partner, and the validity and enforceability, of the Loan Documents, or
in

63



--------------------------------------------------------------------------------



 




connection with any of the transactions contemplated thereby, and such consents,
licenses and approvals shall be in full force and effect;
          (l) no Default or Event of Default shall have occurred; and
          (m) the Borrower shall have delivered a certificate in form acceptable
to Administrative Agent showing compliance with the requirements of Section 5.8
as of the Closing Date.
          SECTION 3.2. Borrowings. The obligation of any Bank to make a Loan or
to participate in any Letter of Credit issued by the Fronting Bank and the
obligation of the Fronting Bank to issue a Letter of Credit or the obligation of
the Swingline Lender to make a Swingline Loan on the occasion of any Borrowing
is subject to the satisfaction of the following conditions:
          (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2 or Section 2.3(b)(i) or a Notice of Money Market
Borrowing as required by Section 2.4 or a request to cause a Fronting Bank to
issue a Letter of Credit pursuant to Section 2.17;
          (b) in the event that such Loan is to be made to, or such Letter of
Credit is to be issued for the account of, a Qualified Borrower, receipt by the
Administrative Agent of a Note by such Qualified Borrower for the account of
each Bank, if not previously delivered, satisfying the requirements of
Section 2.6;
          (c) immediately after such Borrowing, the aggregate outstanding
principal amount of the Loans plus the Letter of Credit Usage will not exceed
the aggregate amount of the Commitments;
          (d) immediately before and after such Borrowing or issuance of any
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to the making of such Loans or
the issuance of such Letter of Credit;
          (e) the representations and warranties of the Borrower contained in
this Agreement (other than representations and warranties which expressly speak
as of a different date) shall be true and correct in all material respects on
and as of the date of such Borrowing both before and after giving effect to the
making of such Loans;
          (f) no law or regulation shall have been adopted, no order, judgment
or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans or the consummation of the
transactions contemplated by this Agreement; and

64



--------------------------------------------------------------------------------



 



          (g) no event, act or condition shall have occurred after the Closing
Date which, in the reasonable judgment of the Administrative Agent or the
Majority Banks, as the case may be, has had or is likely to have a Material
Adverse Effect.
Each Borrowing hereunder or issuance of a Letter of Credit hereunder shall be
deemed to be a representation and warranty by the Borrower on the date of such
Borrowing as to the facts specified in clauses (b), (c), (d), (e) and (f) (to
the extent that Borrower is or should have been aware of any Material Adverse
Effect) of this Section, except as otherwise disclosed in writing by Borrower to
the Banks. Notwithstanding anything to the contrary, no Borrowing shall be
permitted if such Borrowing would cause Borrower to fail to be in compliance
with any of the covenants contained in this Agreement or in any of the other
Loan Documents.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          In order to induce the Administrative Agent and each of the other
Banks which is or may become a party to this Agreement to make the Loans, the
Borrower makes the following representations and warranties as of the Closing
Date. Such representations and warranties shall survive the effectiveness of
this Agreement, the execution and delivery of the other Loan Documents and the
making of the Loans.
          SECTION 4.1. Existence and Power. The Borrower is a limited
partnership, duly formed and validly existing as a limited partnership under the
laws of the State of Delaware and has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. General Partner is a corporation, duly
formed, validly existing and in good standing under the laws of the State of
Maryland and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. Each Qualified Borrower is a duly
formed and validly existing juridical entity under the laws of its jurisdiction
of formation and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in

65



--------------------------------------------------------------------------------



 




every jurisdiction in which the failure to be so qualified and/or in good
standing is likely to have a Material Adverse Effect.
SECTION 4.2. Power and Authority. The Borrower and each Qualified Borrower has
the requisite power and authority to execute, deliver and carry out the terms
and provisions of each of the Loan Documents to which it is a party and has
taken all necessary action, if any, to authorize the execution and delivery on
behalf of the Borrower or such Qualified Borrower and the performance by the
Borrower or such Qualified Borrower of the Loan Documents to which it is a
party. The Borrower, each Qualified Borrower and General Partner each have duly
executed and delivered each Loan Document to which it is a party in accordance
with the terms of this Agreement, and each such Loan Document constitutes the
legal, valid and binding obligation of the Borrower, such Qualified Borrower and
General Partner, enforceable in accordance with its terms, except as
enforceability may be limited by applicable insolvency, bankruptcy or other laws
affecting creditors rights generally, or general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law. General
Partner has the power and authority to execute, deliver and carry out the terms
and provisions of each of the Loan Documents to which it is a party and has
taken all necessary action to authorize the execution, delivery and performance
of such Loan Documents. General Partner has the power and authority to execute,
deliver and carry out the terms and provisions of each of the Loan Documents on
behalf of the Borrower to which the Borrower is a party and has taken all
necessary action to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of such Loan Documents.
SECTION 4.3. No Violation. (a) Neither the execution, delivery or performance by
or on behalf of the Borrower of the Loan Documents to which it is a party, nor
compliance by the Borrower with the terms and provisions thereof nor the
consummation of the transactions contemplated by such Loan Documents, (i) will
materially contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Borrower or
any of its Consolidated Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, or other agreement or other instrument to which the
Borrower (or of any partnership of which the Borrower is a partner) or any of
its Consolidated Subsidiaries is a party or by which it or any of its property
or assets is bound or to which it is subject (except for such breaches and
defaults under loan agreements which the lenders thereunder have agreed to
forbear pursuant to valid forbearance agreements), or (iii) will cause a
material default by the Borrower under any organizational document of any Person
in which the Borrower has an interest, or cause a material default under the
Borrower’s agreement or certificate of limited partnership, the consequences of
which conflict, breach or default would have a

66



--------------------------------------------------------------------------------



 




Material Adverse Effect, or result in or require the creation or imposition of
any Lien whatsoever upon any Property (except as contemplated herein).
          (b) Neither the execution, delivery or performance by General Partner
of the Loan Documents to which it is a party, nor compliance by General Partner
with the terms and provisions thereof nor the consummation of the transactions
contemplated by such Loan Documents, (i) will materially contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of General Partner or any of its
Consolidated Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, or other agreement or other instrument to which General Partner (or of
any partnership of which General Partner is a partner) or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject (except for such breaches and defaults
under loan agreements which the lenders thereunder have agreed to forbear
pursuant to valid forbearance agreements), or (iii) will cause a material
default by General Partner under any organizational document of any Person in
which General Partner has an interest, the consequences of which conflict,
breach or default would have a Material Adverse Effect, or result in or require
the creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).
          (c) Neither the execution, delivery or performance by any Qualified
Borrower of the Loan Documents to which it is a party, nor compliance by such
Qualified Borrower with the terms and provisions thereof nor the consummation of
the transactions contemplated by such Loan Documents, (i) will materially
contravene any applicable provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) will materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Qualified Borrower pursuant to
the terms of any indenture, mortgage, deed of trust, or other agreement or other
instrument to which such Qualified Borrower (or of any partnership of which such
Qualified Borrower is a partner) is a party or by which it or any of its
property or assets is bound or to which it is subject (except for such breaches
and defaults under loan agreements which the lenders thereunder have agreed to
forbear pursuant to valid forbearance agreements), or (iii) will cause a
material default by such Qualified Borrower under any organizational document of
any Person in which such Qualified Borrower has an interest, the consequences of
which conflict, breach or default would have a Material Adverse Effect, or
result in or require the creation or imposition of any Lien whatsoever upon any
Property (except as contemplated herein).

67



--------------------------------------------------------------------------------



 



          SECTION 4.4. Financial Information. (a) The consolidated balance sheet
of Borrower and their Consolidated Subsidiaries as of December 31, 2005, and the
related consolidated statements of operations and cash flows of General Partner
for the fiscal year then ended, reported on by PriceWaterhouseCoopers fairly
present, in conformity with GAAP, the consolidated financial position of
Borrower, General Partner and their Consolidated Subsidiaries as of such date
and the consolidated results of operations and cash flows for such fiscal
quarter.
          (b) Since March 31, 2006, (i) except as may have been disclosed in
writing to the Banks, nothing has occurred having a Material Adverse Effect, and
(ii) except as set forth on Schedule 4.4(b), neither the Borrower nor General
Partner has incurred any material indebtedness or guaranty on or before the
Closing Date.
          SECTION 4.5. Litigation. Except as previously disclosed by the
Borrower in writing to the Banks, there is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
(i) the Borrower, any Qualified Borrower, General Partner or any of their
Consolidated Subsidiaries, (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of their assets, before any
court or arbitrator or any governmental body, agency or official in which there
is a reasonable possibility of an adverse decision which could, individually, or
in the aggregate have a Material Adverse Effect or which in any manner draws
into question the validity of this Agreement or the other Loan Documents. As of
the Closing Date, no such action, suit or proceeding exists.
          SECTION 4.6. Intentionally Omitted.
          SECTION 4.7. Environmental. The Borrower conducts reviews of the
effect of Environmental Laws on the business, operations and properties of the
Borrower and its Consolidated Subsidiaries when necessary in the course of which
it identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses). On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.
          SECTION 4.8. Taxes. The Borrower, each Qualified Borrower, General
Partner and their Consolidated Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be

68



--------------------------------------------------------------------------------



 




filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower, any Qualified Borrower, General
Partner or any Consolidated Subsidiary, except such taxes, if any, as are
reserved against in accordance with GAAP, such taxes as are being contested in
good faith by appropriate proceedings or such taxes, the failure to make payment
of which when due and payable will not have, in the aggregate, a Material
Adverse Effect. The charges, accruals and reserves on the books of the Borrower,
General Partner and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.
          SECTION 4.9. Full Disclosure. All information heretofore furnished by
the Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby or thereby
is true and accurate in all material respects on the date as of which such
information is stated or certified. The Borrower has disclosed to the
Administrative Agent, in writing any and all facts which have or may have (to
the extent the Borrower can now reasonably foresee) a Material Adverse Effect.
          SECTION 4.10. Solvency. On the Closing Date and after giving effect to
the transactions contemplated by the Loan Documents occurring on the Closing
Date, the Borrower, each Qualified Borrower and General Partner will be Solvent.
          SECTION 4.11. Use of Proceeds. All proceeds of the Loans will be used
by the Borrower or the applicable Qualified Borrower only in accordance with the
provisions hereof. Neither the making of any Loan nor the use of the proceeds
thereof will violate or be inconsistent with the provisions of regulations T, U,
or X of the Federal Reserve Board.
          SECTION 4.12. Governmental Approvals. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of any Loan Document or the consummation
of any of the transactions contemplated thereby other than those that have
already been duly made or obtained and remain in full force and effect or those
which, if not made or obtained, would not have a Material Adverse Effect;
          SECTION 4.13. Investment Company Act; Public Utility Holding Company
Act. Neither the Borrower, any Qualified Borrower, General Partner nor any
Consolidated Subsidiary (other than AMB Capital Partners, LLC) is (x) an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, (y) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public

69



--------------------------------------------------------------------------------



 




Utility Holding Company Act of 2005, or (z) subject to any other federal or
state law or regulation which purports to restrict or regulate its ability to
borrow money.
          SECTION 4.14. Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of the Borrower
and Guarantor is Pier 1, Bay 1, San Francisco, California 94111.
          SECTION 4.15. REIT Status. General Partner is qualified and General
Partner intends to continue to qualify as a real estate investment trust under
the Code.
          SECTION 4.16. Patents, Trademarks, etc. The Borrower and each
Qualified Borrower has obtained and holds in full force and effect all patents,
trademarks, servicemarks, trade names, copyrights and other such rights, free
from burdensome restrictions, which are necessary for the operation of its
business as presently conducted, the impairment of which is likely to have a
Material Adverse Effect.
          SECTION 4.17. Judgments. As of the Closing Date, there are no final,
non-appealable judgments or decrees in an aggregate amount of Thirty-Five
Million Dollars ($35,000,000) or more entered by a court or courts of competent
jurisdiction against General Partner or the Borrower or, to the extent such
judgment would be recourse to General Partner or Borrower, any of its
Consolidated Subsidiaries (other than judgments as to which, and only to the
extent, a reputable insurance company has acknowledged coverage of such claim in
writing or which have been paid or stayed).
          SECTION 4.18. No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists under or with respect to any Loan Document
and neither the Borrower, Guarantor nor any Qualified Borrower is in default in
any material respect beyond any applicable grace period under or with respect to
any other material agreement, instrument or undertaking to which it is a party
or by which it or any of its property is bound in any respect, the existence of
which default is likely to result in a Material Adverse Effect.
          SECTION 4.19. Licenses, etc. The Borrower and each Qualified Borrower
has obtained and does hold in full force and effect, all franchises, licenses,
permits, certificates, authorizations, qualifications, accreditation, easements,
rights of way and other consents and approvals which are necessary for the
operation of its businesses as presently conducted, the absence of which is
likely to have a Material Adverse Effect.
          SECTION 4.20. Compliance With Law. To the Borrower’s knowledge, the
Borrower, each Qualified Borrower and each of its respective Real Property
Assets are in compliance with all laws, rules, regulations, orders, judgments,
writs and

70



--------------------------------------------------------------------------------



 




decrees, including, without limitation, all building and zoning ordinances and
codes, the failure to comply with which is likely to have a Material Adverse
Effect.
          SECTION 4.21. No Burdensome Restrictions. Except as may have been
disclosed by the Borrower in writing to the Banks, neither Borrower nor any
Qualified Borrower is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate or partnership restriction, as the
case may be, which, individually or in the aggregate, is likely to have a
Material Adverse Effect.
          SECTION 4.22. Brokers’ Fees. The Borrower has not dealt with any
broker or finder with respect to the transactions contemplated by this Agreement
or otherwise in connection with this Agreement, and the Borrower has not done
any act, had any negotiations or conversation, or made any agreements or
promises which will in any way create or give rise to any obligation or
liability for the payment by the Borrower of any brokerage fee, charge,
commission or other compensation to any party with respect to the transactions
contemplated by the Loan Documents, other than the fees payable to the
Administrative Agent and the Banks, and certain other Persons as previously
disclosed in writing to the Administrative Agent.
          SECTION 4.23. Intentionally Omitted.
          SECTION 4.24. Insurance. The Borrower currently maintains insurance at
100% replacement cost insurance coverage (subject to customary deductibles) in
respect of each of its Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers’ compensation insurance,
in each case with respect to liability and casualty insurance with insurers
having an A.M. Best policyholders’ rating of not less than A-VII in amounts that
prudent owners of assets such as Borrower’s directly or indirectly owned Real
Property Assets would maintain.
          SECTION 4.25. Organizational Documents. The documents delivered
pursuant to Section 3.1(e) constitute, as of the Closing Date, all of the
organizational documents (together with all amendments and modifications
thereof) of the Borrower, each Qualified Borrower as of the Closing Date and
General Partner. The Borrower represents that it has delivered to the
Administrative Agent true, correct and complete copies of each such documents.
General Partner is the general partner of the Borrower. General Partner holds
(directly or indirectly) an approximately 94.5% common equity ownership interest
in the Borrower as of the date hereof.
          SECTION 4.26. Unencumbered Properties. As of March 31, 2006, each
Property listed on Schedule 1.1 as a Unencumbered Property (i) is a wholly-owned
or ground leased (directly or beneficially) by Borrower, a Financing Partnership
or a Joint Venture Subsidiary, (ii) is not subject (nor are any equity

71



--------------------------------------------------------------------------------



 




interests in such Property that are owned directly or indirectly by Borrower,
General Partner or any Joint Venture Parent subject) to a Lien which secures
Indebtedness of any Person, other than Permitted Liens, and (iii) is not subject
(nor are any equity interests in such Property that are owned directly or
indirectly by Borrower, General Partner or Joint Venture Parent subject) to any
Negative Pledge. All of the information set forth on Schedule 1.1 is true and
correct in all material respects.
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
          The Borrower covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligations remain unpaid:
          SECTION 5.1. Information. The Borrower will deliver to each of the
Banks:
          (a) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 95 days after the end of each Fiscal Year of the Borrower) a
consolidated balance sheet of the Borrower, General Partner and their
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of Borrower’s and General Partner’s operations and
consolidated statements of Borrower’s and General Partner’s cash flow for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year (if available), all reported in a manner acceptable to the
Securities and Exchange Commission on Borrower’s and General Partner’s Form 10K
and reported on by PriceWaterhouseCoopers or other independent public
accountants of nationally recognized standing;
          (b) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 50 days after the end of each of the first three quarters of
each Fiscal Year of the Borrower and General Partner), (i) a consolidated
balance sheet of the Borrower, General Partner and their Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of Borrower’s and General Partner’s operations and consolidated
statements of Borrower’s and General Partner’s cash flow for such quarter and
for the portion of the Borrower’s or General Partner’s Fiscal Year ended at the
end of such quarter, all reported in the form provided to the Securities and
Exchange Commission on Borrower’s and General Partner’s Form 10Q, and (ii) and
such other information reasonably requested by the Administrative Agent or any
Bank;
          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial

72



--------------------------------------------------------------------------------



 




officer of the Borrower (i) setting forth in reasonable detail (including,
without limitation, reconciliation to GAAP) the calculations required to
establish whether the Borrower was in compliance with the requirements of
Section 5.8 on the date of such financial statements; (ii) certifying (x) that
such financial statements fairly present in all material respects the financial
condition and the results of operations of the Borrower on the dates and for the
periods indicated, on the basis of GAAP, with respect to the Borrower subject,
in the case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to, but excluding, the date of such delivery
and that (1) on the basis of such financial statements and such review of the
Loan Documents, no Event of Default existed under Section 6.1(b) with respect to
Sections 5.8 and 5.9 at or as of the date of said financial statements, and
(2) on the basis of such review of the Loan Documents and the business and
condition of the Borrower, to the best knowledge of such officer, as of the last
day of the period covered by such certificate no Default or Event of Default
under any other provision of Section 6.1 occurred and is continuing or, if any
such Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and, the action the Borrower proposes to take in
respect thereof. Such certificate shall set forth the calculations required to
establish the matters described in clauses (1) and (2) above;
          (d) (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, or other executive officer of the
Borrower setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or its directly or indirectly Real Property
Assets as to which there is a reasonable possibility of an adverse determination
and which, if adversely determined, is likely to individually or in the
aggregate, result in a Material Adverse Effect, and (y) any other event, act or
condition which is likely to result in a Material Adverse Effect;
          (e) promptly upon the mailing thereof to the shareholders of General
Partner generally, copies of all proxy statements so mailed;
          (f) promptly upon the filing thereof and to the extent that the same
is not publicly available, copies of all reports on Forms 10-K and 10-Q (or
their equivalents) (other than the exhibits thereto, which exhibits will be
provided upon

73



--------------------------------------------------------------------------------



 




request therefor by any Bank) which General Partner shall have filed with the
Securities and Exchange Commission;
          (g) promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, and in the case of clauses (i) through (vii) above, which event could
result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;
          (h) promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto: (i) the receipt
by the Borrower, or any of the Environmental Affiliates of any communication
(written or oral), whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect,
(ii) the existence of any Environmental Claim pending against the Borrower or
any Environmental Affiliate and such Environmental Claim is likely to have a
Material Adverse Effect or (iii) any release, emission, discharge or disposal of
any Material of Environmental Concern that is likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate which in
any such event is likely to have a Material Adverse Effect;

74



--------------------------------------------------------------------------------



 



          (i) promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any
company providing insurance coverage to the Borrower relating to any loss which
is likely to result in a Material Adverse Effect, copies of such notices and
correspondence;
          (j) simultaneously with the delivery of the information required by
Sections 5.1(a) and (b), a statement of all Unencumbered Properties; and
          (k) from time to time such additional information regarding the
financial position or business of the Borrower, General Partner and their
Subsidiaries as the Administrative Agent, at the request of any Bank, may
reasonably request in writing, so long as disclosure of such information could
not result in a violation of, or expose the Borrower, General Partner or their
Subsidiaries to any material liability under, any applicable law, ordinance or
regulation or any agreements with unaffiliated third parties that are binding on
the Borrower, General Partner or any of their Subsidiaries or on any Property of
any of them.
          SECTION 5.2. Payment of Obligations. The Borrower, each Qualified
Borrower, General Partner and their Consolidated Subsidiaries will pay and
discharge, at or before maturity, all their respective material obligations and
liabilities including, without limitation, any obligation pursuant to any
agreement by which it or any of its properties is bound, in each case where the
failure to so pay or discharge such obligations or liabilities is likely to
result in a Material Adverse Effect, and will maintain in accordance with GAAP,
appropriate reserves for the accrual of any of the same.
          SECTION 5.3. Maintenance of Property; Insurance; Affiliate Transfers.
          (a) The Borrower will keep, and will cause each Consolidated
Subsidiary to keep, all property useful and necessary in its business, including
without limitation its Real Property Assets (for so long as it constitutes Real
Property Assets), in good repair, working order and condition, ordinary wear and
tear excepted, in each case where the failure to so maintain and repair will
have a Material Adverse Effect.
          (b) The Borrower shall maintain, or cause to be maintained, insurance
described in Section 4.24 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, Borrower’s Real Property Assets. The Borrower will
deliver to the Administrative Agent upon the reasonable request of the
Administrative Agent from time to time (i) full information as to the insurance
carried, (ii) within five (5) days of receipt of notice from any insurer a copy
of any notice of cancellation or material change in coverage required by
Section 4.24 from that existing on the date of this

75



--------------------------------------------------------------------------------



 




Agreement and (iii) forthwith, notice of any cancellation or nonrenewal (without
replacement) of coverage by the Borrower.
          SECTION 5.4. Maintenance of Existence. The Borrower, each Qualified
Borrower and General Partner each will preserve, renew and keep in full force
and effect, their respective partnership and corporate existence and their
respective rights, privileges and franchises necessary for the normal conduct of
business unless the failure to maintain such rights and franchises does not have
a Material Adverse Effect.
          SECTION 5.5. Compliance with Laws. The Borrower, each Qualified
Borrower and General Partner will, and will cause their Subsidiaries to, comply
in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws, and all zoning and building codes with respect
to its Real Property Assets and ERISA and the rules and regulations thereunder
and all federal securities laws) except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or where the
failure to do so will not have a Material Adverse Effect or expose
Administrative Agent or Banks to any material liability therefor.
          SECTION 5.6. Inspection of Property, Books and Records. The Borrower
will keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities in conformity with GAAP, modified as required by this
Agreement and applicable law; and will permit representatives of any Bank, at
such Bank’s expense, or from and after an Event of Default, at Borrower’s
expense, to visit and inspect any of its properties, including without
limitation its Real Property Assets, and so long as disclosure of such
information could not result in a violation of, or expose the Borrower, any
Qualified Borrower, General Partner or their Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on the Borrower, any Qualified
Borrower, General Partner or any of their Subsidiaries or on any Property of any
of them, to examine and make abstracts from any of its books and records and to
discuss its affairs, finances and accounts with its officers and independent
public accountants, all at such reasonable times during normal business hours,
upon reasonable prior notice and as often as may reasonably be desired.
Administrative Agent shall coordinate any such visit or inspection to arrange
for review by any Bank requesting any such visit or inspection.
          SECTION 5.7. Existence. The Borrower shall do or cause to be done, all
things necessary to preserve and keep in full force and effect its, each
Qualified Borrower’s, General Partner’s and their Consolidated Subsidiaries’
existence and its patents, trademarks, servicemarks, tradenames, copyrights,
franchises, licenses,

76



--------------------------------------------------------------------------------



 




permits, certificates, authorizations, qualifications, accreditation, easements,
rights of way and other rights, consents and approvals the nonexistence of which
is likely to have a Material Adverse Effect.
          SECTION 5.8. Financial Covenants.
          (a) Total Liabilities to Total Asset Value. Borrower shall not permit
the ratio of Total Liabilities to Total Asset Value of Borrower to exceed 0.60:1
at any time; provided, however, such ratio may exceed 0.60:1 for any two
(2) consecutive quarters but in no event shall Borrower permit the ratio of
Total Liabilities to Total Asset Value to exceed 0.65:1 at any time.
          (b) Adjusted EBITDA to Fixed Charges Ratio. Borrower shall not permit
the ratio of Adjusted EBITDA to Fixed Charges, for the then most recently
completed four (4) consecutive Fiscal Quarters, to be less than 1.75:1.
          (c) Secured Debt to Total Asset Value. Borrower shall not permit the
ratio of Secured Debt to Total Asset Value of Borrower to exceed 0.25:1 at any
time.
          (d) Intentionally Omitted.
          (e) Unencumbered Net Operating Cash Flow to Unsecured Interest
Expense. Borrower shall not permit the ratio of Unencumbered Net Operating Cash
Flow to Unsecured Interest Expense to be less than 1.75:1.
          (f) Minimum Tangible Net Worth. The Consolidated Tangible Net Worth of
the Borrower determined in conformity with GAAP will at no time be less than the
sum of Two Billion Two Hundred Million Dollars ($2,200,000,000.00) and seventy
percent (70%) of the Net Offering Proceeds (other than proceeds received within
ninety (90) days after the redemption, retirement or repurchase of ownership or
equity interests in Borrower or Guarantor, up to the amount paid by Borrower or
Guarantor in connection with such redemption, retirement or repurchase, where,
for the avoidance of doubt, the net effect is that neither Borrower nor
Guarantor shall have increased its Net Worth as a result of any such proceeds)
received by the Borrower or General Partner subsequent to the Closing Date.
          (g) Dividends. During the continuance of a monetary Event of Default,
Borrower shall only pay partnership distributions that are necessary to enable
General Partner to make those dividends necessary to maintain General Partner’s
status as a real estate investment trust.
          (h) Permitted Holdings. Borrower’s primary business will not be
substantially different from that conducted by Borrower on the Closing Date and
shall include the ownership, operation and development of Real Property Assets
and any

77



--------------------------------------------------------------------------------



 




other business activities of Borrower and its Subsidiaries will remain
incidental thereto. Notwithstanding the foregoing, Borrower and its Subsidiaries
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly by Borrower does not
exceed, at any time, twenty-five percent (25%) of Total Asset Value of Borrower
unless a greater percentage is approved by the Majority Banks (which approval
shall not be unreasonably withheld, conditioned or delayed). For purposes of
calculating the foregoing percentage, the value of Unimproved Assets shall be
calculated based upon the book value thereof, determined in accordance with
GAAP.
          (i) Intentionally Omitted.
          (j) No Liens. Borrower and General Partner shall not, and shall not
allow any of their Subsidiaries, Financing Partnerships or Joint Venture
Subsidiaries to, allow any Unencumbered Property (or any equity interests in
such Property that are owned directly or indirectly by Borrower, General Partner
or any Joint Venture Parent), that is necessary to comply with the provisions of
Section 5.8(e) hereof, to become subject to a Lien that secures the Indebtedness
of any Person, other than Permitted Liens.
          (k) Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.
          SECTION 5.9. Restriction on Fundamental Changes. (a) Neither the
Borrower nor General Partner shall enter into any merger or consolidation
without obtaining the prior written consent thereto in writing of the Majority
Banks, unless the following criteria are met: (i) either (x) the Borrower or
General Partner is the surviving entity, or (y) the individuals constituting the
General Partner’s board of directors or board of trustees immediately prior to
such merger or consolidation represent a majority of the surviving entity’s
board of directors or board of trustees after such merger or consolidation; and
(ii) the entity which is merged into Borrower or General Partner is
predominantly in the commercial real estate business. Nothing in this Section
shall be deemed to prohibit the sale or leasing of portions of the Real Property
Assets in the ordinary course of business.
          (b) The Borrower shall not amend its agreement of limited partnership
or other organizational documents in any manner that would have a Material
Adverse Effect without the Majority Banks’ consent. Without limitation of the
foregoing, no Person shall be admitted as a general partner of the Borrower
other than General Partner. General Partner shall not amend its articles of
incorporation, by-laws, or other organizational documents in any manner that
would have a Material Adverse Effect without the Majority Banks’ consent. No
Qualified Borrower shall amend its organizational documents in any manner that
would have a Material Adverse Effect without the Majority Banks’ consent. The
Borrower shall not make any

78



--------------------------------------------------------------------------------



 




“in-kind” transfer of any of its property or assets to any of its constituent
partners if such transfer would result in an Event of Default under
Section 6.1(b) by reason of a breach of the provisions of Section 5.8.
          SECTION 5.10. Changes in Business. (a) Except for Permitted Holdings
and Foreign Property Interests, neither the Borrower, any Qualified Borrower nor
General Partner shall enter into any business which is substantially different
from that conducted by the Borrower or General Partner on the Closing Date after
giving effect to the transactions contemplated by the Loan Documents. The
Borrower shall carry on its business operations through the Borrower, its
Consolidated Subsidiaries and its Investment Affiliates.
          (b) Except for Permitted Holdings and Foreign Property Interests,
Borrower shall not engage in any line of business which is substantially
different from the business conducted by the Borrower on the Closing Date, which
includes the ownership, operation and development of Real Property Assets and
the provision of services incidental thereto, whether directly or through its
Consolidated Subsidiaries and Investment Affiliates.
          SECTION 5.11. General Partner Status.
          (a) Status. General Partner shall at all times (i) remain a publicly
traded company listed for trading on the New York Stock Exchange, and
(ii) maintain its status as a self-directed and self-administered real estate
investment trust under the Code.
          (b) Indebtedness. General Partner shall not, directly or indirectly,
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to, any Indebtedness, except:
               (1) the Obligations; and
               (2) Indebtedness of Borrower for which there is recourse to
General Partner which, after giving effect thereto, may be incurred or may
remain outstanding without giving rise to an Event of Default or Default under
any provision of this Article V.
          (c) Restriction on Fundamental Changes.
          (1) General Partner shall not have an investment in any Person other
than (i) Borrower or indirectly through Borrower, (ii) directly or indirectly in
Financing Partnerships, and (iii) the interests identified on
Schedule 5.11(c)(1) as being owned by General Partner.

79



--------------------------------------------------------------------------------



 



          (2) General Partner shall not acquire an interest in any Property
other than securities issued by Borrower and Financing Partnerships and the
interests identified on Schedule 5.11(c)(2) attached hereto.
          (d) Environmental Liabilities. Neither General Partner nor any of its
Subsidiaries shall become subject to any Environmental Claim which has a
Material Adverse Effect, including, without limitation, any arising out of or
related to (i) the release or threatened release of any Material of
Environmental Concern into the environment, or any remedial action in response
thereto, or (ii) any violation of any Environmental Laws. Notwithstanding the
foregoing provision, General Partner shall have the right to contest in good
faith any claim of violation of an Environmental Law by appropriate legal
proceedings and shall be entitled to postpone compliance with the obligation
being contested as long as (i) no Event of Default shall have occurred and be
continuing, (ii) General Partner shall have given Administrative Agent prior
written notice of the commencement of such contest, (iii) noncompliance with
such Environmental Law shall not subject General Partner or such Subsidiary to
any criminal penalty or subject Administrative Agent or any Bank to pay any
civil penalty or to prosecution for a crime, and (iv) no portion of any Property
material to Borrower or its condition or prospects shall be in substantial
danger of being sold, forfeited or lost, by reason of such contest or the
continued existence of the matter being contested.
          (e) Disposal of Partnership Interests. General Partner will not
directly or indirectly convey, sell, transfer, assign, pledge or otherwise
encumber or dispose of any of its partnership interests in Borrower or any of
its equity interest in any of the partners of the Borrower as of the date hereof
(except in connection with the dissolution or liquidation of such partners of
the Borrower or the redemption of interests in connection with stock repurchase
programs), except for the reduction of General Partner’s interest in the
Borrower arising from Borrower’s issuance of partnership interests in the
Borrower or the retirement of preferred units by Borrower. General Partner will
continue to be the managing general partner of Borrower.
          SECTION 5.12. Other Indebtedness. Borrower and General Partner shall
not allow any of their Subsidiaries, Financing Partnerships or Joint Venture
Subsidiaries that own, directly or indirectly, any Unencumbered Property to
directly or indirectly create, incur, assume or otherwise become or remain
liable with respect to any Indebtedness other than trade debt incurred in the
ordinary course of business and Indebtedness owing to Borrower or any Financing
Partnership, if the resulting failure of such Property to qualify as a
Unencumbered Property would result in an Event of Default under Section 5.8.
          SECTION 5.13. Forward Equity Contracts. If Borrower shall enter into
any forward equity contracts, Borrower may only settle the same by delivery of
stock, it being agreed that if Borrower shall settle the same with cash, the
same shall

80



--------------------------------------------------------------------------------



 




constitute an Event of Default hereunder unless Borrower shall have received the
unanimous consent of the Banks to settle such forward equity contracts with
cash.
          SECTION 5.14. Capital Funding Loans. Notwithstanding anything in this
Agreement to the contrary, in the event that any Property located outside the
United States (each a “Non-US Property”) is owned by a Financing Partnership (a
“100% AMB Non-US Property Owner”), by a Joint Venture Subsidiary (a “JV Non-US
Property Owner”) or by a wholly-owned direct or indirect subsidiary of a Joint
Venture Subsidiary (a “Tiered Non-US Property Owner”; such Joint Venture
Subsidiary is hereinafter referred to as the “First Tier JV”; each entity
through which the First Tier JV indirectly owns a Tiered Non-US Property Owner
is hereinafter referred to as an “Intermediate Tier Entity”; and the Tiered
Non-US Property Owners, the 100% AMB Non-US Property Owners and the JV Non-US
Property Owners are sometimes hereinafter referred to individually as a “Non-US
Property Owner” and collectively as the “Non-US Property Owners”) and the Non-US
Property Owner or, in the case of any Tiered Non-US Property Owner, the related
First Tier JV or a related Intermediate Tier Entity has incurred Indebtedness
(whether or not such Indebtedness is secured by a Lien against such Non-US
Property and/or any direct or indirect equity interests in the Non-US Property
Owner) (each a “Capital Funding Loan”) held by

  (x)   in the case of a 100% AMB Non-US Property Owner, Borrower or any other
Financing Partnership, and     (y)   in the case of a JV Non-US Property Owner
or a Tiered Non-US Property Owner, either (AA) an entity (hereinafter an
“International FinCo”) in which Borrower’s Share is the same or greater than
Borrower’s Share in such Non-US Property Owner, or (BB) a Financing Partnership
(or Borrower directly) and entities which are not Financing Partnerships
(including Persons who are not Affiliates of Borrower or whose constituent
entities include Persons who are not Affiliates of Borrower) (“Joint Lenders”),
provided that Borrower’s direct or indirect share of such Indebtedness is the
same or greater than Borrower’s Share of such Non-US Property Owner,

then no such Capital Funding Loan or related Second Tier Funding Loan (as
defined below) shall be deemed to constitute Indebtedness for any purposes under
this Agreement, any Lien securing such Capital Funding Loan shall be a Permitted
Lien and no Non-US Property to which such Capital Funding Loan or Second Tier
Funding Loan relates shall fail to be a Unencumbered Property solely because the
capital provided to the applicable Non-US Property Owner or related First Tier
JV or Intermediate Tier Entity was in the form of a Capital Funding Loan rather
than a contribution to the equity of such Non-US Property Owner, First Tier JV
or Intermediate Tier Entity, so long as

81



--------------------------------------------------------------------------------



 



  (a)   in the case of a Capital Funding Loan made by an International FinCo,
the sale of such Capital Funding Loan, or the sale or refinancing of any
interest in the Non-US Property or any direct or indirect equity interests in
the Non-US Property Owner acquired as a result of the exercise of any remedies
in connection with the enforcement of such Capital Funding Loan, is
Substantially Controlled by Borrower (as defined below),     (b)   in the case
of a Capital Funding Loan made by Joint Lenders, any remedies in connection with
enforcement of such Capital Funding Loan may only be exercised by such Joint
Lenders concurrently and, in the event of any such exercise and the Joint
Lenders acquire such Non-US Property or any direct or indirect equity interests
in such Non-US Property Owner, the sale or refinancing of such Non-US Property
and, if the direct or indirect equity interests in such Non-US Property Owner
are held jointly, such equity interests will be Substantially Controlled by
Borrower, and     (c)   no interest in any Capital Funding Loan or Second Tier
Funding Loan held directly or indirectly by Borrower is subject to any Lien
(other than a Permitted Lien) or any Negative Pledge.

For purposes of the foregoing, an action will be “Substantially Controlled by
Borrower” if such action is substantially controlled directly by Borrower or
through one or more Financing Partnerships either by agreement of the parties,
through the provisions of a Person’s formation documents or otherwise. For
purposes of the preceding sentence, an action shall be deemed to be
substantially controlled directly by Borrower or through one or more Financing
Partnerships if Borrower or such Financing Partnerships have the ability to
exercise a usual and customary buy-sell right in the event of a disagreement
regarding such action. As used herein the term “Second Tier Funding Loan” means
any loans made to an International FinCo by Borrower, any Financing Partnerships
of Borrower and/or any other Person with an equity interest in such
International FinCo (or affiliates of such other Person) so long as
(x) Borrower’s direct or indirect share of the combined loans of Borrower, any
Financing Partnership and/or such other Persons (or affiliates thereof) to the
International FinCo is the same or greater than Borrower’s Share of the
applicable Non-US Property Owner, and (y) all such loans are pari passu and any
remedies that may be exercised in connection with enforcement of such loans may
only be exercised concurrently or not at all.
ARTICLE VI
DEFAULTS

82



--------------------------------------------------------------------------------



 



          SECTION 6.1. Events of Default. An “Event of Default” shall have
occurred if one or more of the following events shall have occurred and be
continuing:
          (a) the Borrower shall fail to (i) pay when due any principal of any
Loan, or (ii) the Borrower shall fail to pay when due interest on any Loan or
any fees or any other amount payable to Administrative Agent or the Banks
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;
          (b) the Borrower shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9(a) or (b), Section 5.10, Section 5.11(a),
(b) or (c), Section 5.12 or Section 5.13;
          (c) the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (e), (f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent; or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;
          (d) any representation, warranty, certification or statement made by
the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and, with respect
to such representations, warranties, certifications or statements not known by
the Borrower at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect when made (or deemed made) is
not removed within thirty (30) days after written notice thereof from
Administrative Agent to Borrower;
          (e) the Borrower, any Qualified Borrower, the General Partner, any
Subsidiary or any Investment Affiliate shall default in the payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) of any amount owing in respect of any Recourse Debt (other than the
Obligations) for which the aggregate outstanding principal amounts exceed Fifty
Million Dollars ($50,000,000) and such default shall continue beyond the giving
of any required notice and the expiration of any applicable grace period and
such default has not been waived, in writing, by the holder of any such Debt; or
the Borrower, any Qualified Borrower, the General Partner, any Subsidiary or any
Investment Affiliate shall default in the performance or observance of any
obligation or condition with respect to any such Recourse Debt or any other
event shall occur or condition exist beyond the giving of any required notice
and the expiration of any applicable grace period, if the effect of such
default, event or condition is to accelerate the maturity of

83



--------------------------------------------------------------------------------



 




any such indebtedness or to permit (without any further requirement of notice or
lapse of time) the holder or holders thereof, or any trustee or agent for such
holders, to accelerate the maturity of any such indebtedness;
          (f) the Borrower or the General Partner shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidate, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action to authorize any of the foregoing;
          (g) an involuntary case or other proceeding shall be commenced against
the Borrower or the General Partner seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or the General Partner under the
federal bankruptcy laws as now or hereafter in effect;
          (h) intentionally omitted;
          (i) one or more final, non-appealable judgments or decrees in an
aggregate amount of Thirty-Five Million Dollars ($35,000,000) or more shall be
entered by a court or courts of competent jurisdiction against the General
Partner, the Borrower or, to the extent of any recourse to the General Partner
or the Borrower, any Qualified Borrower or any General Partner’s or Borrower’s
Consolidated Subsidiaries (other than any judgment as to which, and only to the
extent, a reputable insurance company has acknowledged coverage of such claim in
writing) and (i) any such judgments or decrees shall not be stayed, discharged,
paid, bonded or vacated within thirty (30) days or (ii) enforcement proceedings
shall be commenced by any creditor on any such judgments or decrees;
          (j) there shall be a change in the majority of the Board of Directors
of the General Partner during any twelve (12) month period, excluding any change
in directors resulting from (x) the death or disability of any director, or
(y) satisfaction of any requirement for the majority of the members of the board
of directors or trustees of the General Partner to qualify under applicable law
as independent directors or (z) the replacement of any director who is an
officer or employee of the General Partner or an affiliate of the General
Partner with any other officer or employee of the General Partner or an
affiliate of the General Partner;

84



--------------------------------------------------------------------------------



 



          (k) any Person (including affiliates of such Person) or “group” (as
such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of the General
Partner;
          (l) the General Partner shall cease at any time to qualify as a real
estate investment trust under the Code;
          (m) if any Termination Event with respect to a Plan, Multiemployer
Plan or Benefit Arrangement shall occur as a result of which Termination Event
or Events any member of the ERISA Group has incurred or may incur any liability
to the PBGC or any other Person and the sum (determined as of the date of
occurrence of such Termination Event) of the insufficiency of such Plan,
Multiemployer Plan or Benefit Arrangement and the insufficiency of any and all
other Plans, Multiemployer Plans and Benefit Arrangements with respect to which
such a Termination Event shall occur and be continuing (or, in the case of a
Multiple Employer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall occur and be continuing
and in the case of a liability with respect to a Termination Event which is or
could be a liability of the Borrower or the General Partner rather than a
liability of the Plan, the liability of the Borrower or the General Partner) is
equal to or greater than $20,000,000 and which the Administrative Agent
reasonably determines will have a Material Adverse Effect;
          (n) if, any member of the ERISA Group shall commit a failure described
in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;
          (o) at any time, for any reason the Borrower or any Qualified Borrower
seeks to repudiate its obligations under any Loan Document or the General
Partner seeks to repudiate its obligations under the Guaranty.
          (p) a default beyond any applicable notice or grace period under any
of the other Loan Documents;
          (q) any assets of Borrower or any Qualified Borrower shall constitute
“assets” (within the meaning of ERISA or Section 4975 of the Code, including but
not limited to 29 C.F.R. § 2510.3-101 or any successor regulation thereto) of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code; or

85



--------------------------------------------------------------------------------



 



          (r) the Note, the Loan, the Obligations, the Guaranty or any of the
Loan Documents or the exercise of any of the Administrative Agent’s or any of
the Bank’s rights in connection therewith shall constitute a prohibited
transaction under ERISA and/or the Code.
          SECTION 6.2. Rights and Remedies. (a) Upon the occurrence of any Event
of Default described in Sections 6.1(f), (g), (o) or (q), the Commitments and
the Swingline Commitment shall immediately terminate and the unpaid principal
amount of, and any and all accrued interest on, the Loans and any and all
accrued fees and other Obligations hereunder shall automatically become
immediately due and payable, with all additional interest from time to time
accrued thereon and without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself and on behalf of any Qualified Borrower; and upon the
occurrence and during the continuance of any other Event of Default, the
Administrative Agent, following consultation with the Banks, may (and upon the
demand of the Majority Banks shall), by written notice to the Borrower, in
addition to the exercise of all of the rights and remedies permitted the
Administrative Agent and the Banks at law or equity or under any of the other
Loan Documents, declare that the Commitments are terminated and declare the
unpaid principal amount of and any and all accrued and unpaid interest on the
Loans and any and all accrued fees and other Obligations hereunder to be, and
the same shall thereupon be, immediately due and payable with all additional
interest from time to time accrued thereon and (except as otherwise provided in
the Loan Documents) without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself and on behalf of any Qualified Borrower.
          (b) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks. The Administrative Agent shall act at the
direction of the Majority Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents or, if the
Majority Banks are unable to reach agreement, then, from and after an Event of
Default, the Administrative Agent may pursue such rights and remedies as it may
determine.
          SECTION 6.3. Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 6.1(c) and 6.1(d) promptly upon being

86



--------------------------------------------------------------------------------



 




requested to do so by the Majority Banks and shall thereupon notify all the
Banks thereof. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default (other than
nonpayment of principal of or interest on the Loans) unless Administrative Agent
has received notice in writing from a Bank or Borrower referring to this
Agreement or the other Loan Documents, describing such event or condition.
Should Administrative Agent receive notice of the occurrence of an Default or
Event of Default expressly stating that such notice is a notice of an Default or
Event of Default, or should Administrative Agent send Borrower a notice of
Default or Event of Default, Administrative Agent shall promptly give notice
thereof to each Bank.
          SECTION 6.4. Actions in Respect of Letters of Credit. (a) If, at any
time and from time to time, any Letter of Credit shall have been issued
hereunder and an Event of Default shall have occurred and be continuing, then,
upon the occurrence and during the continuation thereof, the Administrative
Agent, after consultation with the Banks, may, and upon the demand of the
Majority Banks shall, whether in addition to the taking by the Administrative
Agent of any of the actions described in this Article or otherwise, make a
demand upon the Borrower to, and forthwith upon such demand (but in any event
within ten (10) days after such demand) the Borrower shall, pay to the
Administrative Agent, on behalf of the Banks, in same day funds at the
Administrative Agent’s office designated in such demand, for deposit in a
special cash collateral account (the “Letter of Credit Collateral Account”) to
be maintained in the name of the Administrative Agent (on behalf of the Banks)
and under its sole dominion and control at such place as shall be designated by
the Administrative Agent, an amount equal to the amount of the Letter of Credit
Usage under the Letters of Credit. Interest shall accrue on the Letter of Credit
Collateral Account at a rate equal to the rate on overnight funds.
          (b) The Borrower hereby pledges, assigns and grants to the
Administrative Agent, as administrative agent for its benefit and the ratable
benefit of the Banks a lien on and a security interest in, the following
collateral (the “Letter of Credit Collateral”):
               (i) the Letter of Credit Collateral Account, all cash deposited
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Letter of Credit Collateral Account;
               (ii) all notes, certificates of deposit and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Administrative Agent for or on behalf of the Borrower in substitution for or in
respect of any or all of the then existing Letter of Credit Collateral;
               (iii) all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of

87



--------------------------------------------------------------------------------



 



or in exchange for any or all of the then existing Letter of Credit Collateral;
provided that, if no Event of Default has occurred and is continuing, any
interest, dividends or other earnings received with respect to the Letter of
Credit Collateral shall be distributed to Borrower on a monthly basis; and
               (iv) to the extent not covered by the above clauses, all proceeds
of any or all of the foregoing Letter of Credit Collateral.
The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.
          (c) The Borrower hereby authorizes the Administrative Agent for the
ratable benefit of the Banks to apply, from time to time after funds are
deposited in the Letter of Credit Collateral Account, funds then held in the
Letter of Credit Collateral Account to the payment of any amounts, in such order
as the Administrative Agent may elect, as shall have become due and payable by
the Borrower to the Banks in respect of the Letters of Credit.
          (d) Neither the Borrower nor any Person claiming or acting on behalf
of or through the Borrower shall have any right to withdraw any of the funds
held in the Letter of Credit Collateral Account, except as provided in
Sections 6.4(b) and (h) hereof.
          (e) The Borrower agrees that it will not (i) sell or otherwise dispose
of any interest in the Letter of Credit Collateral or (ii) create or permit to
exist any lien, security interest or other charge or encumbrance upon or with
respect to any of the Letter of Credit Collateral, except for the security
interest created by this Section 6.4.
          (f) If any Event of Default shall have occurred and be continuing:
               (i) The Administrative Agent may, in its sole discretion, without
notice to the Borrower except as required by law and at any time from time to
time, charge, set off or otherwise apply all or any part of first, (x) amounts
previously drawn on any Letter of Credit that have not been reimbursed by the
Borrower and (y) any Letter of Credit Usage described in clause (ii) of the
definition thereof that are then due and payable and second, any other unpaid
Obligations then due and payable against the Letter of Credit Collateral Account
or any part thereof, in such order as the Administrative Agent shall elect. The
rights of the Administrative Agent under this Section 6.4 are in addition to any
rights and remedies which any Bank may have.
               (ii) The Administrative Agent may also exercise, in its sole
discretion, in respect of the Letter of Credit Collateral Account, in addition
to the other rights and remedies provided herein or otherwise available to it,
all the rights and

88



--------------------------------------------------------------------------------



 



remedies of a secured party upon default under the Uniform Commercial Code in
effect in the State of New York at that time.
          (g) The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Letter of Credit
Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that, assuming such treatment, the Administrative
Agent shall not have any responsibility or liability with respect thereto.
          (h) At such time as all Events of Default have been cured or waived in
writing, all amounts remaining in the Letter of Credit Collateral Account shall
be promptly returned to the Borrower, and, in the case of Letters of Credit
maturing after the Maturity Date, upon the return of any such Letter of Credit,
any amount attributable to such Letter of Credit shall be promptly returned to
the Borrower. Absent such cure or written waiver, any surplus of the funds held
in the Letter of Credit Collateral Account and remaining after payment in full
of all of the Obligations of the Borrower hereunder and under any other Loan
Document after the Maturity Date shall be paid to the Borrower or to whomsoever
may be lawfully entitled to receive such surplus.
          SECTION 6.5. Distribution of Proceeds after Default. Notwithstanding
anything contained herein to the contrary but subject to the provisions of
Section 9.16 hereof , from and after an Event of Default, to the extent proceeds
are received by Administrative Agent, such proceeds will be distributed to the
Banks pro rata in accordance with the unpaid principal amount of the Loans
(giving effect to any participations granted therein pursuant to Section 2.3 and
Section 9.4).
ARTICLE VII
THE AGENTS
          SECTION 7.1. Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
Except as set forth in Sections 7.8 and 7.9 hereof, the provisions of this
Article VII are solely for the benefit of Administrative Agent and the Banks,
and Borrower shall not have any rights to rely on or enforce any of the
provisions hereof. In performing its functions and duties under this Agreement,
Administrative Agent shall each act solely as an agent of the Banks and do not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.

89



--------------------------------------------------------------------------------



 



          SECTION 7.2. Agency and Affiliates. JPMorgan Chase Bank, N.A. and Bank
of America, N.A. each has the same rights and powers under this Agreement as any
other Bank and may exercise or refrain from exercising the same as though it
were not the Administrative Agent or Syndication Agent, as applicable, and
JPMorgan Chase Bank, N.A. and Bank of America, N.A. and each of their affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower, General Partner or any Subsidiary or affiliate of
the Borrower as if they were not the Administrative Agent or Syndication Agent,
as applicable, hereunder, and the term “Bank” and “Banks” shall include each of
JPMorgan Chase Bank, N.A. and Bank of America, N.A., each in its individual
capacity.
          SECTION 7.3. Action by Agents. The obligations of each of the Agents
hereunder are only those expressly set forth herein. Without limiting the
generality of the foregoing, each of the Agents shall not be required to take
any action with respect to any Default or Event of Default, except as expressly
provided in Article VI. The duties of each Agent shall be administrative in
nature. Subject to the provisions of Sections 7.1, 7.5 and 7.6, each Agent shall
administer the Loans in the same manner as each administers its own loans.
          SECTION 7.4. Consultation with Experts. As between Administrative
Agent on the one hand and the Banks on the other hand, the Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
          SECTION 7.5. Liability of Agents. As between each Agent on the one
hand and the Banks on the other hand, none of the Agents nor any of their
affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection herewith
(i) with the consent or at the request of the Majority Banks or (ii) in the
absence of its own gross negligence or willful misconduct. As between each Agent
on the one hand and the Banks on the other hand, none of the Agents nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement or any
borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of the Borrower; (iii) the satisfaction of any condition specified
in Article III, except receipt of items required to be delivered to such Agent,
or (iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith. As between each Agent on the one hand and the Banks on the other hand,
none of the Agents shall incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, telex or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.

90



--------------------------------------------------------------------------------



 



          SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance
with its Commitment, indemnify the Agents and their affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including, without
limitation, counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Agent under this Agreement, the other Loan Documents or any action
taken or omitted by such indemnitee hereunder. In the event that any Agent
shall, subsequent to its receipt of indemnification payment(s) from Banks in
accordance with this section, recoup any amount from the Borrower, or any other
party liable therefor in connection with such indemnification, such Agent shall
reimburse the Banks which previously made the payment(s) pro rata, based upon
the actual amounts which were theretofore paid by each Bank. Each Agent shall
reimburse such Banks so entitled to reimbursement within two (2) Business Days
of its receipt of such funds from the Borrower or such other party liable
therefor.
          SECTION 7.7. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent or any other Bank, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, Syndication Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.
          SECTION 7.8. Successor Agents. The Administrative Agent or the
Syndication Agent may resign at any time by giving notice thereof to the Banks,
the Borrower and each other and the Administrative Agent or the Syndication
Agent, as applicable, shall resign in the event its Commitment (without
participants) is reduced to less than Ten Million Dollars ($10,000,000) unless
as a result of a cancellation or reduction in the aggregate Commitments. Upon
any such resignation, the Majority Banks shall have the right to appoint a
successor Administrative Agent or Syndication Agent, as applicable, which
successor Administrative Agent or successor Syndication Agent (as applicable)
shall, provided no Event of Default has occurred and is then continuing, be
subject to Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no successor Administrative Agent or Syndication Agent
(as applicable) shall have been so appointed by the Majority Banks and approved
by the Borrower, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent or Syndication Agent (as applicable) gives
notice of resignation, then the retiring Administrative Agent or retiring
Syndication Agent (as applicable) may, on behalf of the Banks, appoint a
successor Administrative Agent or Syndication Agent (as applicable), which shall
be the Administrative Agent,

91



--------------------------------------------------------------------------------



 



Documentation Agent or the Syndication Agent as the case may be, who shall act
until the Majority Banks shall appoint an Administrative Agent or Syndication
Agent. Any appointment of a successor Administrative Agent or Syndication Agent
by Majority Banks or the retiring Administrative Agent or the Syndication Agent
pursuant to the preceding sentence shall, provided no Event of Default has
occurred and is then continuing, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed. Upon the acceptance of
its appointment as the Administrative Agent or Syndication Agent hereunder by a
successor Administrative Agent or successor Syndication Agent, as applicable,
such successor Administrative Agent or successor Syndication Agent, as
applicable, shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent or retiring Syndication Agent, as
applicable, and the retiring Administrative Agent or the retiring Syndication
Agent, as applicable, shall be discharged from its duties and obligations
hereunder. The rights and duties of the Administrative Agent to be vested in any
successor Administrative Agent shall include, without limitation, the rights and
duties as Swingline Lender. After any retiring Administrative Agent’s or
retiring Syndication Agent’s resignation hereunder, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent or the Syndication Agent, as
applicable. For gross negligence or willful misconduct, as determined by all the
Banks (excluding for such determination Administrative Agent or Syndication
Agent in its capacity as a Bank, as applicable), Administrative Agent or
Syndication Agent may be removed at any time by giving at least thirty
(30) Business Days’ prior written notice to Administrative Agent or Syndication
Agent and Borrower. Such resignation or removal shall take effect upon the
acceptance of appointment by a successor Administrative Agent, Documentation
Agent or Syndication Agent, as applicable, in accordance with the provisions of
this Section 7.8.
          SECTION 7.9. Consents and Approvals. All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof ), and (v) shall include the following
clause in capital letters, “FAILURE TO RESPOND TO THIS NOTICE WITHIN THE BANK
REPLY PERIOD SHALL BE DEEMED CONSENT TO THE RECOMMENDATION SET FORTH HEREIN”.
Each Bank shall reply promptly, but in any event within ten (10) Business Days
after receipt of the request therefor from Administrative Agent (the “Bank Reply
Period”). Unless a Bank shall give written

92



--------------------------------------------------------------------------------



 



notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent (together with a written explanation of
the reasons behind such objection) within the Bank Reply Period, such Bank shall
be deemed to have approved of or consented to such recommendation or
determination. With respect to decisions requiring the approval of the Majority
Banks or all the Banks, Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all Banks and upon receiving the required approval or consent (or deemed
approval or consent, as the case may be) shall follow the course of action or
determination of the Majority Banks or all the Banks (and each non-responding
Bank shall be deemed to have concurred with such recommended course of action),
as the case may be.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
          SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing or Money Market IBOR Loan the Administrative Agent determines in good
faith that deposits in Dollars (in the applicable amounts) are not being offered
in the relevant market for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Banks, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, the obligations of the Banks to make
Euro-Dollar Loans shall be suspended. In such event (a) unless the Borrower
notifies the Administrative Agent on or before the second (2nd) Euro-Dollar
Business Day before, but excluding, the date of (i) any Euro-Dollar Borrowing
for Dollars for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Base Rate Borrowing, or (ii) any Money Market IBOR Borrowing for which a Notice
of Money Market Borrowing has previously been given, the Money Market IBOR Loans
comprising such Borrowing shall bear interest for each day from and including
the first day to but excluding the last day of the Interest Period applicable
thereto at the Base Rate for such day, and (b) any Notice of Borrowing for a
Euro-Dollar Borrowing denominated in an Alternate Currency shall be ineffective.
          SECTION 8.2. Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) (x) to make,

93



--------------------------------------------------------------------------------



 



maintain or fund its Euro-Dollar Loans, or (y) to participate in any Letter of
Credit issued by the Fronting Bank, or, with respect to the Fronting Bank, to
issue a Letter of Credit, the Administrative Agent shall forthwith give notice
thereof to the other Banks and the Borrower, whereupon until such Bank notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Bank in the case of the
event described in clause (x) above to make Euro-Dollar Loans, or in the case of
the event described in clause (y) above, to participate in any Letter of Credit
issued by the Fronting Bank or, with respect to the Fronting Bank, to issue any
Letter of Credit, shall be suspended. With respect to Euro-Dollar Loans, before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Dollar Lending Office if such designation
will avoid the need for giving such notice and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. If such Bank shall determine
that it may not lawfully continue to maintain and fund any of its outstanding
Euro-Dollar Loans to maturity and shall so specify in such notice, the Borrower
shall be deemed to have delivered a Notice of Interest Rate Election and such
Euro-Dollar Loan shall be converted as of such date to a Base Rate Loan (without
payment of any amounts that Borrower would otherwise be obligated to pay
pursuant to Section 2.14 hereof with respect to Loans converted pursuant to this
Section 8.2) in an equal principal amount from such Bank (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Loans
of the other Banks), and such Bank shall make such a Base Rate Loan.
          If at any time, it shall be unlawful for any Bank to make, maintain or
fund its Euro-Dollar Loans, the Borrower shall have the right, upon five
(5) Business Day’s notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Bank for an amount equal to such Bank’s outstanding
Loans, together with accrued and unpaid interest thereon, and to become a Bank
hereunder, or obtain the agreement of one or more existing Banks to offer to
purchase the Commitments of such Bank for such amount, which offer such Bank is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Bank, together with interest due thereon and any and all fees due
hereunder, upon which event, such Bank’s Commitments shall be deemed to be
canceled pursuant to Section 2.11(c).
          SECTION 8.3. Increased Cost and Reduced Return.
          (a) If, on or after (x) the date hereof in the case of Committed Loans
made pursuant to Section 2.1, or (y) the date of the related Money Market Quote
(in each case, the “Loan Effective Date”), in the case of any Money Market Loan,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable

94



--------------------------------------------------------------------------------



 



Lending Office) with any request or directive (whether or not having the force
of law) made at the Closing Date of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System (but excluding with respect to any
Euro-Dollar Loan any such requirement reflected in an applicable Euro-Dollar
Reserve Percentage)), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Applicable Lending Office) or shall impose on any
Bank (or its Applicable Lending Office) or on the interbank market any other
condition materially more burdensome in nature, extent or consequence than those
in existence as of the Loan Effective Date affecting such Bank’s Euro-Dollar
Loans, its Note, or its obligation to make Euro-Dollar Loans, and the result of
any of the foregoing is to increase the cost to such Bank (or its Applicable
Lending Office) of making or maintaining any Euro-Dollar Loan, or to reduce the
amount of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Note with respect to such Euro-Dollar
Loans, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts (based upon a
reasonable allocation thereof by such Bank to the Euro-Dollar Loans made by such
Bank hereunder) as will compensate such Bank for such increased cost or
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances.
          (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) made after
the Closing Date of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on capital of such Bank
(or its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount reasonably deemed by such Bank to
be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank (or its Parent)
for such reduction to the extent such Bank generally imposes such additional
amounts on other borrowers of such Bank in similar circumstances.
          (c) Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,

95



--------------------------------------------------------------------------------



 



which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall fail to notify Borrower of any such event within ninety
(90) days following the end of the month during which such event occurred, then
Borrower’s liability for any amounts described in this Section incurred by such
Bank as a result of such event shall be limited to those attributable to the
period occurring subsequent to the ninetieth (90th) day prior to, but excluding,
the date upon which such Bank actually notified Borrower of the occurrence of
such event. A certificate of any Bank claiming compensation under this Section
and setting forth a reasonably detailed calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.
          (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.11(c).
          SECTION 8.4. Taxes.
          (a) Any and all payments by the Borrower or any Qualified Borrower to
or for the account of any Bank or the Administrative Agent hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Bank and the Administrative Agent, taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction under the laws of which
such Bank or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise or similar taxes imposed on it, by the jurisdiction of
such Bank’s Applicable Lending Office or any political subdivision thereof or by
any other jurisdiction (or any political subdivision thereof) as a result of a
present or former connection between such Bank or Administrative Agent and such
other jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”). If the Borrower or any
Qualified Borrower shall be required by law to deduct any Non-Excluded Taxes

96



--------------------------------------------------------------------------------



 



from or in respect of any sum payable hereunder or under any Note or Letter of
Credit, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including, without limitation, deductions applicable to
additional sums payable under this Section 8.4) such Bank, the Fronting Bank or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
or Qualified Borrower shall make such deductions, (iii) the Borrower or
Qualified Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Borrower or Qualified Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 9.1, the original or a certified copy of a
receipt evidencing payment thereof.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
the Letter of Credit or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or the Letter of Credit (hereinafter
referred to as “Other Taxes”).
          (c) In the event that Non-Excluded Taxes not imposed on the Closing
Date are imposed, or Non-Excluded Taxes imposed on the Closing Date increase,
the applicable Bank shall notify the Administrative Agent and the Borrower of
such event in writing within a reasonable period following receipt of knowledge
thereof. If such Bank shall fail to notify Borrower of any such event within
ninety (90) days following the end of the month during which such event
occurred, then Borrower’s or Qualified Borrower’s liability for such additional
Non-Excluded Taxes incurred by such Bank as a result of such event (including
payment of a make-whole amount under Section 8.4(a)(i)) shall be limited to
those attributable to the period occurring subsequent to the ninetieth (90th)
day prior to, but excluding, the date upon which such Bank actually notified
Borrower of the occurrence of such event.
          (d) The Borrower agrees to indemnify each Bank, the Fronting Bank and
the Administrative Agent for the full amount of Non-Excluded Taxes or Other
Taxes (including, without limitation, any Non-Excluded Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 8.4) paid by such Bank, the Fronting Bank or the Administrative Agent
(as the case may be) and, so long as such Bank, the Fronting Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank, the Fronting Bank or the Administrative Agent (as the case may be)
makes demand therefor.
          (e) Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement

97



--------------------------------------------------------------------------------



 



in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, shall
provide the Borrower with (A) two duly completed copies of Internal Revenue
Service form 1001 or any successor form prescribed by the Internal Revenue
Service, and (B) an Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of a Form W-8BEN or
W-8ECI, that it is entitled to an exemption from United States backup
withholding tax. If the form provided by a Bank at the time such Bank first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from “Non-Excluded Taxes” as defined in Section 8.4(a).
          (f) Upon reasonable demand by Borrower or any Qualified Borrower to
the Administrative Agent or any Bank, the Administrative Agent or Bank, as the
case may be, shall deliver to the Borrower or Qualified Borrower, or to such
government or taxing authority as the Borrower or Qualified Borrower may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower or Qualified Borrower to
make a payment to or for the account of such Bank or the Administrative Agent
hereunder or under any other Loan Document without any deduction or withholding
for or on account of any Non-Excluded Taxes or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Borrower or Qualified Borrower making such demand and to be executed and to
be delivered with any reasonably required certification.
          (g) For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such

98



--------------------------------------------------------------------------------



 



Bank to recover such Taxes so long as Borrower shall incur no cost or liability
as a result thereof.
          (h) If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will change
the jurisdiction of its Applicable Lending Office so as to eliminate or reduce
any such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.
          (i) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.11(c).
          SECTION 8.5. Base Rate Loans Substituted for Affected Euro-Dollar
Loans. If (i) the obligation of any Bank to make Euro-Dollar Loans has been
suspended pursuant to Section 8.2 or (ii) any Bank has demanded compensation
under Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower
shall, by at least five Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:
          (a) Borrower shall be deemed to have delivered a Notice of Interest
Rate Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank to the Borrower as
Dollar-denominated Euro-Dollar Loans shall be made instead as Base Rate Loans,
and no Borrowing from such Bank would take effect with respect to Loans
denominated in an Alternate Currency; and
          (b) after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead, and
          (c) Borrower will not be required to make any payment which would
otherwise be required by Section 2.14 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.

99



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
          SECTION 9.1. Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex,
facsimile transmission followed by telephonic confirmation or similar writing)
and shall be given to such party: (x) in the case of the Borrower, any Qualified
Borrower, the Administrative Agent (JPMorgan Chase Bank, N.A.) or the
Administrative Agent (J.P. Morgan Europe Limited), at its address, telex number
or facsimile number set forth on Exhibit F attached hereto with a duplicate copy
thereof, in the case of the Borrower, to the Borrower, at its address set forth
on the signature page hereof, Attn: General Counsel, (y) in the case of any
Bank, at its address, telex number or facsimile number set forth in its
Administrative Questionnaire or (z) in the case of any party, such other
address, telex number or facsimile number as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Borrower. Each
such notice, request or other communication shall be effective (i) if given by
telex or facsimile transmission, when such telex or facsimile is transmitted to
the telex number or facsimile number specified in this Section and the
appropriate answerback or facsimile confirmation is received, (ii) if given by
certified registered mail, return receipt requested, with first class postage
prepaid, addressed as aforesaid, upon receipt or refusal to accept delivery,
(iii) if given by a nationally recognized overnight carrier, 24 hours after such
communication is deposited with such carrier with postage prepaid for next day
delivery, or (iv) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent
under Article II or Article VIII shall not be effective until received.
          SECTION 9.2. No Waivers. No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder or under
any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
          SECTION 9.3. Expenses; Indemnification.
          (a) The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
fees and disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom
LLP ), in connection with the preparation of this Agreement, the Loan Documents
and the documents and instruments referred to therein, and any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder,
(ii) all reasonable

100



--------------------------------------------------------------------------------



 



fees and disbursements of special counsel in connection with the syndication of
the Loans, and (iii) if an Event of Default occurs, all reasonable out-of-pocket
expenses incurred by the Administrative Agent and each Bank, including, without
limitation, fees and disbursements of counsel for the Administrative Agent and
each of the Banks, in connection with the enforcement of the Loan Documents and
the instruments referred to therein and such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom;
provided, however, that the attorneys’ fees and disbursements for which Borrower
is obligated under this subsection (a)(iii) shall be limited to the reasonable
non-duplicative fees and disbursements of (A) counsel for Administrative Agent
and (B) counsel for all of the Banks as a group; and provided, further, that all
other costs and expenses for which Borrower is obligated under this subsection
(a)(iii) shall be limited to the reasonable non-duplicative costs and expenses
of Administrative Agent. For purposes of this Section 9.3(a)(iii), (1) counsel
for Administrative Agent shall mean a single outside law firm representing
Administrative Agent and (2) counsel for all of the Banks as a group shall mean
a single outside law firm representing such Banks as a group (which law firm may
or may not be the same law firm representing the Administrative Agent).
          (b) The Borrower agrees to indemnify the Administrative Agent and each
Bank, their respective affiliates and the respective directors, officers, agents
and employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, but
excluding those liabilities, losses, damages, costs and expenses (a) for which
such Indemnitee has been compensated pursuant to the terms of this Agreement,
(b) incurred solely by reason of the gross negligence, willful misconduct bad
faith or fraud of any Indemnitee as finally determined by a court of competent
jurisdiction, (c) arising from violations of Environmental Laws relating to a
Property which are caused by the act or omission of such Indemnitee after such
Indemnitee takes possession of such Property or (d) owing by such Indemnitee to
any third party based upon contractual obligations of such Indemnitee owing to
such third party which are not expressly set forth in the Loan Documents. In
addition, the indemnification set forth in this Section 9.3(b) in favor of

101



--------------------------------------------------------------------------------



 



any director, officer, agent or employee of Administrative Agent or any Bank
shall be solely in their respective capacities as such director, officer, agent
or employee. The Borrower’s obligations under this Section shall survive the
termination of this Agreement and the payment of the Obligations. Without
limitation of the other provisions of this Section 9.3, Borrower shall indemnify
and hold each of the Administrative Agent and the Banks free and harmless from
and against all loss, costs (including reasonable attorneys’ fees and expenses),
expenses, taxes, and damages (including consequential damages) that the
Administrative Agent and the Banks may suffer or incur by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA or the Code necessary in the Administrative
Agent’s reasonable judgment by reason of the inaccuracy of the representations
and warranties, or a breach of the provisions, set forth in Section 4.6(b).
          SECTION 9.4. Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but subject to the prior consent of the Administrative Agent, which consent
shall not be unreasonably withheld, to set off and to appropriate and apply any
and all deposits (general or special, time or demand, provisional or final) and
any other indebtedness at any time held or owing by such Bank (including,
without limitation, by branches and agencies of such Bank wherever located) to
or for the credit or the account of the Borrower or any Qualified Borrower
against and on account of the Obligations of the Borrower or any Qualified
Borrower then due and payable to such Bank under this Agreement or under any of
the other Loan Documents, including, without limitation, all interests in
Obligations purchased by such Bank. Each Bank agrees that if it shall by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Note held by it or Letter of Credit participated in by it or, in the case
of the Fronting Bank, Letter of Credit issued by it, which is greater than the
proportion received by any other Bank or Letter of Credit issued or participated
in by such other Bank, the Bank receiving such proportionately greater payment
shall purchase such participations in the Notes held by the other Banks, and
such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the Notes held by the Banks
or Letter of Credit issued or participated in by such other Bank shall be shared
by the Banks pro rata; provided that nothing in this Section shall impair the
right of any Bank to exercise any right of set-off or counterclaim it may have
to any deposits not received in connection with the Loans and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
or Qualified Borrower other than its indebtedness under the Notes or the Letters
of Credit. The Borrower, for itself and on behalf of any Qualified Borrower,
agrees, to the fullest extent it may effectively do so

102



--------------------------------------------------------------------------------



 



under applicable law, that any holder of a participation in a Note or a Letter
of Credit, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower or the applicable Qualified Borrower in the amount of
such participation. Notwithstanding anything to the contrary contained herein,
any Bank may, by separate agreement with the Borrower or a Qualified Borrower,
waive its right to set off contained herein or granted by law and any such
written waiver shall be effective against such Bank under this Section 9.4.
          SECTION 9.5. Amendments and Waivers. Any provision of this Agreement
or the Notes or the Letters of Credit or other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and the Majority Banks (and, if the rights or duties of the
Administrative Agent, the Syndication Agent or the Swingline Lender in their
capacity as Administrative Agent, Syndication Agent or the Swingline Lender, as
applicable, are affected thereby, by the Administrative Agent, the Syndication
Agent or the Swingline Lender, as applicable); provided that (A) no amendment or
waiver with respect to this Agreement, the Notes, the Letters of Credit or any
other Loan Documents shall, unless signed by all the Banks, (i) increase or
decrease the Commitment of any Bank (except for a ratable decrease in the
Commitments of all Banks) or subject any Bank to any additional obligation,
(ii) reduce the principal of or rate of interest on any Loan or any fees
hereunder, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment, (iv) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement, (v) release the Guaranty or
any Qualified Borrower Guaranty or (vi) modify the provisions of this
Section 9.5, and (B) no amendment or waiver of the provisions of Section 2.13(a)
(as it relates to the Borrower’s payment of Loans and fees hereunder by not
later than 12:00 P.M. (New York City time) on the date when due) shall be
binding upon a Designating Lender as to any Money Market Loans then outstanding
unless signed by such Designating Lender.
          SECTION 9.6. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and a Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.

103



--------------------------------------------------------------------------------



 



          (b) Prior to the occurrence of an Event of Default, any Bank may at
any time, grant to an existing Bank, one or more banks, finance companies,
insurance companies or other financial institutions (a “Participant”) in minimum
amounts of not less than $5,000,000 (or any lesser amount in the case of
participations to an existing Bank) participating interests in its Commitment or
any or all of its Loans. After the occurrence and during the continuance of an
Event of Default, any Bank may at any time grant to any Person in any amount
(also a “Participant”), participating interests in its Commitment or any or all
of its Loans. Any participation made during the continuation of an Event of
Default shall not be affected by the subsequent cure of such Event of Default.
In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (i),
(ii), (iii), (iv) or (v) of Section 9.5 without the consent of the Participant.
The Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article VIII with
respect to its participating interest.
          (c) Any Bank may at any time assign to a Qualified Institution (in
each case, an “Assignee”) (i) prior to the occurrence of an Event of Default, in
minimum amounts of not less than Five Million Dollars ($5,000,000) and integral
multiple of One Million Dollars ($1,000,000) thereafter (or any lesser amount in
the case of assignments to an existing Bank) and (ii) after the occurrence and
during the continuance of an Event of Default, in any amount, all or a
proportionate part of all, of its rights and obligations under this Agreement,
the Notes and the other Loan Documents, and, in either case, such Assignee shall
assume such rights and obligations, pursuant to a Transfer Supplement in
substantially the form of Exhibit “E” hereto executed by such Assignee and such
transferor Bank; provided, that such assignment shall be subject to the
Administrative Agent’s and the Fronting Bank’s consent and, provided that no
Event of Default shall have occurred and be continuing, the Borrower’s consent,
which consents shall not be unreasonably withheld or delayed; and provided
further that if an Assignee is an affiliate of such transferor Bank or was a
Bank immediately prior to such assignment, no such consent of Borrower shall be
required; and provided further that such assignment may, but need not, include
rights of the transferor Bank in respect of outstanding Money Market Loans. Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Bank

104



--------------------------------------------------------------------------------



 



of an amount equal to the purchase price agreed between such transferor Bank and
such Assignee, such Assignee shall be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank with a Commitment as set forth in
such instrument of assumption, and no further consent or action by any party
shall be required and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee. In connection with any such assignment (other
than an assignment by a Bank to an affiliate), the transferor Bank shall pay to
the Administrative Agent an administrative fee for processing such assignment in
the amount of $3,500. If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with
Section 8.4. Any assignment made during the continuation of an Event of Default
shall not be affected by any subsequent cure of such Event of Default.
          (d) Any Bank (each, a “Designating Lender”) may at any time designate
one Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6(d) and the provisions in
Section 9.6(b) and (c) shall not apply to such designation. No Bank may
designate more than one (1) Designated Lender at any one time. The parties to
each such designation shall execute and deliver to the Administrative Agent for
its acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and will give prompt notice thereof to the
Borrower, whereupon, (i) the Borrower shall execute and deliver to the
Designating Lender a Designated Lender Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.4) to make Money
Market Loans on behalf of its Designating Lender pursuant to the Designation
Agreement after the Borrower has accepted a Money Market Loan (or portion
thereof) of the Designating Lender, and (iii) the Designated Lender shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Lender which is not
otherwise required to repay obligations of such Designated Lender which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Lender, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Banks for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to this Agreement, including, without limitation, any
indemnification obligations under Section 7.6 hereof and any sums otherwise
payable to the Borrower by the Designated Lender. Each Designating Lender shall
serve as the administrative agent of the Designated

105



--------------------------------------------------------------------------------



 



Lender and shall on behalf of, and to the exclusion of, the Designated Lender:
(i) receive any and all payments made for the benefit of the Designated Lender
and (ii) give and receive all communications and notices and take all actions
hereunder, including, without limitation, votes, approvals, waivers, consents
and amendments under or relating to this Agreement and the other Loan Documents.
Any such notice, communication, vote, approval, waiver, consent or amendment
shall be signed by the Designating Lender as administrative agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf and shall be binding upon the Designated Lender to the same extent as if
signed by the Designated Lender on its own behalf. The Borrower, the
Administrative Agent and the Banks may rely thereon without any requirement that
the Designated Lender sign or acknowledge the same. No Designated Lender may
assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender or otherwise in accordance with the
provisions of Section 9.6 (b) and (c).
          (e) Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note and the Letter(s) of Credit participated in by
such Bank or, in the case of the Fronting Bank, issued by it, to a Federal
Reserve Bank. No such assignment shall release the transferor Bank from its
obligations hereunder.
          (f) No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.
          (g) No Assignee of any rights and obligations under this Agreement
shall be permitted to further assign less than all of such rights and
obligations. No participant in any rights and obligations under this Agreement
shall be permitted to sell subparticipations of such rights and obligations.
          (h) Anything in this Agreement to the contrary notwithstanding, so
long as no Event of Default shall have occurred and be continuing, no Bank shall
be permitted to enter into an assignment of, or sell a participation interest
in, its rights and obligations hereunder which would result in such Bank holding
a Commitment without participants of less than Five Million Dollars ($5,000,000)
(or in the case of each of the Administrative Agent or the Syndication Agent,
Ten Million Dollars ($10,000,000)) unless as a result of a cancellation or
reduction of the aggregate Commitments; provided, however, that no Bank shall be
prohibited from assigning its entire Commitment so long as such assignment is
otherwise permitted under this Section 9.6.

106



--------------------------------------------------------------------------------



 



          SECTION 9.7. Collateral. Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.
          SECTION 9.8. Governing Law; Submission to Jurisdiction; Judgment
Currency. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).
          (b) Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property and each Qualified Borrower, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. The Borrower irrevocably consents, for itself
and each Qualified Borrower, to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower or Qualified Borrower at its address set forth below. The Borrower
hereby, for itself and each Qualified Borrower, irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum. Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower or a
Qualified Borrower in any other jurisdiction.
          (c) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

107



--------------------------------------------------------------------------------



 



          (d) The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Borrower or any
Qualified Borrower to make payments in any currency of the principal of and
interest on the Loans of the Borrower and any Qualified Borrower and any other
amounts due from the Borrower or any Qualified Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 9.8(c)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Banks of the full amount of the relevant currency expressed to be payable in
respect of the principal of and interest on the Loans and all other amounts due
hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.
          SECTION 9.9. Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party).
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          SECTION 9.11. Survival. All indemnities set forth herein shall survive
the execution and delivery of this Agreement and the other Loan Documents and
the making and repayment of the Loans hereunder.

108



--------------------------------------------------------------------------------



 



          SECTION 9.12. Domicile of Loans. Each Bank may transfer and carry its
Loans at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Bank.
          SECTION 9.13. Limitation of Liability. No claim may be made by the
Borrower or any other Person acting by or through Borrower against the
Administrative Agent, the Syndication Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby, for itself and each
Qualified Borrower, waives, releases and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
          SECTION 9.14. Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower. Notwithstanding the foregoing, no
recourse under or upon any obligation, covenant, or agreement contained in this
Agreement shall be had against (i) any officer, director, shareholder or
employee of the Borrower or General Partner or (ii) any general partner of
Borrower other than General Partner, in each case except in the event of fraud
or misappropriation of funds on the part of such officer, director, shareholder
or employee or such general partner.
          SECTION 9.15. Confidentiality. The Administrative Agent, the
Syndication Agent, the Joint Lead Arrangers and Joint Bookrunners and each Bank
shall use reasonable efforts to assure that information about Borrower, General
Partner and its Subsidiaries and Investment Affiliates, and the Properties
thereof and their operations, affairs and financial condition, not generally
disclosed to the public, which is furnished to Administrative Agent, the
Syndication Agent, the Joint Lead Arrangers and Joint Bookrunners or any Bank
pursuant to the provisions hereof or any other Loan Document is used only for
the purposes of this Agreement and shall not be divulged to any Person other
than the Administrative Agent, the Banks, and their affiliates and respective
officers, directors, employees and agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loan and
other transactions between such Bank and the Borrower, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
and exercise of any remedies of the Administrative Agent and the Banks hereunder
and under the other Loan Documents, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 9.6 hereof, who have agreed in writing to be bound by a
confidentiality agreement substantially equivalent to the terms of this
Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority having jurisdiction over the Administrative Agent or any
Bank or by any applicable law, rule, regulation or judicial process (but

109



--------------------------------------------------------------------------------



 



only to the extent not in violation, conflict or inconsistent with the
applicable regulatory requirement, request, summons or subpoena); provided,
however, that in the event a Bank receives a summons or subpoena to disclose
confidential information to any party, such Bank shall, if legally permitted,
endeavor to notify Borrower thereof as soon as possible after receipt of such
request, summons or subpoena and Borrower shall be afforded an opportunity to
seek protective orders, or such other confidential treatment of such disclosed
information, as Borrower and Administrative Agent may deem reasonable.
          SECTION 9.16. Bank’s Failure to Fund.
          (a) If a Bank does not advance to Administrative Agent such Bank’s Pro
Rata Share of a Loan in accordance herewith, then neither Administrative Agent
nor the other Banks shall be required or obligated to fund such Bank’s Pro Rata
Share of such Loan.
          (b) As used herein, the following terms shall have the meanings set
forth below:
               (i) “Defaulting Bank” shall mean any Bank which (x) does not
advance to the Administrative Agent such Bank’s Pro Rata Share of a Loan in
accordance herewith for a period of five (5) Business Days after notice of such
failure from Administrative Agent, (y) shall otherwise fail to perform such
Bank’s obligations under the Loan Documents (including, without limitation, the
obligation to purchase participations pursuant to Section 2.3) for a period of
five (5) Business Days after notice of such failure from Administrative Agent,
or (z) shall fail to pay the Administrative Agent or any other Bank, as the case
may be, upon demand, such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of the Loan Documents for a period of five (5) Business Days after notice of
such failure from Administrative Agent, and in all cases, such failure is not as
a result of a good faith dispute as to whether such advance is properly required
to be made pursuant to the provisions of this Agreement, or as to whether such
other performance or payment is properly required pursuant to the provisions of
this Agreement.
               (ii) “Junior Creditor” means any Defaulting Bank which has not
(x) fully cured each and every default on its part under the Loan Documents and
(y) unconditionally tendered to the Administrative Agent such Defaulting Bank’s
Pro Rata Share of all costs, expenses and disbursements required to be paid or
reimbursed pursuant to the terms of the Loan Documents.
               (iii) “Payment in Full” means, as of any date, the receipt by the
Banks who are not Junior Creditors of an amount of cash, in lawful currency of
the United States, sufficient to indefeasibly pay in full all Senior Debt.

110



--------------------------------------------------------------------------------



 



               (iv) “Senior Debt” means (x) collectively, any and all
indebtedness, obligations and liabilities of the Borrower to the Banks who are
not Junior Creditors from time to time, whether fixed or contingent, direct or
indirect, joint or several, due or not due, liquidated or unliquidated,
determined or undetermined, arising by contract, operation of law or otherwise,
whether on open account or evidenced by one or more instruments, and whether for
principal, premium, interest (including, without limitation, interest accruing
after the filing of a petition initiating any proceeding referred to in
Section 6.1(f) or (g)), reimbursement for fees, indemnities, costs, expenses or
otherwise, which arise under, in connection with or in respect of the Loans or
the Loan Documents, and (y) any and all deferrals, renewals, extensions and
refundings of, or amendments, restatements, rearrangements, modifications or
supplements to, any such indebtedness, obligation or liability.
               (v) “Subordinated Debt” means (x) any and all indebtedness,
obligations and liabilities of Borrower to one or more Junior Creditors from
time to time, whether fixed or contingent, direct or indirect, joint or several,
due or not due, liquidated or unliquidated, determined or undetermined, arising
by contract, operation of law or otherwise, whether on open account or evidenced
by one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.
          (c) Immediately upon a Bank’s becoming a Junior Creditor and until
such time as such Bank shall have cured all applicable defaults, no Junior
Creditor shall, prior to Payment in Full of all Senior Debt:
               (i) accelerate, demand payment of, sue upon, collect, or receive
any payment upon, in any manner, or satisfy or otherwise discharge, any
Subordinated Debt, whether for principal, interest and otherwise;
               (ii) take or enforce any Liens to secure Subordinated Debt or
attach or levy upon any assets of Borrower, to enforce any Subordinated Debt;
               (iii) enforce or apply any security for any Subordinated Debt; or
               (iv) incur any debt or liability, or the like, to, or receive any
loan, return of capital, advance, gift or any other property, from, the
Borrower.

111



--------------------------------------------------------------------------------



 



          (d) In the event of:
               (i) any insolvency, bankruptcy, receivership, liquidation,
dissolution, reorganization, readjustment, composition or other similar
proceeding relating to Borrower;
               (ii) any liquidation, dissolution or other winding-up of the
Borrower, voluntary or involuntary, whether or not involving insolvency,
reorganization or bankruptcy proceedings;
               (iii) any assignment by the Borrower for the benefit of
creditors;
               (iv) any sale or other transfer of all or substantially all
assets of the Borrower; or
               (v) any other marshaling of the assets of the Borrower;
each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt. Any payment
or distribution, whether in cash, securities or other property that would
otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt. If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.
          (e) Each Junior Creditor shall file in any bankruptcy or other
proceeding of Borrower in which the filing of claims is required by law, all
claims relating to Subordinated Debt that such Junior Creditor may have against
Borrower and assign to the Banks who are not Junior Creditors all rights of such
Junior Creditor thereunder. If such Junior Creditor does not file any such claim
prior to forty-five (45) days before the expiration of the time to file such
claim, Administrative Agent, as attorney-in-fact for such Junior Creditor, is
hereby irrevocably authorized to do so in the name of such Junior Creditor or,
in Administrative Agent’s sole discretion, to assign the claim to a nominee and
to cause proof of claim to be filed in the name of such nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. The
Administrative Agent shall, to the exclusion of each Junior Creditor, have the
sole right, subject to Section 9.5 hereof, to accept or reject any plan proposed
in any such proceeding and to take any other action that a party filing a claim
is entitled to take. In all such cases, whether in administration, bankruptcy or
otherwise, the Person or Persons authorized to pay such claim shall pay to
Administrative Agent the

112



--------------------------------------------------------------------------------



 



amount payable on such claim and, to the full extent necessary for that purpose,
each Junior Creditor hereby transfers and assigns to the Administrative Agent
all of the Junior Creditor’s rights to any such payments or distributions to
which Junior Creditor would otherwise be entitled.
          (f) (i) If any payment or distribution of any character or any
security, whether in cash, securities or other property, shall be received by
any Junior Creditor in contravention of any of the terms hereof, such payment or
distribution or security shall be received in trust for the benefit of, and
shall promptly be paid over or delivered and transferred to, Administrative
Agent for application to the payment of all Senior Debt, to the extent necessary
to achieve Payment in Full. In the event of the failure of any Junior Creditor
to endorse or assign any such payment, distribution or security, Administrative
Agent is hereby irrevocably authorized to endorse or assign the same as
attorney-in-fact for such Junior Creditor.
               (ii) Each Junior Creditor shall take such action (including,
without limitation, the execution and filing of a financing statement with
respect to this Agreement and the execution, verification, delivery and filing
of proofs of claim, consents, assignments or other instructions that
Administrative Agent may require from time to time in order to prove or realize
upon any rights or claims pertaining to Subordinated Debt or to effectuate the
full benefit of the subordination contained herein) as may, in Administrative
Agent’s sole and absolute discretion, be necessary or desirable to assure the
effectiveness of the subordination effected by this Agreement.
          (g) (i) Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the Loan Documents in reliance upon the absolute subordination in
right of payment and in time of payment of Subordinated Debt to Senior Debt as
set forth herein.
               (ii) Only upon the Payment in Full of all Senior Debt shall any
Junior Creditor be subrogated to any remaining rights of the Banks which are not
Defaulting Banks to receive payments or distributions of assets of the Borrower
made on or applicable to any Senior Debt.
               (iii) Each Junior Creditor agrees that it will deliver all
instruments or other writings evidencing any Subordinated Debt held by it to
Administrative Agent, promptly after request therefor by the Administrative
Agent.
               (iv) No Junior Creditor may at any time sell, assign or otherwise
transfer any Subordinated Debt, or any portion thereof, including, without
limitation, the granting of any Lien thereon, unless and until satisfaction of
the requirements of Section 9.6 above and the proposed transferee shall have
assumed in

113



--------------------------------------------------------------------------------



 



writing the obligation of the Junior Creditor to the Banks under this Agreement,
in a form acceptable to the Administrative Agent.
               (v) If any of the Senior Debt, should be invalidated, avoided or
set aside, the subordination provided for herein nevertheless shall continue in
full force and effect and, as between the Banks which are not Defaulting Banks
and all Junior Creditors, shall be and be deemed to remain in full force and
effect.
               (vi) Each Junior Creditor hereby irrevocably waives, in respect
of Subordinated Debt, all rights (x) under Sections 361 through 365, 502(e) and
509 of the Bankruptcy Code (or any similar sections hereafter in effect under
any other Federal or state laws or legal or equitable principles relating to
bankruptcy, insolvency, reorganizations, liquidations or otherwise for the
relief of debtors or protection of creditors), and (y) to seek or obtain
conversion to a different type of proceeding or to seek or obtain dismissal of a
proceeding, in each case in relation to a bankruptcy, reorganization, insolvency
or other proceeding under similar laws with respect to the Borrower. Without
limiting the generality of the foregoing, each Junior Creditor hereby
specifically waives (A) the right to seek to give credit (secured or otherwise)
to the Borrower in any way under Section 364 of the Bankruptcy Code unless the
same is subordinated in all respects to Senior Debt in a manner acceptable to
Administrative Agent in its sole and absolute discretion and (B) the right to
receive any collateral security (including, without limitation, any “super
priority” or equal or “priming” or replacement Lien) for any Subordinated Debt
unless the Banks which are not Defaulting Banks have received a senior position
acceptable to the Banks in their sole and absolute discretion to secure all
Senior Debt (in the same collateral to the extent collateral is involved).
          (h) (i) In addition to and not in limitation of the subordination
effected by this Section 9.16, the Administrative Agent and each of the Banks
which are not Defaulting Banks may in their respective sole and absolute
discretion, also exercise any and all other rights and remedies available at law
or in equity in respect of a Defaulting Bank; and
               (ii) The Administrative Agent shall give each of the Banks notice
of the occurrence of a default under this Section 9.16 by a Defaulting Bank and
if the Administrative Agent and/or one or more of the other Banks shall, at
their option, fund any amounts required to be paid or advanced by a Defaulting
Bank, the other Banks who have elected not to fund any portion of such amounts
shall not be liable for any reimbursements to the Administrative Agent and/or to
such other funding Banks.
          (i) Notwithstanding anything to the contrary contained or implied
herein, a Defaulting Bank shall not be entitled to vote on any matter as to
which a vote by the Banks is required hereunder, including, without limitation,
any actions or consents on the part of the Administrative Agent as to which the
approval or consent

114



--------------------------------------------------------------------------------



 



of all the Banks or the Majority Banks is required under Article VIII,
Section 9.5 or elsewhere, so long as such Bank is a Defaulting Bank; provided,
however, that in the case of any vote requiring the unanimous consent of the
Banks, if all the Banks other than the Defaulting Bank shall have voted in
accordance with each other, then the Defaulting Bank shall be deemed to have
voted in accordance with such Banks.
          (j) Each of the Administrative Agent and any one or more of the Banks
which are not Defaulting Banks may, at their respective option, (i) advance to
the Borrower such Bank’s Pro Rata Share of the Loans not advanced by a
Defaulting Bank in accordance with the Loan Documents, or (ii) pay to the
Administrative Agent such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of this Agreement not theretofore paid by a Defaulting Bank. Immediately upon
the making of any such advance by the Administrative Agent or any one of the
Banks, such Bank’s Pro Rata Share and the Pro Rata Share of the Defaulting Bank
shall be recalculated to reflect such advance. All payments, repayments and
other disbursements of funds by the Administrative Agent to Banks shall
thereupon and, at all times thereafter be made in accordance with such Bank’s
recalculated Pro Rata Share unless and until a Defaulting Bank shall fully cure
all defaults on the part of such Defaulting Bank under the Loan Documents or
otherwise existing in respect of the Loans or this Agreement, at which time the
Pro Rata Share of the Bank(s) which advanced sums on behalf of the Defaulting
Bank and of the Defaulting Bank shall be restored to their original percentages.
          SECTION 9.17. Banks’ ERISA Covenant. Each Bank, by its signature
hereto or on the applicable Transfer Supplement, hereby agrees (a) that on the
date any Loan is disbursed hereunder no portion of such Bank’s Pro Rata Share of
such Loan will constitute “assets” within the meaning of 29 C.F.R. § 2510.3-101
of an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code, and (b) that
following such date such Bank shall not allocate such Bank’s Pro Rata Share of
any Loan to an account of such Bank if such allocation (i) by itself would cause
such Pro Rata Share of such Loan to then constitute “assets” (within the meaning
of 29 C.F.R. § 2510.3-101) of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code and (ii) by itself would cause such Loan to constitute a prohibited
transaction under ERISA or the Code (which is not exempt from the restrictions
of Section 406 of ERISA and Section 4975 of the Code and the taxes and penalties
imposed by Section 4975 of the Code and Section 502(i) of ERISA) or any Agent or
Bank being deemed in violation of Section 404 of ERISA.
          SECTION 9.18. No Bankruptcy Proceedings. Each of the Borrower, the
Banks, the Administrative Agent, the Joint Lead Arrangers and the Joint
Bookrunners hereby agrees that it will not institute against any Designated
Lender or join any other Person in instituting against any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any federal or

115



--------------------------------------------------------------------------------



 



state bankruptcy or similar law, until the later to occur of (i) one year and
one day after the payment in full of the latest maturing commercial paper note
issued by such Designated Lender and (ii) the Maturity Date.
          SECTION 9.19. Optional Increase in Commitments. At any time prior to
the date that is forty-two (42) months after the date of this Agreement,
provided no Event of Default shall have occurred and then be continuing, the
Borrower may, if it so elects, increase the aggregate amount of the Commitments
(subject to proviso (b) in the next sentence), either by designating a Qualified
Institution not theretofore a Bank to become a Bank (such designation to be
effective only with the prior written consent of the Administrative Agent, which
consent will not be unreasonably withheld) and/or by agreeing with an existing
Bank or Banks that such Bank’s Commitment shall be increased. Upon execution and
delivery by the Borrower and such Bank or other financial institution of an
instrument in form reasonably satisfactory to the Administrative Agent, such
existing Bank shall have a Commitment as therein set forth or such Qualified
Institution shall become a Bank with a Commitment as therein set forth and all
the rights and obligations of a Bank with such a Commitment hereunder; provided
that:
          (a) the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and
          (b) the amount of such increase, together with all other increases in
the aggregate amount of the Commitments pursuant to this Section 9.19 since the
date of this Agreement, does not cause the Facility Amount to exceed
$700,000,000.
Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 9.19, within five Business Days (in the case of any Base Rate Loans then
outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Loans shall be
reallocated among the Banks such that the outstanding principal amount of Loans
owed to each Bank shall be equal to such Bank’s Pro Rata Share (as
recalculated). All payments, repayments and other disbursements of funds by the
Administrative Agent to Banks shall thereupon and, at all times thereafter be
made in accordance with each Bank’s recalculated Pro Rata Share.
     SECTION 9.20. Managing Agents, Documentation Agents and Co-Agents. Each of
the Borrower, the Agents and each Bank acknowledges and agrees that (a) the
obligations of the Managing Agents, the Documentation Agents and the Co-Agent
hereunder shall be limited to those obligations that are expressly set forth
herein, if any, and the Managing Agents, Documentation Agents and Co-Agent shall
not be required to take any action or assume any liability except as may be
required in each of their

116



--------------------------------------------------------------------------------



 



capacity as a Bank hereunder, and (b) the indemnifications set forth herein for
the benefit of the Agents shall also run to the benefit of the Managing Agents,
the Documentation Agents and the Co-Agent to the extent any of them incurs any
loss, cost or damage arising from its capacity as a Managing Agent,
Documentation Agent or a Co-Agent.
     SECTION 9.21. USA PATRIOT Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.

117



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  AMB PROPERTY, L.P., a Delaware limited partnership
 
                By:   AMB PROPERTY CORPORATION, a Maryland corporation and its
sole general partner
 
           
 
      By:   /s/ Michael A. Coke
 
                    Name:  Michael A. Coke         Title:   Executive Vice
President and Chief Financial Officer

         
 
  Facsimile number:   (415) 394-9001
 
  Address:   Pier 1, Bay 1
 
      San Francisco, California 94111
 
      Attn: Chief Financial Officer

TOTAL COMMITMENTS: $550,000,000

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Bank
 
       
 
  By:   /s/ Susan M. Tate
 
       
 
  Name:   Susan M. Tate
 
  Title:   Vice President
 
            Commitment: $45,000,000

 



--------------------------------------------------------------------------------



 



              J.P. MORGAN EUROPE LIMITED, as Administrative Agent
 
       
 
  By:   /s/ Stephen Clark
 
       
 
  Name:   Stephen Clark
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,
as Syndication Agent and as a Bank
 
       
 
  By:   /s/ Thomas R. Sullivan
 
       
 
  Name:   Thomas R. Sullivan
 
  Title:   Vice President
 
            Commitment: $45,000,000

 



--------------------------------------------------------------------------------



 



              EUROHYPO AG, NEW YORK BRANCH, as Documentation Agent and as a Bank
 
       
 
  By:   /s/ John Lippmotder
 
       
 
  Name:   John Lippmotder
 
  Title:   Vice President
 
       
 
  By:   /s/ Stephen Cox
 
       
 
  Name:   Stephen Cox
 
  Title:   Director
 
            Commitment: $45,000,000

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent and as
a Bank
 
       
 
  By:   /s/ Cathy A. Casey
 
       
 
  Name:   Cathy A. Casey
 
  Title:   Managing Director
 
            Commitment: $45,000,000

 



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent and as a
Bank
 
       
 
  By:   /s/ Karen J. Kennedy
 
       
 
  Name:   Karen J. Kennedy
 
  Title:   Vice President
 
            Commitment: $45,000,000

 



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA, ACTING THROUGH ITS SAN FRANCISCO AGENCY,
as Managing Agent and as a Bank
 
       
 
  By:   /s/ Mark Sparrow
 
       
 
  Name:   Mark Sparrow
 
  Title:   Director
 
            Commitment: $35,000,000

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, N.A.,
as Managing Agent and as a Bank
 
       
 
  By:   /s/ Ronald S. Ortiz
 
       
 
  Name:   Ronald S. Ortiz
 
  Title:   Senior Vice President
 
            Commitment: $35,000,000

 



--------------------------------------------------------------------------------



 



              ING REAL ESTATE FINANCE (USA) LLC,
as Managing Agent and as a Bank
 
       
 
  By:   /s/ Christopher S. Godlewski
 
       
 
  Name:   Christopher S. Godlewski
 
  Title:   Vice President
 
            Commitment: $35,000,000

 



--------------------------------------------------------------------------------



 



              LASALLE BANK NATIONAL ASSOCIATION,
as Managing Agent and as a Bank
 
       
 
  By:   /s/ John Mix
 
       
 
  Name:   John Mix
 
  Title:   Senior Vice President
 
            Commitment: $35,000,000

 



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA, N.A.,
as a Bank
 
       
 
  By:   /s/ John Kissone
 
       
 
  Name:   John Kissone
 
  Title:   Vice President
 
            Commitment: $25,000,000

 



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY,
as a Bank
 
       
 
  By:   /s/ Carol D. Conklin
 
       
 
  Name:   Carol D. Conklin
 
  Title:   Vice President
 
            Commitment: $20,000,000

 



--------------------------------------------------------------------------------



 



              SOCIETE GENERALE,
as a Bank
 
       
 
  By:   /s/ Scott Gosslee
 
       
 
  Name:   Scott Gosslee
 
  Title:   Director
 
            Commitment: $20,000,000

 



--------------------------------------------------------------------------------



 



              THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
as a Bank
 
       
 
  By:   /s/ Gwen Evans
 
       
 
  Name:   Gwen Evans
 
  Title:   Authorized Signatory
 
       
 
       
 
  By:   /s/ Daniel McAneney
 
       
 
  Name:   Daniel McAneney
 
  Title:   Authorized Signatory
 
            Commitment: $20,000,000

 



--------------------------------------------------------------------------------



 



              THE ROYAL BANK OF SCOTLAND Plc,
as a Bank
 
       
 
  By:   /s/ Neil Crawford
 
       
 
  Name:   Neil Crawford
 
  Title:   Senior Vice President
 
            Commitment: $20,000,000

 



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK, LTD.,
as a Bank
 
       
 
  By:   /s/ Noel Purcell
 
       
 
  Name:   Noel Purcell
 
  Title:   Senior Vice President
 
            Commitment: $15,000,000

 



--------------------------------------------------------------------------------



 



              UNITED OVERSEAS BANK, LOS ANGELES AGENCY
as a Bank
 
       
 
  By:   /s/ Chen Hoong
 
       
 
  Name:   Chen Hoong
 
  Title:   First Vice President and General Manager
 
            Commitment: $15,000,000

 



--------------------------------------------------------------------------------



 



              SUMITOMO MITSUI BANKING CORPORATION,
as a Bank
 
       
 
  By:   /s/ Masakazu Hasegawa
 
       
 
  Name:   Masakazu Hasegawa
 
  Title:   Joint General Manager
 
            Commitment: $20,000,000

 



--------------------------------------------------------------------------------



 



              CHANG HWA COMMERCIAL BANK, LTD.,
LOS ANGELES BRANCH, as a Bank
 
       
 
  By:   /s/ Wen-Che Chen
 
       
 
  Name:   Wen-Che Chen
 
  Title:   Vice President and General Manager
 
            Commitment: $20,000,000

 



--------------------------------------------------------------------------------



 



              THE NORINCHUKIN BANK, NEW YORK BRANCH,
as a Bank
 
       
 
  By:   /s/ Toshifumi Tsukitani
 
       
 
  Name:   Toshifumi Tsukitani
 
  Title:   General Manager
 
            Commitment: $10,000,000

 